EXHIBIT 10.1

EXECUTION COPY

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

among

 

SUN HEALTHCARE GROUP, INC., et. al
as Borrowers,

 

CAPITALSOURCE FINANCE LLC,
as Collateral Agent

and

 

The Financial Institution(s) Listed
on the Signature Pages Hereof,

 

as Lenders

 

 

Dated as of December 2, 2005

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page
 

 

SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS

1
 

 

1.1

Certain Defined Terms

1
 

 

1.2

Interpretation

1
 

 

SECTION 2.

LOANS AND COLLATERAL

2
 

 

2.1

Revolving Credit Facility

2
 

 

(A)  Revolving Loan

2
 

 

(B)  Borrowing Base

3
 

 

(C)  Eligible Collateral

3
 

 

(D)  Borrowing Mechanics

6
 

 

(E)  Payments with Respect to the Settlement Agreement

7
 

 

(F)  [Omitted.]     

7
 

 

(G)  Letters of Credit

11
 

 

(H)  [Omitted.]

11
 

 

(I)  Availability of a Lender's Pro Rata Share

11
 

 

     (1)  Lender's Amounts Available on a Funding Date

11
 

 

     (2)  Lender's Failure to Fund

12
 

 

     (3)  Payments to a Defaulting Lender

12
 

 

     (4)  Defaulting Lender's Right to Vote

12
 

 

2.2

Interest     

12
 

 

(A)  Rate of Interest

12
 

 

(B)  Computation and Payment of Interest

13
 

--------------------------------------------------------------------------------

 

(C)  Interest Laws

13
 

 

(D)  Conversion or Continuation

14
 

 

2.3

Fees

15
 

 

(A)  Unused Line Fee

15
 

 

(B)  Letter of Credit Fees

15
 

 

(C)  Prepayment Fees

15
 

 

(D)  Collateral Management Fees

15
 

 

(E)  Audit Fees

15
 

 

(F)  Other Fees and Expenses

16
 

 

(G)  Commitment Fee

16
 

 

(H)  Arrangement Fee

16
 

 

2.4

Payments and Prepayments

16
 

 

(A)  Matters Relating to Cash Management

16
 

 

(B)  Mandatory Prepayments

19
 

 

     (1)  Overadvance

19
 

 

     (2)  Prepayments from Proceeds of Asset Dispositions

19
 

 

     (3)  Prepayments for Issuance of Securities

19
 

 

     (4)  Prepayments from Tax Refunds

20
 

 

     (5)  Prepayments from Proceeds of Casualty or Condemnation

20
 

 

(C)  Collateralization of Letters of Credit; Termination of Commitments

20
 

 

(D)  Payments on Business Days

20
 

 

(E)  Application of Prepayment Proceeds

21
 

 

2.5

Term of this Agreement

21
 

--------------------------------------------------------------------------------

 

2.6

Statements

21
 

 

2.7

Grant of Security Interest

21
 

 

(A)  Grant of Liens in the Collateral

21
 

 

(B)  Borrowers Remain Liable

22
 

 

(C)  Security Agreement

22
 

 

2.8

Yield Protection

23
 

 

(A)  Capital Adequacy and other Adjustments

23
 

 

(B)  Increased LIBOR Funding Costs

23
 

 

2.9

Taxes

23
 

 

(A)  No Deductions

23
 

 

(B)  Changes in Tax Laws

24
 

 

(C)  Foreign Lenders

24
 

 

2.10

Required Termination and Prepayment

25
 

 

2.11

Replacement of Lenders

25
 

 

(A)  Replacement of an Affected Lender

25
 

 

(B)  Prepayment of an Affected Lender

26
 

 

2.12

Compensation

26
 

 

2.13

Booking of LIBOR Loans

26
 

 

2.14

Assumptions Concerning Funding of LIBOR Loans

26
 

 

2.15

Promise to Pay

27
 

 

SECTION 3.

CONDITIONS TO LOANS

27
 

 

SECTION 4.

REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS

27
 

 

4.1

Organizations, Powers, Capitalization

27
 

--------------------------------------------------------------------------------

 

(A)  Organization and Powers

27
 

 

(B)  Capitalization

27
 

 

4.2

Authorization of Borrowing, No Conflict

28
 

 

4.3

Financial Condition

28
 

 

4.4

Indebtedness and Liabilities

28
 

 

4.5

Collateral Warranties and Covenants

28
 

 

(A)  Accounts

28
 

 

(B)  Inventory Warranties and Covenants

31
 

 

(C)  Equipment Warranties and Covenants

31
 

 

(D)  Chattel Paper Warranties and Covenants

32
 

 

(E)  Instruments Warranties and Covenants

32
 

 

(F)  Investment Property Warranties and Covenants

32
 

 

(G)  Letter-of-Credit Rights Warranties and Covenants

33
 

 

(H)  General Intangibles Warranties and Covenants

33
 

 

(I)  Intellectual Property Warranties and Covenants

33
 

 

(J)  Commercial Tort Claims Warranties and Covenants

34
 

 

(K)  Deposit Accounts; Bank Accounts Warranties and Covenants

34
 

 

(L)  Bailees

34
 

 

(M)  Collateral Description; Use of Collateral

35
 

 

(N)  Collateral Filing Requirements; Collateral Records

35
 

 

(O)  Federal Claims

35
 

 

(P)  SunScript Sale

35
 

 

4.6

Names and Locations

35
 

--------------------------------------------------------------------------------

 

4.7

Title to Properties; Liens

36
 

 

4.8

Litigation; Adverse Facts

36
 

 

4.9

Payment of Taxes

36
 

 

4.10

Performance of Agreements

37
 

 

4.11

Employee Benefit Plans

37
 

 

4.12

Broker's Fees

37
 

 

4.13

Environmental Compliance

37
 

 

4.14

Real Property

37
 

 

4.15

Disclosure

38
 

 

4.16

Insurance

38
 

 

4.17

Compliance with Laws; Government Authorizations; Consents

39
 

 

4.18

Employee Matters

39
 

 

4.19

Governmental Regulation

40
 

 

4.20

Access to Accountants and Management

40
 

 

4.21

Inspection

40
 

 

4.22

Borrower's Receipt of Payments

40
 

 

4.23

Recoupments; Overpayments

41
 

 

4.24

Reports

41
 

 

4.25

Compliance with Health Care Laws

41
 

 

4.26

Funds from Restricted Grants

42
 

 

4.27

Right of First Refusal

42
 

 

4.28

HIPAA Compliance

43
 

 

4.29

Licenses

43
 

--------------------------------------------------------------------------------

 

4.30

Certificates of Need

43
 

 

4.31

Inactive Entities

43
 

 

4.32

Supplemental Schedules

43
 

 

4.33

Divestures

43
 

 

Section 5.

REPORTING AND OTHER AFFIRMATIVE COVENANTS

44
 

 

5.1

Financial Statements and Other Reports

44
 

 

5.2

Endorsement; Insurance Claims

44
 

 

5.3

Maintenance of Properties

44
 

 

5.4

Further Assurances

44
 

 

5.5

Omitted

44
 

 

5.6

Use of Proceeds and Margin Security

45
 

 

5.7

Licensure; Medicaid/Medicare Cost Reports

45
 

 

5.8

Termination/Default of Contracts

45
 

 

5.9

Notice of Event of Default and Other Matters

45
 

 

5.10

Inactive Entities

46
 

 

5.11

Letters of Credit

46
 

 

5.12

Invoicing

46
 

 

SECTION 6.

FINANCIAL COVENANTS

46
 

 

SECTION 7.

NEGATIVE COVENANTS

46
 

 

7.1

Indebtedness

47
 

 

7.2

Guaranties

47
 

 

7.3

Transfers, Liens and Related Matters

47
 

 

(A)  Transfers

47
 

--------------------------------------------------------------------------------

 

(B)  Liens

48
 

 

(C)  No Negative Pledges

48
 

 

(D)  No Restrictions on Borrower Distributions to Borrowers

49
 

 

7.4

Investments and Loans

49
 

 

7.5

Restricted Junior Payments

49
 

 

7.6

Restriction on Fundamental Changes

49
 

 

7.7

[**Omitted**]

50
 

 

7.8

Transactions with Affiliates

50
 

 

7.9

Conduct of Business

50
 

 

7.10

Tax Consolidations

50
 

 

7.11

Subsidiaries

50
 

 

7.12

Fiscal Year; Tax Designation

50
 

 

7.13

Use of Lenders' Names; Publication

50
 

 

7.14

Bank Accounts

51
 

 

7.15

IRS Form 8821

51
 

 

7.16

Certificates of Need

51
 

 

7.17

Sale Lease-back Transactions

51
 

 

7.18

Plan and Confirmation Order

51
 

 

7.19

Capital Expenditure Limits

51
 

 

SECTION 8.

DEFAULT, RIGHTS AND REMEDIES

52
 

 

8.1

Event of Default

52
 

 

(A)  Payment

52
 

 

(B)  Default in Other Agreements

52
 

--------------------------------------------------------------------------------

 

(C)  Breach of Certain Provisions

52
 

 

(D)  Breach of Warranty

52
 

 

(E)  Other Defaults Under Loan Documents

53
 

 

(F)  Change in Control

53
 

 

(G)  Involuntary Bankruptcy; Appointment of Receiver, etc.

53
 

 

(H)  Voluntary Bankruptcy; Appointment of Receiver, etc.

53
 

 

(I)  Liens

54
 

 

(J)  Judgment and Attachments

54
 

 

(K)  Dissolution

54
 

 

(L)  [Omitted]

54
 

 

(M)  Injunction

54
 

 

(N)  Invalidity of Loan Documents

54
 

 

(O)  Failure of Security

54
 

 

(P)  Damage, Strike, Casualty

54
 

 

(Q)  Licenses and Permits

55
 

 

(R)  Forfeiture

55
 

 

(S)  Default Under Plan and/or Confirmation Order

55
 

 

(T)  Alteration or Revocation of Plan or Confirmation Order

55
 

 

(U)  Omitted

55
 

 

(V)  Material Contracts

55
 

 

8.2

Suspension of Commitments

56
 

 

8.3

Acceleration

56
 

 

8.4

Remedies

56
 

--------------------------------------------------------------------------------

 

8.5

Appointment of Attorney-in-Fact

57
 

 

8.6

Limitation on Duty of Collateral Agent and Lenders with Respect to
          Collateral

58

 

 

8.7

Application of Proceeds

58
 

 

8.8

License of Intellectual Property

58
 

 

8.9

Waivers; Non-Exclusive Remedies

59
 

 

SECTION 9.

AGENT

59
 

 

9.1

Agent

59
 

 

(A)  Appointment

59
 

 

(B)  Nature of Duties

59
 

 

(C)  Rights, Exculpation, Etc.

59
 

 

(D)  Reliance

60
 

 

(E)  Indemnification

60
 

 

(F)  Lenders Includes Agent

61
 

 

(G)  Successor Agent

61
 

 

     (1)  Resignation

61
 

 

     (2)  Appointment of Successor

61
 

 

     (3)  Successor Agent

61
 

 

(H)  Collateral Matters

62
 

 

     (1)  Release of Collateral

62
 

 

     (2)  Confirmation of Authority; Execution of Releases

62
 

 

     (3)  Absence of Duty

63
 

 

(I)  Agency for Perfection

63
 

 

(J)  Exercise of Remedies

64
 

--------------------------------------------------------------------------------

 

9.2

Notice of Default

64
 

 

9.3

Action by Agent

64
 

 

9.4

Amendments, Waivers and Consents

64
 

 

(A)  Percentage of Lenders Required

64
 

 

(B)  Specific Purpose or Intent

65
 

 

(C)  Failure to Give Consent; Replacement of Non-Consenting Lender

65
 

 

9.5

Assignments and Participations in Loans

65
 

 

(A)  Assignments

65
 

 

(B)  Participations

66
 

 

(C)  No Relief of Obligations; Cooperation; Ability to Make LIBOR
         Loans

66

 

 

(D)  Security Interests; Assignment to Affiliates

67
 

 

(E)  Recording of Assignments

67
 

 

9.6

Set Off and Sharing of Payments

67
 

 

9.7

Disbursement of Funds

68
 

 

9.8

Settlements, Payments and Information

68
 

 

(A)  Revolving Advances and Payments; Fee Payments

68
 

 

     (1)  Fluctuation of Revolving Loan Balance

68
 

 

     (2)  Settlement Dates

68
 

 

     (3)  Settlement Definitions

69
 

 

     (4)  Settlement Payments

69
 

 

(B)  Return of Payments

70
 

 

     (1)  Recovery after Non-Receipt of Expected Payment

70
 

 

     (2)  Recovery of Returned Payment

70
 

--------------------------------------------------------------------------------

 

9.9

Discretionary Advances

70
 

 

SECTION 10.

MISCELLANEOUS

70
 

 

10.1

Expenses and Attorneys' Fees

70
 

 

10.2

Indemnity

71
 

 

10.3

Notices

72
 

 

10.4

Survival of Representations and Warranties and Certain Agreements

73
 

 

10.5

Indulgence Not Waiver

73
 

 

10.6

Marshaling; Payments Set Aside

73
 

 

10.7

Entire Agreement

73
 

 

10.8

Severability

73
 

 

10.9

Lenders' Obligations Several; Independent Nature of Lenders' Rights

73
 

 

10.10

Headings

74
 

 

10.11

APPLICABLE LAW

74
 

 

10.12

Successors and Assigns

74
 

 

10.13

No Fiduciary Relationship; No Duty; Limitation of Liabilities

74
 

 

(A)  No Fiduciary Relationship

74
 

 

(B)  No Duty

74
 

 

(C)  Limitation of Liabilities

74
 

 

(D)  Additional Waivers

75
 

 

     A.  Obligation Absolute

75
 

 

     B.  Waivers

76
 

 

     C.  Subrogation

77
 

 

     D.  Additional Waivers

78
 

--------------------------------------------------------------------------------

 

     E.  Independent Obligations

78
 

 

     F.  Bankruptcy No Discharge; Repayments

78
 

 

10.14

CONSENT TO JURISDICTION

79
 

 

10.15

WAIVER OF JURY TRIAL

79
 

 

10.16

Construction

79
 

 

10.17

Counterparts; Effectiveness

80
 

 

10.18

Confidentiality

80
 

 

SECTION 11.

DEFINITIONS AND ACCOUNTING TERMS

80
 

 

11.1

Certain Defined Terms

80
 

 

11.2

Accounting Terms

97
 

 

11.3

Other Definitional Provisions

98

EXHIBITS
SCHEDULES
RIDERS

--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of December 2,
2005 and entered into among SUN HEALTHCARE GROUP, INC., a Delaware corporation
(the "Company") each direct or indirect Subsidiary of the Company identified on
the signature pages of this Agreement as a borrower and each other Subsidiary of
the Company party hereto from time to time as a borrower (individually
"Borrower"; all Borrowers together with the Company, collectively, "Borrowers"),
the financial institution(s) listed on the signature pages hereof, and their
respective successors and assignees each a "Lender" and, collectively,
"Lenders"), and CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(in its individual capacity as a Lender, "CapitalSource", and in its capacity as
collateral agent "Collateral Agent").

RECITALS

WHEREAS, Borrowers and certain lenders entered into that certain Loan and
Security Agreement dated as of September 5, 2003, as amended by (i) that certain
First Amendment to Loan and Security Agreement dated as of May 6, 2004, (ii)
that certain Second Amendment to Loan and Security Agreement, dated as of August
2, 2004, (iii) that certain Third Amendment to Loan and Security Agreement dated
as of January, 2005, (iv) that certain Fourth Amendment to Loan and Security
Agreement dated as of March 1, 2005, (v) that certain Fifth Amendment to Loan
and Security Agreement, dated as of April 8, 2005, (vi) that certain Sixth
Amendment to Loan and Security Agreement, dated as of August 10, 2005, and (vii)
that certain Seventh Amendment to Loan and Security Agreement, dated as of
August 29, 2005 (as amended, the "Original Loan Agreement").

WHEREAS, certain Borrowers, Collateral Agent and the Lenders are currently the
parties to the Original Loan Agreement.

WHEREAS, Borrowers, Collateral Agent and the Lenders desire to amend and restate
the Original Loan Agreement and extend a revolving credit facility (the
"Revolving Facility") of up to ONE HUNDRED FIFTY MILLION AND 00/100 DOLLARS
($150,000,000.00), in accordance with the terms and conditions hereof which
shall be used for the refinancing of the Borrowers' existing indebtedness
incurred in the purchase or generation of receivables and thereafter for the
purchase or generation of receivables for payments to Lender hereunder and for
general corporate purposes; and

WHEREAS, to secure Borrowers' obligations under the Loan Documents, Borrowers
have granted to Collateral Agent, for the benefit of the Collateral Agent and
Lenders, a first priority (subject to Permitted Encumbrances and Liens permitted
by subsection 7.3) security interest in and lien upon substantially all of
Borrowers' personal property.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Collateral Agent and Lenders agree as
follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1

--------------------------------------------------------------------------------

1.1     Certain Defined Terms. Capitalized terms not otherwise defined in this
Agreement and the accounting terms used in this Agreement shall have the
meanings set forth in Section 11 of this Agreement.

1.2     Interpretation.

(A)     The definitions in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.

(B)     Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time.

SECTION 2. LOANS AND COLLATERAL

2.1     Revolving Credit Facility.

(A)     Revolving Loan.

(1)     Each Lender, severally, but not jointly, agrees to lend to Borrowers
from time to time such Lender's Pro Rata Share of each advance under the
Revolving Loan Commitment. The aggregate amount of the Revolving Loan Commitment
shall not exceed at any time the Facility Cap.  The "Facility Cap" shall
initially be One Hundred Million Dollars ($100,000,000).  Provided that no
Default or Event of Default has occurred and is continuing, upon written request
by the Borrowers, Lenders shall increase the Facility Cap, in up to five (5)
increments of Ten Million Dollars ($10,000,000) each (as requested by Borrowers)
to a maximum Facility Cap of One Hundred Fifty Million Dollars ($150,000,000). 
Subject to subsection 2.1(A)(2), amounts borrowed under this Agreement may be
borrowed, repaid and reborrowed at any time prior to the Termination Date.

(2)     (i)     Subject to Lenders' right to terminate and cease making Advances
if any Event of Default shall have occurred and is continuing, this Agreement
shall continue in full force and effect until the full performance and
indefeasible payment in cash of all Obligations, unless terminated sooner as
provided in this subsection 2.1(A)(2).  Borrowers may terminate this Agreement
at any time upon not less than thirty (30) calendar days (nor more than sixty
(60) calendar days) prior written notice to Collateral Agent and upon full
performance and indefeasible payment in full in cash of all Obligations on or
prior to the outside calendar day after such written notice is deemed to have
been delivered to Collateral Agent.  All of the Obligations shall be immediately
due and payable upon any such termination on the termination date stated in any
notice of termination, as it may be modified from time to time by a subsequent
written notice (the "Early Termination Date").  Notwithstanding any other
provision of any Loan Document, no termination of this Agreement shall affect
Lenders' rights or any of the Obligations existing as of the effective date of
such termination, and the provisions of the Loan Documents shall continue to be
fully operative until the Obligations have been fully performed and indefeasibly
paid in cash in full.  The Liens granted to Lenders under the Loan Documents and
the financing statements filed pursuant thereto and the rights and powers of
Lender shall

2

--------------------------------------------------------------------------------

continue in full force and effect notwithstanding the fact that Borrowers'
borrowings hereunder may from time to time be in a zero or credit position until
all of the Obligations have been fully performed and indefeasibly paid in full
in cash.  Borrowers may permanently reduce the Facility Cap, in part, to an
amount designated by Borrowers, at any time upon not less than thirty (30)
calendar days (nor more than sixty (60) calendar days) prior written notice to
Collateral Agent and upon indefeasible payment in cash of amounts sufficient to
reduce the outstanding amount to the reduced Facility Cap on or prior to the
outside calendar day after such written notice is deemed to have been delivered
to Collateral Agent. 

(ii)     If (a) Borrowers terminate the Revolving Facility in whole under this
subsection 2.1(A)(2); (b) Borrowers voluntarily or involuntarily repay the
Obligations in whole (other than reductions to zero of the outstanding balance
of the Revolving Facility resulting from the ordinary course operation of the
provisions of subsection 2.4), whether by virtue of Lenders' exercising their
right of set off or otherwise; or (c) the Obligations are accelerated in whole
by Lenders (each of the events described in (a), (b) and (c) above being
hereinafter referred to as, a "Revolver Termination"), then at the effective
date of any such Revolver Termination, Borrowers shall pay Lenders (in addition
to the then outstanding principal, accrued interest and other Obligations
relating to the Revolving Facility pursuant to the terms of this Agreement and
any other Loan Document), to compensate Lenders for the loss of bargain and not
as a penalty, an amount equal to One Million Five Hundred Thousand Dollars
($1,500,000) if the Revolver Termination occurs on or prior to June 1, 2007,
less any Partial Revolver Termination fees paid prior thereto, and an amount
equal to Seven Hundred Fifty Thousand Dollars ($750,000) if the Revolver
Termination occurs after June 1, 2007 but prior to September 1, 2008, less any
Partial Revolver Termination fees paid prior thereto.  If (a) Borrowers
terminate the Revolving Facility in part under this subsection 2.1(A)(2) (a
"Partial Revolver Termination"), then at the effective date of any such Partial
Revolver Termination, Borrowers shall pay Lenders (in addition to the then
outstanding principal, accrued interest and other Obligations relating to the
Revolving Facility pursuant to the terms of this Agreement and any other Loan
Document), to compensate Lenders for the loss of bargain and not as a penalty,
an amount equal to the product of One Million Five Hundred Thousand Dollars
($1,500,000) multiplied by a fraction with a numerator equal to the amount of
the reduction of the Commitment and the denominator equal to the then effective
Facility Cap if the Partial Revolver Termination occurs on or prior to June 1,
2007 (but in no event shall the aggregate amount of termination fees for a
Partial Revolver Termination exceed an amount equal to the product of Seven
Hundred Fifty Thousand Dollars ($750,000) multiplied by a fraction with a
numerator equal to the amount of the reduction of the Commitment and the
denominator equal to the then effective Facility Cap if the Partial Revolver
Termination occurs after June 1, 2007 but prior to September 1, 2008; provided,
however, that in no event may the aggregate amount of Partial Revolver
Termination fees exceed $1,500,000.

(3)     Each of the Borrowers, jointly and severally, will be obligated in
respect of the aggregate principal amount of all Loans, and the aggregate amount
of credit available hereunder to any of the Borrowers at any time shall be
determined taking into account all Loans outstanding and all outstanding Letters
of Credit, regardless of which of the Borrowers may have received the proceeds
of the Loans or the benefit of any of the Letters of Credit. By executing this
Agreement, each of the Borrowers confirms to the other parties to this Agreement
that the Company shall (and has been duly appointed by each of the Borrowers to)
act as agent

3

--------------------------------------------------------------------------------

for the Borrowers for all purposes of the Loan Documents, including, without
limitation, (i) requesting Loans, (ii) requesting the issuance of Letters of
Credit, (iii) allocating (to the extent permitted herein) the proceeds of Loans,
and (iv) taking any other action or receiving any communication on behalf of
such Borrower in connection with the Loan Documents. Each of the Lenders and the
Collateral Agent shall be entitled to deal with any Borrower through the Company
and to rely on any instructions or other communications from the Company on
behalf of any Borrower. None of the Lenders or Collateral Agent shall have any
responsibility to any Borrower for dealing with the Borrowers as provided in
this subsection 2.1(A)(3), and the Obligations of each of the Borrowers to the
Lenders shall not be affected by any matter relating to acts or omissions of the
Company relating to the Loans, requests for Letters of Credit or otherwise as
agent for the Borrowers hereunder.  Notwithstanding the appointment of Company
as agent for the Borrowers hereunder, the Collateral Agent and the Lenders shall
in their sole discretion be entitled to deal directly with any Borrower for all
purposes of the Loan Documents. 

(B)     Borrowing Base.  Except as otherwise provided herein, no Lender shall
have any obligation to make a Revolving Advance to the extent such Revolving
Advance would cause the Revolving Loans (after giving effect to any immediate
application of the proceeds of such Revolving Advance) to exceed the Maximum
Revolving Loan Amount.

"Maximum Revolving Loan Amount" means, as of any date of determination, the
lesser of (a) the Revolving Loan Commitments of all Lenders less the Letter of
Credit Reserve and (b) the Borrowing Base (plus the Maximum Overadvance
Availability) less the Letter of Credit Reserve.

"Borrowing Base" shall mean, as of any date of determination, an amount equal to
(a) eighty-five percent (85%) of the U.S. Dollar value of Eligible Receivables
plus (b) eighty-five percent (85%) of the U.S. Dollar value of Eligible Divested
Company Receivables, as determined with reference to the most recent Borrowing
Base Certificate and otherwise in accordance with the Agreement; provided,
however, that if the period covered by the most recent Borrowing Base
Certificate ends on a date that is earlier than forty-five (45) days before such
date of determination, the Borrowing Base shall be determined by Collateral
Agent in its sole discretion; less such reserves as Collateral Agent, in its
Permitted Discretion, may deem appropriate from time to time, including, without
limitation, reserves with respect to all recoupments and overpayments whether or
not disclosed pursuant to subsection 4.23.  Subject to the provisions of this
Agreement, Borrower may request additional Advances under the Revolving
Facility, in addition to the Borrowing Base, up to the Maximum Overadvance
Availability (as defined below), subject to the terms and conditions of the
Revolving Facility, and subject at all times to the Facility Cap (the
"Overadvance Facility"); except that Lenders shall not honor requests for
Advances under the Overadvance Facility if any Default or Event of Default has
occurred and is continuing or would be caused thereby.  The "Maximum Overadvance
Availability" shall be an amount up to, as of any date of determination (a)
fifteen percent (15%) of the U.S. Dollar value of Eligible Receivables plus (b)
fifteen percent (15%) of the U.S. Dollar value of Eligible Divested Company
Receivables, as determined with reference to the most recent Borrowing Base
Certificate and otherwise in accordance with the Agreement; provided, however,
that if the period covered by the most recent Borrowing Base Certificate ends on
a date that is earlier than the date that is forty-five (45) days before such
date of determination, the Borrowing Base shall be determined by Collateral
Agent in its sole discretion;

4

--------------------------------------------------------------------------------

less such reserves as Collateral Agent, in its Permitted Discretion, may deem
appropriate from time to time, including, without limitation, reserves with
respect to all recoupments and overpayments whether or not disclosed pursuant to
subsection 4.23.  Except as expressly modified by the terms hereof, amounts
drawn under the Overadvance Facility will be treated for all purposes as an
Advance under the Revolving Loan, and all principal, interest, fees and other
costs and expenses relating to any such amounts drawn shall be treated as
additional Obligations under the Loan Agreement and the other Loan Documents and
secured by all Collateral.  In no event shall the amount of all Advances
outstanding at any one time under the Revolving Loan, including those made under
the Overadvance Facility, exceed the Facility Cap.  Current reserves to the
Borrowing Base (and the Maximum Overadvance Facility) are described on Schedule
2.1(A).

(C)     Eligible Collateral.

"Eligible Receivables" shall mean each Account arising in the ordinary course of
Borrowers' business from the sale of goods or rendering of Services which
Collateral Agent, in its Permitted Discretion, deems an Eligible Receivable
unless:

(a)     it is not subject to a valid perfected first priority security interest
in favor of Lenders (and is subject to no other Lien other than Permitted
Encumbrances which have been subordinated to the Liens granted hereunder
pursuant to subordination agreements satisfactory to the Collateral Agent in its
sole discretion);

(b)     it is not evidenced by an invoice, statement or other electronic or
documentary evidence satisfactory to Collateral Agent; provided, that Collateral
Agent in its sole discretion may from time to time include as Accounts that are
not evidenced by an invoice, statement or other documentary evidence
satisfactory to Collateral Agent as Eligible Receivables and determine the
advance rate, liquidity factors and reserves applicable to Advances made on any
such Accounts;

(c)     it or any portion thereof (in which case only such portion shall not be
an Eligible Receivable) is payable by a beneficiary, recipient or subscriber
individually and not directly by a Medicaid/Medicare Account Debtor, managed
care organization, or commercial medical insurance carrier acceptable to
Collateral Agent;

(d)     it arises out of services rendered or a sale made to, or out of any
other transaction between any Borrower or any of their Subsidiaries and, one or
more Affiliates of any Borrower or any of their Subsidiaries;

(e)     it remains unpaid for longer than one hundred fifty (150) calendar days
after the first to occur of the claim date or invoice date, if the Services were
rendered exclusively by Borrowers' inpatient long-term care business or for all
other Accounts, it remains unpaid for longer than one hundred twenty (120)
calendar days after the first to occur of the claim date or invoice date;

(f)     with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates (other than Medicaid/Medicare Account Debtors), if more
than twenty percent (20%) of the aggregate balance of all such Accounts owing
from such Account Debtor and/or its

5

--------------------------------------------------------------------------------

Affiliates remain unpaid for longer than the earlier of (i) 120 calendar days
after the first to occur of the claim date or invoice date, and (ii) 135
calendar days after the applicable Services were rendered;

(g)     with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates other than Medicaid/Medicare Account Debtors, 25% or more
of all such Accounts are not deemed Eligible Receivables for any reason
hereunder (which percentage may, in Collateral Agent's Permitted Discretion, be
increased or decreased (but as among the Lenders it is agreed that Collateral
Agent shall not increase such percentage without the prior written consent of
the Requisite Lenders));

(h)     with respect to all Accounts owed by any particular Account Debtor
and/or its Affiliates (except Medicaid/Medicare Account Debtors), if such
Accounts exceed 20% of the net collectible dollar value of all Eligible
Receivables at any one time (including Accounts from Medicaid/Medicare Account
Debtors) (which percentage may, in Collateral Agent's Permitted Discretion, be
increased or decreased (but as among the Lenders it is agreed that Collateral
Agent shall not decrease such percentage without the prior written consent of
the Requisite Lenders));

(i)     any covenant, agreement, representation or warranty contained in any
Loan Document with respect to such Account has been breached and remains
uncured;

(j)     the Account Debtor for such Account has commenced a voluntary case under
any Debtor Relief Law or has made an assignment for the benefit of creditors, or
a decree or order for relief has been entered by a court having jurisdiction in
respect of such Account Debtor in an involuntary case under any Debtor Relief
Law, or any other petition or application for relief under any Debtor Relief Law
has been filed against such Account Debtor, or such Account Debtor has failed,
suspended business, ceased to be solvent, called a meeting of its creditors for
purposes of an out‑of‑court arrangement, or has consented to or suffered a
receiver, trustee, liquidator or custodian to be appointed for it or for all or
a significant portion of its assets or affairs;

(k)     it arises from the sale of property or services rendered to one or more
Account Debtors outside the continental United States or that have their
principal place of business or chief executive offices outside the continental
United States;

(l)     it represents the sale of goods or rendering of services to an Account
Debtor on a bill‑and‑hold, guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis or is evidenced by Chattel
Paper or an Instrument of any kind or has been reduced to judgment;

(m)     if the Account Debtor is a Medicaid/Medicare Account Debtor, to the
extent it is subject to any offset, credit (including any resource or other
income credit or offset), deduction, defense, discount, chargeback, freight
claim, allowance, adjustment, dispute, counterclaim or contingency;

(n)     if the Account Debtor is not a Medicaid/Medicare Account Debtor, it is
subject to any offset, credit (including any resource or other income credit or
offset) deduction,

6

--------------------------------------------------------------------------------

defense, discount, chargeback, freight claim, allowance, adjustment, dispute or
counterclaim, or is contingent in any respect or for any reason, but only to the
extent of such offset, credit deduction, defense, discount, chargeback, freight
claim, allowance, adjustment, dispute, counterclaim or contingency;

(o)     there is any agreement with an Account Debtor for any deduction from
such Account, except for discounts or allowances made in the ordinary course of
business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each invoice related thereto, such that
only the discounted amount of such Account after giving effect to such discounts
and allowances shall be considered an Eligible Receivable;

(p)     any return, rejection or repossession of goods or services related to it
has occurred;

(q)     it is not payable to a Borrower;

(r)     any Borrower has agreed to accept or has accepted any non-cash payment
for such Account;

(s)     with respect to any Account arising from the sale of goods, the goods
have not been shipped to the Account Debtor or its designee;

(t)     with respect to any Account arising from the performance of Services,
the Services have not been actually performed or the Services were undertaken in
violation of any applicable law;

(u)     such Account fails to meet such other specifications and requirements
which may from time to time be established by Collateral Agent or is not
otherwise satisfactory to Collateral Agent, as determined in Collateral Agent's
Permitted Discretion; or

(v)     The facilities generating such Account have been transitioned to another
operator.

"Eligible Divested Company Receivables" shall mean each Account where facilities
generating such Account have been transitioned to another operator arising in
the ordinary course of a Borrower's business from the sale of goods or rendering
of Services which Collateral Agent, in its Permitted Discretion, deems an
Eligible Divested Company Receivable unless: (a) any of (a) through (u) does not
exist as specified in the definition of "Eligible Receivables" (but under
(e) "one hundred fifty (150) days" shall instead be "one hundred twenty (120)
days"); (b) the operator to which the facilities have been transitioned is not
acceptable to Collateral Agent in its Permitted Discretion; or (c) there is not
in place an agreement between the applicable Borrower and such new operator (and
an acknowledgement by such new operator in favor of Lenders), satisfactory to
Collateral Agent in its Permitted Discretion, providing that the pre-transition
receivables are the applicable Borrower's property and that collections will be
remitted to the applicable Borrower (or Lenders, at Collateral Agent's
discretion) and requiring any lender of such new operator holding a Lien on such
new operating receivables to execute an acknowledgment in form satisfactory to
Collateral Agent in its Permitted Discretion (including an acknowledgment that
the pre-transition receivables are the applicable Borrower's property and

7

--------------------------------------------------------------------------------

that collections thereof will be remitted to the applicable Borrower (or
Lenders, at Collateral Agent's discretion)).

(D)     Borrowing Mechanics.  LIBOR Loans made on any Funding Date shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of such amount.  Borrower shall not have more than seven (7) LIBOR Loans
in effect at any given time.  On any day when any Borrower desires a Revolving
Advance under this subsection 2.1, such Borrower shall give Collateral Agent
written or telephonic notice of the proposed borrowing by 12:00 p.m. (noon) New
York time one (1) Business Day in advance of the Funding Date of a Base Rate
Loan and two (2) Business Days in advance of the funding of a LIBOR Loan, which
notice shall specify the proposed Funding Date (which shall be a Business Day),
whether such Loans shall consist of Base Rate Loans or LIBOR Loans, and for
LIBOR Loans, the Interest Period applicable thereto and the estimated amount of
the borrowing.  Any such notice shall be confirmed with a Notice of Borrowing by
12:00 p.m. (noon) New York time on the proposed Funding Date which shall include
the exact requested amount of funding.  If the requested amount is greater than
the estimated amount, Lenders shall not be obligated to advance the excess.  If
less than the estimated amount is requested and such discrepancy is $1,000,000
or less, Lenders, at election of Collateral Agent, may charge a fee equal to one
days' interest on the amount not funded at one-half of the rate charged on the
balance of such funding (plus one-half of the Collateral Management Fees); if
less than the estimated amount is requested and such discrepancy exceeds
$1,000,000, Lenders, at election of Collateral Agent, may charge a fee equal to
one days' interest on the amount not funded at the rate charged on the balance
of such funding.  Neither Collateral Agent nor any Lender shall incur any
liability to any Borrower for acting upon any telephonic notice or a Notice of
Borrowing that Collateral Agent believes in good faith to have been given by a
duly authorized officer or other person authorized to borrow on behalf of such
Borrower or for otherwise acting in good faith under this subsection 2.1(D).
Neither Collateral Agent nor any Lender will be required to make any advance
pursuant to any telephonic or written notice or a Notice of Borrowing, unless
all of the terms and conditions set forth in Section 3 (including the Conditions
Rider, attached hereto and made a part hereof,) have been satisfied and
Collateral Agent has also received the most recent Borrowing Base Certificate
and other documents required under Section 5 and the Reporting Rider, attached
hereto and made a part hereof, by 12:00 p.m. (noon) New York time on or prior to
the date of such funding request. Each Advance shall be deposited by wire
transfer in immediately available funds in such account as such Borrower may
from time to time designate to Collateral Agent in writing. The becoming due of
any amount required to be paid under this Agreement or any of the other Loan
Documents as principal, Letter of Credit reimbursement obligation, accrued
interest, fees, compensation or any other amounts shall be deemed irrevocably to
be an automatic request by Borrowers for a Revolving Advance, which shall be a
Base Rate Loan on the due date of, and in the amount required to pay (as set
forth on Collateral Agent's books and records), such principal, Letter of Credit
reimbursement obligation, accrued interest, fees, compensation or any other
amounts unless such amount shall have been paid by Borrowers on or prior to the
date thereof and Collateral Agent shall be and hereby is authorized to charge
all such amounts as Revolving Advances to Borrowers' account (as set forth on
Collateral Agent's books and records).

(E)     Payments with Respect to the Settlement Agreement.  If an Event of
Default exists and during such time a default under the Settlement Agreement
shall exist and be continuing, thereafter Lenders shall have the right, but not
the obligation, exercisable in their

8

--------------------------------------------------------------------------------

sole and absolute discretion, to make Revolving Advances at the time and in the
amounts of the payments Borrowers are obligated to make under the Settlement
Agreement, and to deliver the proceeds of any such Revolving Advance directly to
the payees under the Settlement Agreement.  Any Revolving Advances made by
Lenders under this subsection 2.1(E) shall be treated for all purposes as a
Revolving Advance under this Agreement. Lenders' rights under this subsection
2.1(E) are in addition to, and do not affect or limit, any of the other rights
of Lenders or the obligations of Borrowers under this Agreement.

(F)     Evidence of Loans.

(a)     Collateral Agent shall maintain, in accordance with its usual practice,
electronic or written records evidencing the indebtedness and obligations to
each Lender resulting from each Loan made by such Lender from time to time,
including without limitation, the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.

(b)     The entries made in the electronic or written records maintained
pursuant to this subsection (F) maintained by Collateral Agent shall be prima
facie evidence of the existence and amounts of the obligations and indebtedness
therein recorded; provided, however, that the failure of any Lender to maintain
such records or any error therein shall not in any manner affect the obligations
of the Borrowers to repay the Loans or Obligations in accordance with their
terms. 

(c)     Collateral Agent will account to Borrowers monthly with a statement of
Advances under the Revolving Facility, and any charges and payments made
pursuant to this Agreement, and in the absence of manifest error, such
accounting rendered by Collateral Agent shall be deemed final, binding and
conclusive unless Collateral Agent is notified by Company in writing to the
contrary within fifteen (15) calendar days of receipt of the applicable
accounting, which notice shall be deemed an objection only to items specifically
objected to therein.

(d)     The Borrowers agree that:

(i)     upon written notice by a Lender to the Borrowers that a promissory note
(a "Note") or other evidence of indebtedness is requested by such Lender to
evidence the Loans and other Obligations owing or payable to, or to be made by,
such Lender, the Borrowers shall promptly (and in any event within three (3)
Business Days of any such request) execute and deliver to such Lender an
appropriate promissory note or notes in form and substance reasonably acceptable
to such Lender and Borrowers, payable to the order of such Lender in a principal
amount equal to the amount of the Loans owing or payable to such Lender;

(ii)     all references to Notes in the Loan Documents shall mean Notes, if any,
to the extent issued (and not returned to the Borrowers for cancellation)
hereunder, as the same may be amended, modified, divided, supplemented and/or
restated from time to time; and

(iii)     upon a Lender's written request, and in any event within three (3)
Business Days of any such request, Borrowers shall execute and deliver to such
Lender new notes and/or divide the notes in exchange for then existing notes in
such smaller amounts or denominations as such Lender shall specify in its sole
and absolute discretion; provided, that the

9

--------------------------------------------------------------------------------

aggregate principal amount of such new Notes shall not exceed the aggregate
principal amount of the Notes outstanding at the time such request is made; and
provided, further, that such notes that are to be replaced shall then be deemed
no longer outstanding hereunder and replaced by such new notes and returned to
the Borrowers within a reasonable period of time after such Lender's receipt of
the replacement notes.

(G)     Letters of Credit. 

(1)     Each of the letters of credit set forth on Schedule 2.1(G) (each, an
"Existing L/C") has been issued under the Original Loan Agreement and shall
continue to constitute Letters of Credit hereunder, subject to each of the terms
and conditions of this Agreement and each other Loan Document.  Each Lender
shall be deemed to have irrevocably and unconditionally acquired from the
Issuing Lender a participation in each such Existing L/C, in each case in
accordance with subsection 2.1(G)(2), including, without limitation, the right
to be secured by and entitled to the benefits of the Collateral.  Subject to the
terms and conditions of this Agreement, the Issuing Lender agrees to issue
letters of credit for the account of Borrowers (each, an "L/C") or to purchase
participations or execute indemnities or reimbursement obligations (each such
undertaking, an "L/C Undertaking") with respect to letters of credit issued by
an Underlying Issuer for the account of Borrowers.  To request the issuance of
an L/C or an L/C Undertaking (or the amendment, renewal, or extension of an
outstanding L/C or L/C Undertaking), the Company shall deliver by courier or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Lender) to the Issuing Lender and Collateral
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal, or extension) a notice requesting the issuance of an L/C or L/C
Undertaking, or identifying the L/C or L/C Undertaking to be amended, renewed,
or extended, the date of issuance, amendment, renewal, or extension, the date on
which such L/C or L/C Undertaking is to expire, the amount of such L/C or L/C
Undertaking, the name and address of the beneficiary thereof (or of the
Underlying Letter of Credit, as applicable), and such other information as shall
be necessary to prepare, amend, renew, or extend such L/C or L/C Undertaking. 
If requested by the Issuing Lender, the applicable Borrower also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking.  The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the requested Letter of Credit. 

(a)     the Letter of Credit Liability would exceed the Borrowing Base (plus the
Maximum Overadvance Availability) less the then extant amount of outstanding
Advances, or

(b)     the Letter of Credit Liability would exceed $35,000,000.

No Issuing Lender shall issue, extend or amend a Letter of Credit without the
prior written consent of Collateral Agent, which Borrowers acknowledge
Collateral Agent may withhold in its sole discretion if Collateral Agent
determines that any of these conditions (a) through (b) may not be satisfied or
any other conditions to Advances may not be satisfied.

Borrowers, Collateral Agent, and the Lenders acknowledge and agree that certain
Underlying Letters of Credit may be issued to support letters of credit that
already are outstanding as of the Closing Date.  Each Letter of Credit shall be
in form and substance acceptable to the Issuing

10

--------------------------------------------------------------------------------

Lender (in the exercise of its good-faith discretion) and Collateral Agent,
including the requirement that the amounts payable thereunder must be payable in
Dollars.  If Issuing Lender is obligated to advance funds under a Letter of
Credit, Borrowers shall reimburse such L/C Disbursement to Issuing Lender by
paying to Collateral Agent an amount equal to such L/C Disbursement not later
than 2:00 p.m., New York time, on the date that such L/C Disbursement is made,
if Company shall have received written or telephonic notice of such L/C
Disbursement prior to 1:00 p.m., New York time, on such date, or, if such notice
has not been received by Company prior to such time on such date, then not later
than 2:00 p.m., New York time, on the Business Day following the date on which
the Company receives such notice, and, in the absence of such reimbursement, the
L/C Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, thereafter, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans under subsection 2.2(A)(1)(a).  To the extent
an L/C Disbursement is deemed to be an Advance hereunder, Borrowers' obligation
to reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance.  Promptly following receipt by Collateral Agent of any
payment from Borrowers pursuant to this paragraph, Collateral Agent shall
distribute such payment to the Issuing Lender or, to the extent that Lenders
have made payments pursuant to subsection 2.1(G)(3) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interest may
appear.

(2)     Promptly following receipt of a notice of L/C Disbursement pursuant to
subsection 2.1(G)(1), each Lender agrees to fund its Pro Rata Share of any
Advance deemed made pursuant to the foregoing subsection on the same terms and
conditions as if Borrowers had requested such Advance and Collateral Agent shall
promptly pay to Issuing Lender the amounts so received by it from the Lenders. 
By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Lender or the Lenders, the Issuing Lender shall be deemed to have
granted to each Lender, and each Lender shall be deemed to have purchased, a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of such Letter of Credit Liability, and each Lender agrees to pay to Collateral
Agent, for the account of the Issuing Lender, such Lender's Pro Rata Share of
any payments made by the Issuing Lender under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to Collateral Agent, for the account of the
Issuing Lender, such Lender's Pro Rata Share of each L/C Disbursement made by
the Issuing Lender and not reimbursed by Borrowers on the date due as provided
in subsection 2.1(G)(1), or of any reimbursement payment required to be refunded
to Borrowers for any reason.  Each Lender acknowledges and agrees that its
obligation to deliver to Collateral Agent, for the account of the Issuing
Lender, an amount equal to its respective Pro Rata Share of each L/C
Disbursement made by the Issuing Lender pursuant to this subsection 2.1(G) shall
be absolute and unconditional and such remittance shall be made notwithstanding
the occurrence or continuation of an Event of Default or Default or the failure
to satisfy any condition set forth in Section 3 hereof.  If any such Lender
fails to make available to Collateral Agent the amount of such Lender's Pro Rata
Share of each L/C Disbursement made by the Issuing Lender as provided in this
Section, such Lender shall be deemed to be a Defaulting Lender and Collateral
Agent (for the account of the Issuing Lender) shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the Base
Rate until paid in full.

11

--------------------------------------------------------------------------------

(3)     Each Borrower hereby agrees to indemnify, save, defend, and hold
Collateral Agent and the Lenders harmless from any loss, cost, expense, or
liability, and reasonable attorneys fees and costs incurred by the Lenders
arising out of or in connection with any Letter of Credit; provided, however,
that no Borrower shall be obligated hereunder to indemnify for any loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of the Issuing Lender, Collateral Agent, or any other member
of the Lenders.  Each Borrower agrees to be bound, absent manifest error, by the
Underlying Issuer's regulations and interpretations of any Underlying Letter of
Credit or by Issuing Lender's interpretations of any L/C issued by Issuing
Lender to or for such Borrower's account, even though this interpretation may be
different from such Borrower's own, and each Borrower understands and agrees
that Collateral Agent and the Lenders shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers' instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto, other than Collateral Agent's
and Lenders' gross negligence and willful misconduct.  Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer.  Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lenders harmless with respect to any loss, cost, expense
(including reasonable attorneys fees and costs), or liability incurred by the
Lenders under any L/C Undertaking as a result of the Lenders' indemnification of
any Underlying Issuer; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability to the extent
that it is caused by the gross negligence or willful misconduct of the
Underlying Issuer, Issuing Lender or any other member of the Lenders.

(4)     Each Borrower hereby authorizes and directs any Underlying Issuer to
deliver to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender's instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

(5)     Any and all usual and customary usage charges by the Underlying Issuer
for the Letter of Credit (the "Usage Fee") together with any fees, and costs
incurred or charged by the Underlying Issuer relating to the issuance of
Underlying Letters of Credit shall be reimbursable by Borrowers to Collateral
Agent for the account of the Underlying Issuer.  In addition, any charges,
commissions, fees and costs incurred by the Underlying Issuer for amendments,
extensions, drawings, and renewals shall be reimbursable by Borrowers to
Collateral Agent for the account of Underlying Issuer. 

(6)     If by reason of (i) any change after the Closing Date in any applicable
law, treaty, rule, or regulation or any change in the interpretation or
application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer, the Lenders or Collateral Agent with any direction, request,
or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

(a)     any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

12

--------------------------------------------------------------------------------

(b)     there shall be imposed on the Underlying Issuer, the Lenders or the
Collateral Agent any other condition regarding any Underlying Letter of Credit
or any Letter of Credit issued pursuant hereto;

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lenders of issuing, making, guaranteeing, or maintaining any Letter of
Credit or to reduce the amount receivable in respect thereof by the Lenders,
then, and in any such case, Collateral Agent may, at any time within a
reasonable period after the additional cost is incurred or the amount received
is reduced, notify Company, and Borrowers shall pay on demand such amounts as
Collateral Agent may specify to be necessary to compensate the Lenders for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder (or Prime Rate Loans, if applicable). 
The determination by Collateral Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

(7)     Revenue Bond Letter of Credit.  With respect to a Revenue Bond Letter of
Credit or any L/C issued in replacement thereof or supplement thereto, in the
event a draw is made under such L/C as a result of a tendering of the bonds
described therein, which is not reimbursed by Borrowers and the amount of such
draw is then, in accordance with the terms of this Agreement, deemed an Advance
("Bond Tender Advance"), Borrowers agree that any remarketing or similar
proceeds received by any Borrower with respect to any remarketed bonds
("Remarketing Proceeds") shall immediately be remitted to Collateral Agent for
application to the Bond Tender Advance or as may otherwise be required by the
terms of this Agreement.  The aggregate amount of any Remarketing Proceeds or
other amounts received by Collateral Agent and applied to the Bond Tender
Advance shall thereafter become a reserve against the Borrowing Base in such
amount as the Collateral Agent deems appropriate in its Permitted Discretion
(but not exceeding the amount of the Bond Tender Advance), which reserve shall
remain in effect until the earlier to occur of reinstatement of the Revenue Bond
Letter of Credit in connection with a remarketing of the bonds or termination or
cancellation of such Revenue Bond Letter of Credit in whole or in part (to the
extent so terminated or cancelled).

(8)     Nature of Lender's Duties.  As between any Issuing Lender, on the one
hand, and all Lenders on the other hand, all Lenders assume all risks of the
acts and omissions of, or misuse of any Letter of Credit by the beneficiary
thereof. In furtherance and not in limitation of the foregoing, neither
Collateral Agent nor any Issuing Lender shall be responsible: (a) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (b) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (c) for failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to demand payment
thereunder; provided that, in the case of any payment under any such Letter of
Credit, any Issuing Lender has not acted with gross negligence or willful
misconduct in determining that the demand for payment under any such Letter of

13

--------------------------------------------------------------------------------

Credit complies on its face with any applicable requirements for a demand for
payment thereunder; (d) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (e) for errors in interpretation of
technical terms; (f) for any loss or delay in the transmission or otherwise of
any document required in order to make a payment under any such Letter of
Credit; (g) for the credit of the proceeds of any drawing under any such Letter
of Credit; and (h) for any consequences arising from causes beyond the control
of Collateral Agent or any Lender as the case may be.

(9)     Liability.  In furtherance and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by either
Collateral Agent or any Issuing Lender under or in connection with any Letter of
Credit, if taken or omitted in good faith (and not as a result of gross
negligence or willful misconduct of the Collateral Agent or such Lender), shall
not put Collateral Agent or any Lender under any resulting liability to
Borrowers or any other Lender.

(10)     Replacement.  Each of the Borrowers acknowledges and agrees that
currently outstanding Letters of Credit were issued or caused to be issued by
Wells Fargo Foothill, Inc.  It is the intent of Lenders and Borrowers that on or
before February 1, 2006 all such Letters of Credit and any additional Letters of
Credit or renewals issued by Wells Fargo Foothill, Inc. (collectively, the
"Existing Letters of Credit") shall be replaced.  In the event that such
Existing Letters of Credit remain outstanding as of such date, Borrowers shall
deposit with Wells Fargo Foothill, Inc. for the benefit of Wells Fargo Foothill,
Inc. cash or a back-to-back letter of credit satisfactory to Wells Fargo
Foothill, Inc. in an amount equal to one hundred and five percent (105%) of the
aggregate outstanding undrawn amount under such Existing Letters of Credit to be
available to Wells Fargo Foothill, Inc. to reimburse payments of drafts drawn
under such Existing Letters of Credit and pay any fees and expenses related
thereto. Upon the earlier of (A) the date that an original Existing Letter of
Credit is returned to Wells Fargo Foothill, Inc., together with written
confirmation from the beneficiary that such Existing Letters of Credit have been
cancelled and it will not draw on such Existing Letters of Credit, and (B) the
date that is fifteen (15) days after the date when such Existing Letters of
Credit have expired, Wells Fargo Foothill, Inc. shall return any cash collateral
or back-to-back letter of credit related to such returned or expired Existing
Letters of Credit to Borrowers (without any obligation to return any
back-to-back letter of credit relating to Existing Letters of Credit that have
not expired or been so returned) less amounts paid in connection with any draw
on such Existing Letters of Credit and fees and expenses of Wells Fargo
Foothill, Inc. in connection with such Existing Letters of Credit.  Each of the
Borrowers and the Collateral Agent acknowledge and agree that Wells Fargo
Foothill, Inc. is a Lender hereunder having obligations only for purposes of
being an Issuing Lender in regards to Letters of Credit and has no Commitment
hereunder.

(H)     [Omitted.]

(I)     Availability of a Lender's Pro Rata Share

(1)     Lender's Amounts Available on a Funding Date. Unless Collateral Agent
receives written notice from a Lender on or prior to any Funding Date that such
Lender will not make available to Collateral Agent as and when required such
Lender's Pro Rata

14

--------------------------------------------------------------------------------

Share of any requested Loan or Advance, Collateral Agent may assume that each
Lender will make such amount available to Collateral Agent in immediately
available funds on the Funding Date and Collateral Agent shall, in reliance upon
such assumption, make available to the requesting Borrower(s) on such date a
corresponding amount.

(2)     Lender's Failure to Fund. A Defaulting Lender shall pay interest to
Collateral Agent at the Base Rate on the Defaulted Amount from the Business Day
following the applicable Funding Date of such Defaulted Amount until the date
such Defaulted Amount is paid to Collateral Agent. A notice of Collateral Agent
submitted to any Lender with respect to amounts owing under this subsection
shall be conclusive, absent manifest error. If such amount is not paid when due
to Collateral Agent, Collateral Agent, at its option, may notify Borrowers of
such failure to fund and, in the event that Collateral Agent shall have funded
such Defaulted Amount on behalf of such Defaulting Lender, upon demand by
Collateral Agent, Borrowers shall pay such Lender's unpaid amount to Collateral
Agent for Collateral Agent's account, together with interest thereon for each
day elapsed since the date of such borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Loan made by the other Lenders on
such Funding Date. The failure of any Lender to make available any portion of
its Commitment on any Funding Date or to fund its participation in a Letter of
Credit shall not relieve any other Lender of any obligation hereunder to fund
such Lender's Commitment on such Funding Date or to fund any such participation,
but no Lender shall be responsible for the failure of any other Lender to honor
its Commitment on any Funding Date or to fund any participation to be funded by
any other Lender.

(3)     Payments to a Defaulting Lender. Notwithstanding any provision to the
contrary contained in this Agreement or the other Loan Documents, Collateral
Agent shall not be obligated to transfer to a Defaulting Lender any payment made
by Borrowers to Collateral Agent or any amount otherwise received by Collateral
Agent for application to the Obligations nor shall a Defaulting Lender be
entitled to the sharing of any interest, fees or payments hereunder.

(4)     Defaulting Lender's Right to Vote. Notwithstanding any provision to the
contrary contained in this Agreement or the other Loan Documents for purposes of
voting or consenting to matters with respect to (a) the Loan Documents or (b)
any other matter concerning the Loans, a Defaulting Lender shall be deemed not
to be a "Lender" and such Lender's Commitments and outstanding Loans and
Advances shall be deemed to be zero.

2.2     Interest.

(A)     Rate of Interest. From the date the Loans are made and the date the
other Obligations become due, the Loans and the other Obligations shall bear
interest at the applicable rates set forth below (collectively, the "Interest
Rate"):

     (1)     The Revolving Loan and all other Obligations for which no other
interest rate is specified shall bear interest as follows:

15

--------------------------------------------------------------------------------

          (a)     If a Base Rate Loan, then at the greater of (i) the sum of the
Base Rate plus the LIBOR Margin applicable to Revolving Loans and (ii) the sum
of four and thirty-one hundreths percent (4.31%) and the then applicable LIBOR
Margin.

                    (b)     If a LIBOR Loan, then at the greater of (i) the sum
of LIBOR plus the LIBOR Margin applicable to Revolving Loans and (ii) the sum of
four and thirty-one hundreths percent (4.31%)  and the then applicable LIBOR
Margin.

          Subject to the provisions of subsection 2.1(D), Borrowers shall
designate to Collateral Agent whether a Loan shall be a Base Rate Loan or LIBOR
Loan at the time a Notice of Borrowing is given pursuant to subsection 2.1(D).
Such designation by Borrowers may be changed from time to time pursuant to
subsection 2.2(D).  If on any day a Loan or a portion of any Loan is outstanding
with respect to which notice has not been delivered to Collateral Agent in
accordance with the terms of this Agreement specifying the basis for determining
the rate of interest, then for that day that Loan or portion thereof shall bear
interest determined by reference to the Base Rate.

After the occurrence and during the continuance of an Event of Default (1) the
Loans and all other Obligations shall, at the election of Collateral Agent or
Requisite Lenders, bear interest at a rate per annum equal to three percent (3%)
plus the applicable Interest Rate (the "Default Rate"), (2) each LIBOR Loan
shall automatically convert to a Base Rate Loan at the end of any applicable
Interest Period and (3) no Loans may be converted to LIBOR Loans.

(B)     Computation and Payment of Interest. Interest on the Loans and all other
Obligations shall be computed on the daily principal balance on the basis of a
three hundred sixty (360) day year for the actual number of days elapsed. In
computing interest on any Loan, the date of funding of the Loan or the first day
of an Interest Period applicable to such Loan or, with respect to a Base Rate
Loan being converted from a LIBOR Loan, the date of conversion of such LIBOR
Loan to such Base Rate Loan, shall be included; and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan, or
with respect to a Base Rate Loan being converted to a LIBOR Loan, the date of
conversion of such Base Rate Loan to such LIBOR Loan, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one (1)
day's interest shall be paid on that Loan.  Interest on Base Rate Loans and all
other Obligations other than LIBOR Loans shall be payable to Collateral Agent
for the benefit of Lenders monthly in arrears on the first day of each month, on
the date of any prepayment of Loans, and at maturity, whether by acceleration or
otherwise.  Interest on LIBOR Loans shall be payable to Collateral Agent for the
benefit of Lenders on the last day of the applicable Interest Period for such
Loan, on the date of any prepayment of the Loans, and at maturity, whether by
acceleration or otherwise.

(C)     Interest Laws. Notwithstanding any provision to the contrary contained
in this Agreement or any other Loan Document, Borrowers shall not be required to
pay, and neither Collateral Agent nor any Lender shall be permitted to collect,
any amount of interest in excess of the maximum amount of interest permitted by
applicable law ("Excess Interest"). If any Excess Interest is provided for or
determined by a court of competent jurisdiction to have been provided for in
this Agreement or in any other Loan Document, then in such event: (1) the
provisions of this subsection shall govern and control; (2) Borrowers shall not
be obligated to pay any Excess

16

--------------------------------------------------------------------------------

Interest; (3) any Excess Interest that Collateral Agent or any Lender may have
received hereunder shall be, at such Lender's option, (a) applied as a credit
against the outstanding principal balance of the Obligations or accrued and
unpaid interest (not to exceed the maximum amount permitted by law),
(b) refunded to the payor thereof, or (c) any combination of the foregoing; (4)
the interest rate(s) provided for herein shall be automatically reduced to the
maximum lawful rate allowed from time to time under applicable law (the "Maximum
Rate"), and this Agreement and the other Loan Documents shall be deemed to have
been and shall be, reformed and modified to reflect such reduction; and (5) no
Borrowers shall have any action against Collateral Agent or any Lender for any
damages arising out of the payment or collection of any Excess Interest.
Notwithstanding the foregoing, if for any period of time interest on any
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on such Obligations shall remain at
the Maximum Rate until each Lender shall have received the amount of interest
which such Lender would have received during such period on such Obligations had
the rate of interest not been limited to the Maximum Rate during such period.

(D)     Conversion or Continuation.  Subject to the other provisions of this
Agreement, including, without limitation, satisfying the conditions set forth in
Section 3, Borrowers shall have the option to (1) convert at any time all or any
part of outstanding Loans equal to $1,000,000 and integral multiples of $100,000
in excess of that amount from Base Rate Loans to LIBOR Loans or (2) upon the
expiration of any Interest Period applicable to a LIBOR Loan, to (a) continue
all or any portion of such LIBOR Loan equal to $1,000,000 and integral multiples
of $100,000 in excess of that amount as a LIBOR Loan or (b) convert all or any
portion of such LIBOR Loan to a Base Rate Loan. The succeeding Interest
Period(s) of such continued or converted Loan shall commence on the last day of
the Interest Period of the Loan to be continued or converted; provided that no
outstanding Loan may be continued as, or be converted into, a LIBOR Loan, when
any Event of Default or Default has occurred and is continuing. 

Borrowers shall deliver a Notice of Borrowing with respect to any such
conversion/continuation to Collateral Agent no later than 12:00 p.m. (noon) New
York time at least two (2) Business Days in advance of the proposed
conversion/continuation date. The Notice of Borrowing with respect to such
conversion/continuation shall certify: (1) the proposed conversion/continuation
date which shall be a Business Day; (2) the amount of the Loan to be
converted/continued; (3) the nature of the proposed conversion/continuation; (4)
in the case of conversion to, or a continuation of, a LIBOR Loan, the requested
Interest Period; (5) that no Default or Event of Default has occurred and is
continuing or would result from the proposed conversion/continuation; and (6)
that all conditions to make Loans as set forth in Section 3 and in the
Conditions Rider have been satisfied or waived. 

In lieu of delivering a Notice of Borrowing with respect to any such
conversion/continuation, any Borrower may give Collateral Agent telephonic
notice by the required time of any proposed conversion/continuation under this
subsection 2.2(D) (in such telephonic notice such Borrower shall certify to the
items set forth above with respect to the Notice of Borrowing); provided that
such telephonic notice shall be promptly confirmed in writing by delivery of a
Notice of Borrowing (in form and substance described herein) with

17

--------------------------------------------------------------------------------

respect to such conversion/continuation to Collateral Agent on or before the
proposed conversion/continuation date. Once given, such Borrower shall be bound
by such telephonic notice. Upon the expiration of an Interest Period for a LIBOR
Loan, in the absence of a new Notice of Borrowing or a telephonic notice
submitted to Collateral Agent not less than one Business Day prior to the end of
such Interest Period, the LIBOR Loan then maturing shall be automatically
converted to a Base Rate Loan.

Neither Collateral Agent nor any Lender shall incur any liability to any
Borrower in acting upon any telephonic notice or a Notice of Borrowing referred
to above that Collateral Agent believes in good faith to have been given by an
officer or other person authorized to act on behalf of such Borrower or for
otherwise acting in good faith under this subsection 2.2(D).

2.3     Fees.

Borrowers shall pay to Collateral Agent the following fees and charges, which
fees and charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Collateral Agent and
individual Lenders:

(A)     Unused Line Fee. Borrowers shall pay to Collateral Agent a monthly fee
in an amount equal to the Unused Daily Balance multiplied by 0.042%. Such fee
shall be payable monthly in arrears on the first day of each month following the
Closing Date. 

(B)     Letter of Credit Fees. In addition to the Usage Fee and the fees, costs,
charges and commissions set forth in subsection 2.1(G)(5), Borrowers shall pay
to Collateral Agent a monthly fee with respect to the Letters of Credit in an
amount equal to (a) the average daily amount of Letter of Credit Liability
outstanding during such month multiplied by two and one-half percent (2.50%) per
annum (less the Usage Fee, if any) plus (b), without duplication of amounts
payable pursuant to clause (a) above and subsection 2.1(G), the average daily
amount of Letter of Credit Liability outstanding during such month for Letters
of Credit issued by Persons other than CapitalSource multiplied by the greater
of (i) two and one-half percent (2.50%) per annum (less the Usage Fee, if any)
and (ii) the Usage Fee.  Such fee will be calculated on the basis of a three
hundred sixty (360) day year for the actual number of days elapsed and will be
payable monthly in arrears on the first day of each month. 

(C)     [Omitted].  

(D)     Collateral Management Fees.  Borrowers shall pay to Collateral Agent, as
additional interest, for its own account, a monthly fee (the "Collateral
Management Fee") in an amount equal to the average daily principal balance of
the Loan (including the Overadvance Facility) during any month multiplied by
0.042%. Such fee shall be payable monthly in arrears on the first day of each
month following the Closing Date. 

(E)     Audit Fees. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of Collateral Agent and any firm or individual(s) engaged by
Collateral Agent, including Capital Analytics, in connection with any audit of
Borrowers' operations or records undertaken pursuant to this Agreement.

18

--------------------------------------------------------------------------------

(F)     Other Fees and Expenses.  Borrowers shall pay to Collateral Agent for
the benefit of Collateral Agent and the Lenders (based on the charges incurred
by Collateral Agent and the Lenders, respectively) (a) all charges for returned
items and all other bank charges incurred by Collateral Agent and the Lenders,
and (b) standard wire transfer charges for each wire transfer made under this
Agreement. 

(G)     Commitment Fee.  On or before the Closing Date, Borrowers shall pay to
Collateral Agent, for the benefit of Lenders, an amount equal to one percent
(1%) of the initial Facility Cap less One Hundred Thousand Dollars ($100,000)
(which amount was previously paid by Borrower).  Concurrently with any increase
in the Facility Cap (and as a condition to the effectiveness of the increase in
the amount of the Facility Cap), Borrowers shall pay to Collateral Agent, for
the benefit of Lenders an amount equal to one percent (1%) of the increase in
the Facility Cap.  Any amounts payable under this paragraph shall be deemed to
be a nonrefundable commitment fee (the "Commitment Fee").  Borrowers acknowledge
that the Commitment Fee is in addition to any fees and costs payable under the
Original Loan Agreement (including any "Commitment Fee" or "Additional
Commitment Fee" or arrangement fee payable thereunder).

2.4     Payments and Prepayments.

(A)     Matters Relating to Cash Management.  Borrowers shall (a) establish and
maintain cash management services of a type and on terms satisfactory to
Collateral Agent at one or more banks satisfactory to the Collateral Agent (the
"Lockbox Bank"), (b) deposit or cause to be deposited promptly, and in any event
no later than the first Business Day after the date of receipt thereof, all of
their collections owed by Medicaid/Medicare Account Debtors into one or more
bank accounts (the "Medicare/Medicaid Bank Account") at one of the Lockbox
Banks, and shall request in writing and otherwise take such reasonable steps to
ensure that all of their Medicaid/Medicare Account Debtors forward payment of
the amounts owed by them directly to such Medicare/Medicaid Bank Account to the
extent permitted by applicable law, and (c) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all of their collections owed by Account Debtors other than
Medicaid/Medicare Account Debtors into a bank account that is separate from the
bank accounts referenced in subsection (b) (the "Non-Medicare/Medicaid Bank
Account") in Collateral Agent's name at one of the Lockbox Banks, and shall
request in writing and otherwise take such reasonable steps to ensure that all
of their Account Debtors (that are not Medicare/Medicaid Account Debtors)
forward payment of the amounts owed by them directly to the
Non-Medicare/Medicaid Bank Account.  Notwithstanding the preceding provisions of
this subsection 2.4(A), proceeds of Indebtedness permitted under subsection 7.1
hereof and used for Permitted Acquisitions (and proceeds of receivables securing
such Indebtedness permitted pursuant to subsections 7.1(g) and 7.3(B)), need not
be deposited with any Lockbox Bank and are not subject to the terms of this
subsection 2.4(A).

(1)     Borrowers shall further establish and maintain at their expense the
following accounts, which Borrowers hereby represent are in existence as of the
Closing Date:

(a)     depository accounts into which collections of Accounts of any Facility
are paid directly or deposited manually by any Borrower (collectively, the
"Facility

19

--------------------------------------------------------------------------------

Deposit Accounts"), which Facility Deposit Accounts (including the bank at which
such Facility Deposit Accounts are maintained) are identified on Schedule
2.4(A)(1);

(b)     depository accounts into which certain collections of Accounts,
including Accounts of Medicare Account Debtors, are paid directly by electronic
funds transfer (collectively, the "Medicare Deposit Accounts"), which Medicare
Deposit Accounts (including the bank at which such Medicare Deposit Accounts are
maintained) are identified on Schedule 2.4(A)(1);

(c)     depository accounts into which certain collections of Accounts,
including Accounts of Medicaid and TRICARE Account Debtors, are paid directly by
electronic funds transfer (collectively, the "Medicaid Deposit Accounts"), which
Medicaid Deposit Accounts (including the bank at which such Medicaid Deposit
Accounts are maintained) are identified on Schedule 2.4(A)(1);

(d)     omitted; and

(e)     that certain collection account with Wachovia Bank ("Collecting Bank")
into which collections of Accounts paid or deposited into the depository
accounts described in subparagraph (a) above are transferred on a daily basis on
each business day of the Collecting Bank (such collection account, the "Primary
Collection Account").

In addition, Borrowers shall establish and maintain at their expense any other
depository account that shall be required by Collateral Agent for the purpose of
collecting payments or deposits relating to any other Accounts of Borrowers,
which additional Accounts, if any, shall also be subject to the provisions of
this subsection 2.4(A) (any such Accounts, collectively with the Accounts
described in subsection 2.4(A)(1)(a), (b), and (c), the "Borrower Deposit
Accounts" and the bank(s) at which any such Borrower Deposit Accounts are
maintained, collectively, the "Depository Banks").

(2)     Borrowers shall ensure that all collections of Accounts (a) that are
paid by the applicable Account Debtor electronically (by electronic funds
transfer, wire transfer or otherwise) are paid directly into one of the Borrower
Deposit Accounts or a Collection Account (as defined below), (b) that are paid
by check are (i) in the case of checks sent by any Medicaid or other Account
Debtor which are required by law, rule or regulation to be sent directly to
Borrower, sent to the applicable Borrower and deposited by such Borrower in one
of the Borrower Deposit Accounts no later than the Business Day following the
date of receipt thereof or (ii) in the case of checks sent by any Account Debtor
that are not required by law, rule or regulation to be sent directly to
Borrowers, sent directly to a Depository Bank for deposit in a Borrower Deposit
Account. Borrowers will not accept nor direct any payment of any Account of
Borrowers in any manner other than as described above.

(3)     On each Business Day of the applicable Depository Banks, Borrowers shall
ensure that all collections of Accounts on deposit in the Borrower Deposit
Accounts described in subsection 2.4(A)(1)(a), are transferred into a Collection
Account. Borrowers shall further ensure that, on each Business Day of the
Collecting Bank, all collections of Accounts (x) then on deposit having then
been transferred to the Primary Collection Account

20

--------------------------------------------------------------------------------

and (y) on deposit in the Borrower Deposit Accounts described in subsection
2.4(A)(1)(c) are, in each case, transferred into a collection account maintained
by Borrowers with the Collecting Bank (such account, the "Intermediate
Collection Account" and, together with the Primary Collection Account, the
"Collection Accounts"). Borrowers shall further ensure that, on each Business
Day of the Collecting Bank, all collections of Accounts then on deposit or
having then been transferred to the Intermediate Collection Account are
transferred to a depository account maintained by Collateral Agent at Bank of
America or such other financial institution as may be determined by Collateral
Agent from time to time in its reasonable discretion, by written notices to the
Borrowers and the Collecting Bank (the "Concentration Account").

(4)     Collateral Agent and Lenders acknowledge that Borrowers have executed
three party lockbox agreements substantially in the applicable form(s) required
by Collateral Agent as Exhibit A (collectively, the "Lockbox Agreements") with
the Collecting Bank and the following Depository Banks: Bank of America, N.A.,
PNC Bank, National Association, JP Morgan Chase Bank, Wells Fargo Bank, N.A. and
Virginia Commerce Bank.  Borrowers shall execute and deliver such other
agreements, forms or documents as Collateral Agent or any Depository Bank or the
Collecting Bank may require in its Permitted Discretion.  At all times after the
date hereof, at least eighty percent (80%) of the Accounts shall be paid
directly through accounts under Lockbox Agreements.  If an Event of Default has
occurred and is continuing, one-hundred percent (100%) of the Accounts shall be
paid directly through accounts under Lockbox Agreements until such time as
determined by Collateral Agent or, if such Event of Default specifies a cure
period, until such Event of Default has been cured.  Such Lockbox Agreements,
including but not limited to the instructions to the applicable Depository Bank
or Collecting Bank set forth therein, may be modified only as expressly set
forth in such Lockbox Agreements, and Borrowers shall not (a) close or modify
the arrangements regarding the Collection Accounts; (b) close or modify the
arrangements regarding any Borrower Deposit Account, except Borrowers may close
a Borrower Deposit Account so long as (i) Borrowers shall have notified
Collateral Agent and (ii) Borrowers shall have arranged that, if such Borrower
Deposit Account was subject to a Lockbox Agreement, all Accounts previously paid
to such Borrower Deposit Account shall be paid to a newly established or
existing Borrower Deposit Account that is subject to a Lockbox Agreement, or to
one of the Collection Accounts; or (c) establish or open any Deposit Account
into which collections of Accounts are deposited or directed to be deposited,
other than as permitted by subsection (b) immediately above or as directed, or
consented to by Collateral Agent in writing.

(5)     Collateral Agent shall apply, on a daily basis, all collections of
Accounts transferred into the Concentration Account pursuant to this subsection
2.4(A) towards amounts owing by the Borrowers under this Agreement. Such
transfers will (solely for purposes of computing interest) be credited against
the relevant Obligations of the Borrowers on the (a) first (1st) Business Day
after receipt of such collections of Accounts if received no later than 1:00
p.m. (New York City time) or (b) the second (2nd) Business Day after receipt of
such collections of Accounts if received after 1:00 p.m. (New York City time). 

(6)     Except as otherwise expressly provided in this Agreement, Collateral
Agent shall, for value at the time specified above in this provision, apply the
funds credited to the Concentration Account, (a) first, to any expenses,
indemnification or Fees owing pursuant to Article 2 or Article 10, (b) second,
to interest on the Loans that has become due and

21

--------------------------------------------------------------------------------

remains unpaid, and, (c) third, to reduce the outstanding balance of the Loans,
pro rata among the Loans of all the Lenders; provided, however, that any
interest which is paid by Borrowers on funds which have been transferred from
the Collection Account to the Concentration Account but not yet credited against
the relevant Obligations pursuant to the provisions of this subsection shall be
retained by Collateral Agent as compensation for its services.

(7)     If as the result of collections of Accounts pursuant to the terms and
conditions of this subsection 2.4(A), a credit balance exists with respect to
the Concentration Account, such credit balance shall not accrue interest in
favor of the Borrowers but shall be disbursed to the appropriate Borrower upon
written request to Collateral Agent without any fee or other charge.

(B)     Mandatory Prepayments.

(1)     Overadvance. At any time that the Revolving Loan exceeds the Maximum
Revolving Loan Amount, Borrowers shall immediately repay the Revolving Loan to
the extent necessary to reduce the aggregate principal balance to an amount
equal to or less than the Maximum Revolving Loan Amount.  Any balance of the
Revolving Loan (including the Overadvance Facility and including the Letter of
Credit Reserve) outstanding at any time in excess of the lesser of (i) the
Facility Cap and (ii) the sum of (x) the Borrowing Base plus (y) the Maximum
Overadvance Availability, shall be immediately due and payable by Borrowers
without the necessity of any demand whether or not a Default or Event of Default
has occurred or is continuing.  Payments under this subsection shall reduce the
outstanding principal balance of the Revolving Loans but shall not be a
permanent reduction of the Revolving Loan Commitment.

(2)     Prepayments from Proceeds of Asset Dispositions.  No later than the
Business Day following the date of receipt by any Borrower of net cash proceeds
(i.e., net of ordinary closing costs paid to third parties unaffiliated with any
Borrower, net of amounts necessary to pay Indebtedness in favor of third parties
unaffiliated with any Borrower secured by the assets disposed of and net) of any
Asset Disposition (in one or a series of related transactions), which net cash
proceeds exceed $1,000,000 (it being understood that if the net cash proceeds
exceed $1,000,000, the entire amount and not just the portion above $1,000,000
shall be subject to this subsection 2.4(B)(2)), Borrowers shall prepay the
Obligations in an amount equal to such net cash proceeds. All such prepayments
shall be applied to the Loans in accordance with subsection 2.4(E).

(3)     Prepayments from Issuance of Securities. No later than the Business Day
following the date of receipt by any Borrower of the net cash proceeds of the
issuance of equity securities in excess of $1,000,000 individually or in the
aggregate (other than the issuance of equity securities in connection with any
conversion of indebtedness under and in accordance with the Plan or Confirmation
Order, the issuance of securities to any other Borrower, the issuance of
securities in connection with the exercise of stock options or the issuance of
securities in connection with Permitted Acquisitions), Borrowers shall prepay
the Loans in an amount equal to such excess net cash proceeds, net of
underwriting discounts and commissions and other reasonable costs associated
therewith. All such prepayments shall be applied to the Loans in accordance with
subsection 2.4(E).

22

--------------------------------------------------------------------------------

(4)     Prepayments from Tax Refunds. No later than the Business Day following
the date of receipt by any Borrower or any of their Subsidiaries of the net cash
proceeds of any federal, state or local tax refund in excess of $1,000,000
individually or in the aggregate, Borrowers shall prepay the Loans in an amount
equal to such excess net cash proceeds.  All such prepayments shall be applied
to the Loans in accordance with subsection 2.4(E).

(5)     Prepayments from Proceeds of Casualty or Condemnation. No later than the
Business Day following the date of receipt by any Borrower of any net cash
insurance proceeds arising from damage or casualty, or any net cash proceeds
arising from any condemnation, which net cash proceeds exceed $1,000,000
individually or in the aggregate, Borrowers shall prepay the Loans in an amount
equal to such net cash proceeds, net of any reasonable costs incurred in
connection therewith, to the extent permitted by any mortgages existing from
time to time that encumber the real property that is the subject of such damage,
casualty or condemnation.  All such prepayments shall be applied to the Loans in
accordance with subsection 2.4(E).

(C)     Collateralization of Letters of Credit; Termination of Commitments. In
the event that the entire Revolving Loan Commitment is terminated at a time that
any Letters of Credit are outstanding, Borrowers shall immediately cause the
Collateral Agent and each Lender to be released from all liability under any
Letters of Credit or, at Borrowers' option, Borrowers shall deposit with
Collateral Agent for the benefit of all Lenders with a Revolving Loan Commitment
cash or a back-to-back letter of credit satisfactory to the Collateral Agent in
an amount equal to one hundred and five percent (105%) of the aggregate
outstanding Letter of Credit Reserve to be available to Collateral Agent to
reimburse payments of drafts drawn under such Letters of Credit and pay any fees
and expenses related thereto. Upon termination of any such Letter of Credit,
cash in an amount equal to such deposited amount with respect to such Letter of
Credit, less amount used to pay unreimbursed drafts, fees and expenses related
thereto shall be refunded to Borrowers.

(D)     Payments on Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, the payment may
be made on the next succeeding Business Day and such extension of time shall be
included in the computation of the amount of interest or fees due hereunder.

(E)     Application of Prepayment Proceeds.  So long as no Event of Default has
occurred and is continuing, with respect to the prepayments described in
subsections 2.4(B)(2), 2.4(B)(3), 2.4(B)(4), 2.4(B)(5), 4.5(E), and 4.5(P), such
prepayments shall be applied (after payments of amounts specified in subsections
2.4(A)(6)(a) and 2.4(A)(6)(b)), at the election of the Company on written notice
to the Collateral Agent, (i) to reduce the outstanding principal balance of the
Revolving Loans but not as a permanent reduction of the Revolving Loan
Commitment or (ii) in accordance with subsection 2.1(A)(2).  Considering each
type of Loan being prepaid separately, any such prepayment shall be applied
first to Base Rate Loans of the type required to be prepaid before application
to LIBOR Loans of the type required to be prepaid.  If an Event of Default has
occurred and is continuing, all such amounts shall be applied as provided in
subsection 2.4(A)(6)

23

--------------------------------------------------------------------------------

2.5     Term of this Agreement. This Agreement shall be effective from the
Closing Date to and including the Termination Date. To the extent not terminated
earlier in accordance with this Agreement, the outstanding Commitments hereunder
shall terminate upon the Termination Date and all Obligations shall become
immediately due and payable without notice or demand. Notwithstanding any
termination, until all Obligations have been fully paid and satisfied,
Collateral Agent, on behalf of itself and Lenders, shall be entitled to retain
security interests in and liens upon all Collateral, and following such
termination, Borrowers shall secure any outstanding Letter of Credit in
accordance with subsection 2.4(C). Even after payment of all Obligations
hereunder, Borrowers' obligation to indemnify Collateral Agent and each Lender
in accordance with the terms hereof shall continue.

2.6     Statements. Collateral Agent shall render a monthly statement of account
to Borrowers within ten (10) days after the end of each month.  Such statement
of account shall be deemed conclusive unless Borrowers make written objection
thereto within forty-five (45) days from the date such statement is delivered
(including via e-mail) to Borrowers. Collateral Agent shall record in its books
and records, including computer records, (a) all Loans, interest charges and
payments thereof, (b) all Letter of Credit Liability, (c) the charging and
payment of all fees, costs and expenses and (d) all other debits and credits
pursuant to this Agreement. The balance in the loan accounts shall constitute
presumptive evidence, absent manifest error, of the accuracy of the information
contained therein; provided, however, that any failure by Collateral Agent to so
record shall not limit or affect the Borrowers' obligation to pay.

2.7     Grant of Security Interest.

(A)     Grant of Liens in the Collateral. To secure the payment and performance
of the Obligations, including all renewals, extensions, restructurings and
refinancings of any or all of the Obligations, Borrowers hereby grant to
Collateral Agent, for the benefit of Collateral Agent and Lenders, a continuing
first priority (subject to Permitted Encumbrances and Liens permitted by
subsection 7.3) security interest in, lien and mortgage in and to, right of
setoff against and collateral assignment of all of Borrowers' personal property
and all rights to such personal property, in each case, whether now owned or
existing or hereafter acquired or arising and regardless of where located (all
being collectively referred to as the "Collateral") including all: (1) Accounts;
(2) Chattel Paper; (3) Commercial Tort Claims, including those specified on
Schedule 2.7(A); (4) Deposit Accounts and cash and other monies and property of
Borrower in the possession or under the control of Collateral Agent, any Lender
or any participant of any Lender in the Loans; (5) Documents; (6) Equipment;
(7) Fixtures; (8) General Intangibles (including Intellectual Property, tax
refunds and rights to tax refunds); (9) Goods; (10) Instruments; (11) Inventory;
(12) Investment Property; (13) Letter-of-Credit Rights and Supporting
Obligations; (14) other personal property whether or not subject to the UCC; and
(15) all other rights to payment for money or funds advanced or sold whether or
not arising out of the use of a credit or charge card together with all books,
records, ledger cards, files, correspondence, computer programs, tapes, disks
and related data processing software that at any time evidence or contain
information relating to or for use with any of the property described above or
are otherwise necessary or helpful in the collection thereof or realization
thereon; and Proceeds and products of and rents, issues, and profits from all or
any of the property described above;

24

--------------------------------------------------------------------------------

(B)     Borrowers Remain Liable. Anything herein to the contrary
notwithstanding: (1) Borrowers shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement or the other Loan Documents had not been executed; (2) the exercise by
Collateral Agent of any of the rights under this Agreement or the other Loan
Documents shall not release Borrowers from any of their duties or obligations to
the parties under the contracts and agreements included in the Collateral;
(3) neither Collateral Agent nor any Lender shall have any obligation or
liability under the contracts and agreements included in the Collateral by
reason of this Agreement or the other Loan Documents, nor shall Collateral Agent
nor any Lender be obligated to perform any of the obligations or duties of
Borrowers thereunder or to take any action to collect or enforce any claim for
payment assigned under this Agreement or the other Loan Documents; and (4)
neither Collateral Agent nor any Lender shall have any liability in contract or
tort for Borrowers' acts or omissions with respect to the agreements included in
the Collateral, unless such acts or omissions occur under protest by the
applicable Borrower pursuant to written direction of Collateral Agent or Lender,
which direction constitutes gross negligence or willful misconduct on the part
of Collateral Agent or Lender.

(C)     Security Agreement. This Agreement shall constitute a security agreement
as that term is used in the UCC in effect in the jurisdiction(s) in which
Borrowers are organized and in the jurisdiction(s) in which the Collateral is
situated.

Borrowers hereby irrevocably authorize Collateral Agent to file, in applicable
UCC jurisdictions initial financing statements or amendments or continuations
thereto (without the necessity of any signature of any Borrowers) relating to
the Collateral as described in this Agreement at any time and from time to time
in accordance with this Agreement. Borrowers agree to furnish promptly upon
request all information required for the sufficiency or filing office acceptance
of any such initial financing statement or amendment thereto by the UCC of such
jurisdiction. Borrowers hereby ratify all UCC filings relating to the Collateral
as described in this Agreement made prior to the date hereof and authorize such
filings as if made as of the date of this Agreement.

2.8     Yield Protection.

(A)     Capital Adequacy and Other Adjustments. In the event any Lender shall
have determined that the adoption after the date hereof of any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements (other
than any reserve or other requirements with respect to the Loans that are
reflected in the definition of LIBOR or Base Rate) or compliance by such Lender
or any corporation controlling such Lender with any request or directive
regarding capital adequacy, reserve requirements or similar requirements (other
than any reserve or other requirements with respect to the Loans that are
reflected in the definition of LIBOR or Base Rate) (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful),
from any central bank or governmental agency or body having jurisdiction, does
or shall have the effect of increasing the amount of capital, reserves or other
funds required to be maintained by such Lender or any corporation controlling
such Lender and thereby reducing the rate of return on such Lender's or such
corporation's capital as a consequence of its

25

--------------------------------------------------------------------------------

obligations hereunder, then Borrowers shall within fifteen (15) days after
notice and demand from such Lender (together with the certificate referred to in
the next sentence and with a copy to Collateral Agent) pay to Collateral Agent,
for the account of such Lender, additional amounts sufficient to compensate such
Lender for such reduction. A certificate as to the amount of such cost and
showing the basis of the computation of such cost submitted by such Lender to
Borrowers shall, absent manifest error, be final, conclusive and binding for all
purposes.

(B)     Increased LIBOR Funding Costs. If, after the date hereof, the
introduction of, change in or interpretation of any law, rule, regulation,
treaty or directive would impose or increase reserve requirements (other than as
taken into account in the definition of LIBOR or Base Rate) or otherwise
increase the cost to any Lender of making or maintaining a Loan, then Borrowers
shall from time to time within fifteen (15) days after notice and demand from
such affected Lenders (together with the certificate referred to in the next
sentence and with a copy to Collateral Agent) pay to Collateral Agent, for the
account of such affected Lenders, additional amounts sufficient to compensate
such Lenders for such increased cost. A certificate as to the amount of such
cost and showing the basis of the computation of such cost submitted by such
affected Lenders to Borrowers and Collateral Agent shall, absent manifest error,
be final, conclusive and binding for all purposes.

(C)     Notwithstanding anything contained herein to the contrary, the Borrower
shall not be obligated to compensate any Lenders under subsection 2.8(B) for any
increased costs incurred more than one hundred eighty (180) calendar days prior
to the delivery of the certificate described in subsection 2.8(B) unless the
event giving rise to such increase is retroactive, in which event the one
hundred eighty day period shall be extended to include the retroactive effect
thereof.

2.9     Taxes.

(A)     No Deductions. Any and all payments or reimbursements made hereunder
shall be made free and clear of and without deduction for any and all taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto (all such taxes, levies, imposts, deductions, charges or
withholdings and all liabilities with respect thereto referred to herein as "Tax
Liabilities"; excluding, however, taxes imposed on the net income of any Lender
or Collateral Agent by the jurisdiction under the laws of which Collateral Agent
or such Lender is organized or doing business or any political subdivision
thereof and taxes imposed on its net income by the jurisdiction of Collateral
Agent's or such Lender's applicable lending office or any political
subdivision). If Borrowers shall be required by law to deduct any such Tax
Liabilities from or in respect of any sum payable hereunder to Collateral Agent
or any Lender, then the sum payable hereunder shall be increased as may be
necessary so that, after making all required deductions, Collateral Agent or
such Lender receives an amount equal to the sum it would have received had no
such deductions been made.

(B)     Changes in Tax Laws. In the event that, subsequent to the Closing Date,
(1) any changes in any existing law, regulation, treaty or directive or in the
interpretation or application thereof, (2) any new law, regulation, treaty or
directive enacted or any interpretation or application thereof, or
(3) compliance by Lender with any request or directive (whether or not having
the force of law) from any governmental authority, agency or instrumentality:

26

--------------------------------------------------------------------------------

(a)     does or shall subject Collateral Agent or Lender to any tax of any kind
whatsoever with respect to this Agreement, the other Loan Documents or any Loans
made or Letters of Credit issued hereunder, or change the basis of taxation of
payments to Collateral Agent or Lender of principal, fees, interest or any other
amount payable hereunder (except for net income taxes, or franchise taxes
imposed in lieu of net income taxes, imposed generally by federal, state or
local taxing authorities with respect to interest or commitment or other fees
payable hereunder or changes in the rate of tax on the overall net income of
Collateral Agent or Lender); or

(b)     does or shall impose on Collateral Agent or Lender any other condition
or increased cost in connection with the transactions contemplated hereby or
participations herein; and the result of any of the foregoing is to increase the
costs to Collateral Agent or Lender of issuing any Letter of Credit or making or
continuing any Loan hereunder, as the case may be, or to reduce any amount
receivable hereunder;

then, in any such case, Borrowers shall promptly pay to Collateral Agent or
Lender, upon its notice and demand, any additional amounts necessary to
compensate Collateral Agent or Lender, on an after-tax basis, for such
additional cost or reduced amount receivable, as determined by Collateral Agent
or Lender with respect to this Agreement or the other Loan Documents; provided
that if any such Lender or Collateral Agent has a lending office in a
jurisdiction that does not impose such taxes, then, upon the Company's request,
Collateral Agent or Lender agrees to use commercially reasonable efforts to
cause such payments or reimbursement to be made to such office. If Collateral
Agent or Lender becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify Borrowers of the event by reason of
which Collateral Agent or Lender shall become so entitled (with any such Lender
concurrently notifying Collateral Agent). A certificate as to any additional
amounts payable pursuant to the foregoing sentence, together with supporting
documentation, submitted by Collateral Agent or Lender to Borrowers shall,
absent manifest error, be final, conclusive and binding for all purposes.

(C)     Foreign Lenders. Each Lender organized under the laws of a jurisdiction
outside the United States (a "Foreign Lender") as to which payments to be made
under this Agreement are exempt from United States withholding tax or are
subject to United States withholding tax at a reduced rate under an applicable
statute or tax treaty shall provide to Borrowers and Collateral Agent (1) a
properly completed and executed Internal Revenue Service Form W-8BEN or Form
W-8ECI or other applicable form, certificate or document prescribed by the
Internal Revenue Service of the United States of America certifying as to such
Foreign Lender's entitlement to such exemption or reduced rate of withholding
with respect to payments to be made to such Foreign Lender under this Agreement,
(a "Certificate of Exemption"), or (2) a letter from any such Foreign Lender
stating that it is not entitled to any such exemption or reduced rate of
withholding (a "Letter of Non-Exemption"). Prior to becoming a Lender under this
Agreement and within fifteen (15) days after a reasonable written request of
Borrowers or Collateral Agent from time to time thereafter, each Foreign Lender
that becomes a Lender under this Agreement shall provide a Certificate of
Exemption or a Letter of Non-Exemption to Borrowers and Collateral Agent. If the
form provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in

27

--------------------------------------------------------------------------------

excess of zero, withholding tax at such rate shall be considered excluded from
"Tax Liabilities" as defined in subsection 2.9(A).

 If a Foreign Lender is entitled to an exemption with respect to payments to be
made to such Foreign Lender under this Agreement (or to a reduced rate of
withholding) and does not provide a Certificate of Exemption to Borrowers and
Collateral Agent within the time periods set forth in the preceding paragraph,
Borrowers shall withhold taxes from payments to such Foreign Lender at the
applicable statutory rates, and Borrowers shall not be required to pay any
additional amounts as a result of such withholding; provided, however, that all
such withholding shall cease upon delivery by such Foreign Lender or a
Certificate of Exemption to Borrowers and Collateral Agent.

2.10     Required Termination and Prepayment. If on any date any Lender shall
have reasonably determined (which determination shall be final and conclusive
and binding upon all parties) that the making or continuation of its Loans based
on LIBOR (or the Base Rate) has become unlawful or impossible by compliance by
such Lender in good faith with any law, governmental rule, regulation or order
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful), then, and in any such event, that Lender shall
promptly give written notice (or by telephone if confirmed in writing within one
(1) Business Day) to Borrowers and Collateral Agent of that determination. 
Subject to prior withdrawal of a Notice of Borrowing or prepayment of LIBOR
Loans , the obligation of such Lender to make or maintain its LIBOR Loans during
any such period shall be terminated at the earlier of the termination of the
Interest Period then in effect or when required by law and Borrowers shall no
later than the termination of the Interest Period in effect at the time any such
determination pursuant to this subsection 2.10 is made or, earlier when required
by law, repay or prepay LIBOR Loans together with all interest accrued thereon
or convert LIBOR Loans to a per annum rate equal to the Prime Rate plus the
Prime Rate Margin.  Subject to prior withdrawal of a Notice of Borrowing or
prepayment of Base Rate Loans, the obligation of such Lender to make or maintain
its Base Rate Loans during any such period shall be terminated at the earlier of
the termination of the last day of the then current calendar month or when
required by law and Borrowers shall no later than the termination of the
Interest Period in effect at the time any such determination pursuant to this
subsection 2.10 is made or, earlier when required by law, repay or prepay Base
Rate Loans together with all interest accrued thereon or convert Base Rate Loans
to a per annum rate equal to the Prime Rate plus the Prime Rate Margin.

2.11     Replacement of Lenders. Within fifteen (15) days after receipt by any
Borrower of: (a) written notice and demand from any Lender for payment of
additional costs as provided in subsection 2.8 or subsection 2.9, or (b) written
notice of any Lender's inability to make LIBOR Loans or Base Rate Loans as
provided in subsection 2.10, (any such Lender demanding such payment or having
such inability being referred to herein as an "Affected Lender"), Borrowers may,
at their option notify Collateral Agent and such Affected Lender of its
intention to take one of the actions set forth herein in subparagraphs (A) or
(B) below.

(A)     Replacement of an Affected Lender. Borrowers may obtain, at Borrowers'
expense, a replacement Lender ("Replacement Lender") for an Affected Lender,
which Replacement Lender shall be reasonably satisfactory to Collateral Agent.
In the event Borrowers obtain a Replacement Lender that will purchase all
outstanding Obligations owed to

28

--------------------------------------------------------------------------------

such Affected Lender and assume its Commitments hereunder within ninety (90)
days following notice of Borrowers' intention to do so, the Affected Lender
shall sell and assign its Loans and Commitments to such Replacement Lender in
accordance with the provisions of subsection 9.5; provided, however, Borrowers
have in any case where such replacement occurs as the result of a demand for
payment of certain costs pursuant to subsection 2.8 or subsection 2.9, paid all
increased costs for which such Affected Lender is entitled to under subsection
2.8 or subsection 2.9 through the date of such sale and assignment; or

(B)     Prepayment of an Affected Lender. Borrowers may prepay in full all
outstanding Obligations owed to an Affected Lender and terminate such Affected
Lender's Commitments. Borrowers shall, within ninety (90) days following notice
of their intention to do so, prepay in full all outstanding Obligations owed to
such Affected Lender, including such Affected Lender's increased costs for which
it is entitled to reimbursement under this Agreement through the date of such
prepayment, and terminate such Affected Lender's Commitments.

2.12     Compensation. Borrowers shall promptly compensate Collateral Agent for
the benefit of Lenders (Collateral Agent's calculation of such amounts shall,
absent manifest error, be conclusive and binding upon all parties hereto), for
any losses, expenses and liabilities including, without limitation, any loss
(including interest paid) sustained by such Lender in connection with the
re-employment of funds: (a) if for any reason (other than a default by any
Lender) a borrowing of any Loan does not occur on a date specified therefor in a
Notice of Borrowing or a telephonic request of borrowing (confirmed in writing)
by Borrowers; or (b) if any prepayment of any of its LIBOR Loans occurs on a
date that is not the last day of an Interest Period applicable to that Loan
(regardless of the source of such prepayment and whether voluntary, by
acceleration or otherwise); (c) if any prepayment of any of its Loans is not
made on any date specified in a notice of prepayment given by Borrowers; or (d)
as a consequence of any other failure by Borrowers to repay its LIBOR Loans when
required by the terms of this Agreement; provided, however, during the period
while any such amounts have not been paid, Collateral Agent may, in its sole
discretion, (i) in accordance with subsection 2.4(A), elect to make a Revolving
Advance for such amount pursuant to subsection 2.1(D) or (ii) reserve an equal
amount from amounts otherwise available to be borrowed under the Revolving Loan.

2.13     Booking of LIBOR Loans. Each Lender may make, carry or transfer LIBOR
Loans or Base Rate Loans at, to, or for the account of, any of its branch
offices or the office of an affiliate of such Lender.

2.14     Assumptions Concerning Funding of LIBOR Loans.  No Lender is required
to actually fund any relevant Loan through the purchase of a LIBOR deposit. 
Calculation of all amounts payable to each Lender under subsection 2.12 for
LIBOR Loans shall be made as though each Lender had actually funded its relevant
LIBOR Loan through the purchase of a LIBOR deposit bearing interest at LIBOR in
an amount equal to the amount of that LIBOR Loan and having maturity comparable
to the relevant Interest Period and through the transfer of such LIBOR deposit
from an offshore office to a domestic office in the United States of America;
provided, however, each Lender may fund each of its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under subsection 2.12.

29

--------------------------------------------------------------------------------

2.15     Promise to Pay.

Each of the Borrowers absolutely and unconditionally promises to pay principal,
interest and all other amounts payable hereunder, or under any other Loan
Document, without any right of rescission and without any deduction whatsoever,
including any deduction for any setoff, counterclaim or recoupment, and
notwithstanding any damage to, defects in or destruction of the Collateral or
any other event, including obsolescence of any property or improvements. 

SECTION 3. CONDITIONS TO LOANS

The obligations of Collateral Agent and each Lender to make Loans and the
obligation of Collateral Agent or any Lender to issue Letters of Credit on the
Closing Date and on each Funding Date are subject to satisfaction of all of the
terms and conditions set forth in this Agreement and in the Conditions Rider,
attached hereto and incorporated herein by reference.

SECTION 4. REPRESENTATIONS, WARRANTIES AND CERTAIN COVENANTS

To induce Collateral Agent and each Lender to enter into the Loan Documents, to
make and to continue to make Loans and to issue and to continue to issue Letters
of Credit or risk participations to the banks that issue Letters of Credit, the
Company represents, warrants and covenants on behalf of itself and the other
Borrowers (and each of the other Borrowers, jointly and severally, accepts
responsibility for such representations and warranties) to Collateral Agent and
Lenders that the following statements are and will be true, correct and complete
and, unless specifically limited, shall remain so for so long as any of the
Commitments hereunder shall be in effect and until payment in full, in cash, of
all Obligations and termination of all Letters of Credit:

4.1     Organization, Powers, Capitalization.

(A)     Organization and Powers. Each of the Borrowers is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and qualified to do business in each jurisdiction
where such qualification is required except where failure to be so qualified
could not reasonably be expected to have a Material Adverse Effect. Each
Borrower has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted and to enter into each Loan Document to which it is a party.

(B)     Capitalization.  Each Borrower (other than the Company) is a direct or
indirect Subsidiary of the Company. The authorized and the issued capital stock
of each of the Borrowers and each of their respective Subsidiaries (except for
the Inactive Entities) as of the Closing Date is as set forth on
Schedule 4.1(B), including all preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Borrower of any shares of capital stock or
other securities of any such entity. All issued and outstanding shares of
capital stock of each of the Borrowers are duly authorized and validly issued,
fully paid, nonassessable, free and clear of all Liens other than (1) as to the
Company only, any pledge of the Company's capital stock by its shareholders,
(2) Permitted Encumbrances and (3) Liens granted in favor of the Collateral
Agent for the benefit of Collateral Agent and Lenders and such shares were
issued in compliance with all

30

--------------------------------------------------------------------------------

applicable state and federal laws concerning the issuance of securities.  Each
Borrower (other than the Company) will promptly notify Collateral Agent of any
change in its ownership or corporate structure.

4.2     Authorization of Borrowing, No Conflict. Each of the Borrowers has the
power and authority to incur the Obligations and to grant security interests in
the Collateral. On the Closing Date, the execution, delivery and performance of
the Loan Documents by each Borrower signatory thereto will have been duly
authorized by all necessary corporate and shareholder action. The execution,
delivery and performance by each Borrower of each Loan Document to which it is a
party and the consummation of the transactions contemplated thereby do not
contravene any applicable law, the corporate charter or bylaws or other
organizational documents of any Borrower or any material agreement or order by
which any Borrower or any Borrower's property is bound. This Agreement and the
other Loan Documents are the legal, valid and binding obligations of the
applicable Borrowers respectively, each enforceable against the Borrowers, as
applicable, in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors' rights generally or by equitable principles relating
to enforceability.

4.3     Financial Condition. All financial statements concerning the Company and
its Subsidiaries (a) furnished on or before the Closing Date to Collateral Agent
or any Lender by the Company in connection with this Agreement have been, and
(b) furnished subsequent to the Closing Date to Collateral Agent or any Lender
pursuant to this Agreement will be, prepared in accordance with GAAP (except as
disclosed therein, including the footnotes thereto) and present fairly, in all
material respects, the financial condition of Persons covered thereby as at the
dates thereof and the results of their operations for the periods then ended,
subject, in the case of any such unaudited financial statements, to changes
resulting from audit and year-end adjustments.

4.4     Indebtedness and Liabilities. As of the Closing Date, except as set
forth on Schedule 4.4, no Borrower has any (a) Indebtedness or other obligations
for borrowed money except as reflected on the financial statements for the
period ended September 30, 2005; or (b) Liabilities other than as reflected on
the financial statements for the period ended September 30, 2005 or otherwise as
incurred in the ordinary course of business following September 30, 2005 or as
permitted under this Agreement. The Company, or if applicable the other
Borrowers, shall promptly deliver copies of all notices given or received by any
Borrower with respect to noncompliance with any term or condition of or other
Indebtedness in a principal amount in excess of $5,000,000, and shall promptly
notify Collateral Agent of any default or event of default with respect to any
other Indebtedness in a principal amount in excess of $5,000,000 which default
or event of default gives the holders of such Indebtedness the right to
accelerate the maturity thereof.

4.5     Collateral Warranties and Covenants.

(A)     Accounts. Lenders may rely, in determining which Accounts are to be
included as Eligible Receivables and Eligible Divested Company Receivables, on
all statements and representations made by Borrowers in writing with respect to
any Accounts. Unless otherwise indicated in writing to Collateral Agent, with
respect to each Account included in Eligible Receivables or in Eligible Divested
Company Receivables, Borrowers represent that:

31

--------------------------------------------------------------------------------

(1)     the Account is genuine and in all respects what it purports to be, and
is not evidenced by a judgment;

(2)     the Account arises from an actual, completed and bona fide sale and
delivery of goods or rendition of Services and other services to patients or
customers, made by a Borrower in the ordinary course of its business, in
accordance with the terms and conditions of all purchase orders, contracts,
certifications, participations, certificates of need, provider or supplier
agreements, or other documents relating thereto and forming a part of the
contract between the relevant Borrower and Account Debtor;

(3)     the Account is for a liquidated amount maturing as stated in a claim or
invoice covering the sale or rendition of Services or other services that give
rise to the Account, a copy of which has been furnished or is available to the
Collateral Agent;

(4)     except as previously disclosed in writing by the Borrowers to the
Collateral Agent, none of the Borrowers has knowledge of any information that
would lead it to believe that any of the following statements is incorrect: (i)
the Account Debtor under the Account had the capacity to contract at the time
any contract or other document giving rise to the Account was executed and (ii)
such Account Debtor under the Account is solvent;

(5)     except as previously disclosed in writing by the Borrowers to the
Collateral Agent, none of the Borrowers has knowledge of any information that
would lead it to believe that any of the following statement is incorrect: there
are no proceedings or actions which are threatened or pending against any
Account Debtor under the Account which could reasonably be expected to result in
a material adverse change in such Account Debtor's financial condition or the
collectibility of any account owed by such Account Debtor;

(6)     the Account has been billed and forwarded to the Account Debtor for
payment in accordance with applicable laws and in compliance and conformity with
any and all requisite procedures, requirements and regulations governing payment
by such Account Debtor with respect to such Account, and such Account if due
from a Medicaid/Medicare Account Debtor, TRICARE or the Veterans Administration
is properly payable directly to a Borrower in the amount stated as the balance
of such Account;

(7)     the goods, services and inventory sold giving rise to the Account are
the exclusive property of the Borrowers owed such Accounts and are not and will
not be subject to any lien, consignment arrangement, encumbrance, security
interest or financing statement whatsoever, other than Liens in Accounts in
favor of any landlord that has entered into a subordination agreement or
estoppel certificate in form and substance satisfactory to the Collateral Agent;

(8)     the invoices evidencing the Account are in the name of the Borrower to
which such Account is owed;

(9)     the patients or customers of the Borrowers have accepted the goods or
services the sale or rendition of which gave rise to the Account, owe and are
obligated to pay the full amounts stated in the related invoices according to
their terms, without dispute, offset,

32

--------------------------------------------------------------------------------

defense, counterclaim or contra, except for disputes and other matters arising
in the ordinary course of business of which the Borrowers have advised the
Collateral Agent;

(10)     to the Borrowers' knowledge, there are no facts, events or occurrences
which in any material way impair the validity or enforceability of any Accounts
or reduce the amount payable thereunder from the face amount of the claim or
invoice and statements delivered or made available to the Collateral Agent with
respect thereto;

(11)     Borrowers have obtained and currently have all certificates of need,
Medicaid, Medicare and TRICARE provider numbers, licenses, permits and
authorizations that are necessary in the generation of such Accounts; and

(12)     Such Account does not represent a sale to any Borrower, Subsidiary of
any Borrower, or Affiliate of any Borrower, or a consignment, sale or return or
a bill and hold transaction.

The Borrowers shall, at their own expense: (i) keep accurate and complete
records of its Accounts and all payments and collections thereon; (ii) cause all
invoices evidencing such Accounts and all copies thereof to bear a notice that
such invoices are payable to the Borrower Deposit Accounts and to the extent
requested by the Collateral Agent, (A) provide written notice to each private
indemnity, managed care or other Insurer who is an Account Debtor on any Account
of such Borrower, and, thereafter, promptly after any such Insurer becomes an
Account Debtor on any such Account, provide written notice to such Insurer, that
the Collateral Agent has been granted a first priority lien and security
interest in, upon and to all Accounts applicable to such Insurer and directs
such Account Debtor to make payments into the appropriate Blocked Account and
(B) do anything further that may be reasonably requested by the Collateral Agent
to preserve or protect the security interests in the Collateral contemplated in
this Agreement and the Plan and effectuate the intentions and objects of this
Agreement, including, but not limited to, the execution and delivery of
agreements relating to the Blocked Accounts, continuation statements, amendments
to financing statements, and any other documents required under this Agreement
and (iii) use its reasonable best efforts to assure prompt payment of all
amounts due or to become due under Accounts. Except in the ordinary course of
business consistent with past practices, no discounts, credits or allowances
will be issued, granted or allowed by any Borrower to customers and no returns
will be accepted without Collateral Agent's prior written consent.

Borrowers will promptly notify Collateral Agent in the event that any
(x) Account Debtor (or any other Person obligated on such Account) alleges
dispute or claim with respect to such Account or of any other circumstances
known to Borrowers, in each case to the extent not previously disclosed to the
Collateral Agent, that may materially impair the validity or collectibility of
any such Account (and such impairment or collectibility could cause a loss of
$500,000 or more in the aggregate (provided, however, that disputes or claims of
natural persons with Accounts of less than $25,000 shall not apply in
determining such aggregate), with respect to all such Accounts), (y) Account
becomes evidenced or secured by an instrument or chattel paper and upon request
of the Collateral Agent, promptly deliver such instrument or chattel paper to
the Collateral Agent, or (z) Accounts that in the aggregate have face amounts in
excess of $500,000 ceases to such Borrower's knowledge, to qualify as an
Eligible Receivable or an Eligible Divested Company Receivable and, in which
case Borrowers shall promptly describe

33

--------------------------------------------------------------------------------

the circumstances of such event. Collateral Agent shall have the right, at any
time or times hereafter, to verify the validity, amount or any other matter
relating to any Account by mail, telephone or in person and Borrowers shall take
such actions as are requested by Collateral Agent to enable Collateral Agent to
perform such verification.

If an Event of Default has occurred and is continuing: (i) no Borrower shall,
without the prior consent of Collateral Agent, adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any Account Debtor
(or any other Person obligated on such Account), or allow any credit or discount
thereon, except in the ordinary course of business consistent with past
practices, and (ii) Collateral Agent shall have the right at any time, subject
to the provisions of applicable law, including, without limitation, HIPAA,
(A) to exercise the rights of any Borrower, with respect to the obligation of
the Account Debtor (or any other Person obligated on such Account) to make
payment or otherwise render performance to such Borrower, and with respect to
any property that secures the obligations of the Account Debtor or of any such
other Person obligated on such Account; and (B) to adjust, settle or compromise
the amount or payment of any such Account or release wholly or partly any
Account Debtor or obligor thereunder or allow any credit or discount thereon.
Each Borrower shall issue credit memoranda promptly (with copies to Collateral
Agent if an Event of Default has occurred and is continuing) upon accepting
returns or granting allowances, until Collateral Agent has notified such
Borrower that an Event of Default has occurred and that all future credits or
allowances are to be made only after prior written approval from Collateral
Agent.

(B)     Inventory Warranties and Covenants. All of Borrowers' Inventory is of
good and merchantable quality, free from any material defects. The completion,
manufacture and sale of such Inventory is permitted under the applicable
Borrower's contracts and other agreements to which the Inventory is subject.
None of Borrowers' Inventory has been or will be produced in violation of the
Fair Labor Standards Act and subject to the so-called "hot goods" provisions
contained in 29 U.S.C. 215 or in violation of any other law.  Borrowers will use
their reasonable best efforts to cause all inventory and products owned by
Persons other than Borrowers and located on any premises owned, leased or
controlled by Borrowers, to be separately and conspicuously identified as such
and to be segregated from Borrowers' own Inventory located at such premises.

(C)     Equipment Warranties and Covenants. Borrowers have maintained and shall
cause all of their Equipment to be maintained and preserved in good working
condition, repair and working order, ordinary wear and tear excepted, and shall
promptly make or cause to be made all repairs, replacements, and other
improvements in connection therewith that are necessary or desirable to such
end. None of Borrowers' Equipment (other than motor vehicles) is covered by any
certificate of title and Borrowers shall promptly notify Collateral Agent to the
extent any Borrower obtains any Equipment (other than motor vehicles) covered by
any certificate of title.  After the occurrence and continuance of an Event of
Default, upon request of Collateral Agent, Borrowers shall promptly deliver to
Collateral Agent any and all certificates of title, applications for title or
similar evidence of ownership of all of its Equipment and shall cause Collateral
Agent to be named as lienholder on any such certificate of title or other
evidence of ownership. Borrowers shall promptly inform Collateral Agent of any
material additions to or material deletions from the Equipment unless such
additions or deletions are promptly disclosed

34

--------------------------------------------------------------------------------

by Borrowers as "Capital Expenditures" in the quarterly financial statements
required to be delivered pursuant to this Agreement.

(D)     Chattel Paper Warranties and Covenants. As of the Closing Date, no
Borrower holds nor anticipates holding any Chattel Paper in the ordinary course
of its business. Schedule 4.5(D) sets forth a list of all Chattel Paper held by
each Borrower immediately prior to the Closing Date, all of which has been
delivered to (and, where appropriate, duly endorsed to) Collateral Agent. To the
extent any Borrower shall hold or obtain any Chattel Paper, such Borrower will
promptly (i) deliver to Collateral Agent all Tangible Chattel Paper duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Collateral Agent and (ii) provide
Collateral Agent with Control of all Electronic Chattel Paper, by having
Collateral Agent identified as the assignee of the Records(s) pertaining to the
single authoritative copy thereof and otherwise complying with the applicable
elements of Control set forth in the UCC. Borrowers will mark conspicuously all
Chattel Paper with a legend, in form and substance satisfactory to Collateral
Agent, indicating that such Chattel Paper is subject to the Lien of Collateral
Agent. At the request of the Collateral Agent, Borrowers shall take all actions
reasonably necessary to ensure Collateral Agent has a perfected security
interest in such Chattel Paper.

(E)     Instruments Warranties and Covenants.  At the request of Collateral
Agent, each Borrower will deliver to Collateral Agent all Instruments it holds
or obtains duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Collateral
Agent. At the request of Collateral Agent, Borrowers will also deliver to
Collateral Agent copies of all security agreements securing any such
Instruments. 

(F)     Investment Property Warranties and Covenants. Each Borrower will use its
reasonable best efforts (or otherwise take such actions as are required or
requested by Collateral Agent), from time to time, to (i) enable Collateral
Agent to obtain control of any Investment Property owned by such Borrower in a
manner acceptable to Collateral Agent and (ii) obtain from any issuers of such
Investment Property and such other Persons, for the benefit of Collateral Agent,
written confirmation of Collateral Agent's control over such Investment Property
upon terms and conditions acceptable to Collateral Agent; provided, however,
that the foregoing shall not apply to Investment Property in respect of certain
de minimis investments in other Persons by Borrowers in an aggregate amount not
to exceed $50,000.

(G)     Letter-of-Credit Rights Warranties and Covenants. Each Borrower will
deliver to Collateral Agent all Letters of Credit under which it is the
beneficiary or is otherwise entitled to receive proceeds duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Collateral Agent. Each Borrower will also deliver
to Collateral Agent all security agreements securing any such Letters of Credit
and execute UCC financing statement amendments evidencing the collateral
assignment of Borrowers' letter-of-credit rights to Collateral Agent in
connection with such security agreements. Borrowers will take any and all
actions necessary (or required or requested by Collateral Agent), from time to
time, to cause Collateral Agent to obtain Control of such Borrower's
Letter-of-Credit Rights.

35

--------------------------------------------------------------------------------

(H)     General Intangibles Warranties and Covenants. If an Event of Default
shall have occurred and be continuing, upon request of Collateral Agent,
Borrowers shall use their reasonable best efforts to obtain any consents,
waivers or agreements necessary to enable Collateral Agent to exercise its
remedies hereunder and under the other Loan Documents with respect to any of
Borrowers' rights under any material contractual obligations constituting
General Intangibles, including Borrowers' rights as a licensee of computer
software.

(I)     Intellectual Property Warranties and Covenants. Each Borrower and each
of its Subsidiaries owns, is licensed to use or otherwise has the right to use,
all Intellectual Property the loss of which ownership, license or right could
reasonably be expected to have a Material Adverse Effect, and all such
Intellectual Property is identified on Schedule 4.5(I). Except as set forth on
Schedule 4.5(I), there are no restrictions on any Borrower's nor any of its
Subsidiaries' right to create a Lien in such Intellectual Property nor in
Collateral Agent's right to perfect and enforce such Lien. Each Borrower shall
concurrently herewith deliver to Collateral Agent each Copyright Security
Agreement and Trademark Security Agreement and all other documents, instruments
and other items as may be reasonably necessary for Collateral Agent to file such
agreements with the U.S. Copyright Office and the U.S. Patent and Trademark
Office, as applicable. If, before the Obligations (other than unasserted
contingent indemnification obligations) are paid in full, in cash, any Borrower
acquires or becomes entitled to any new or additional registered Patents,
Trademarks or federally registered Copyrights, or rights thereto, such Borrower
shall give to Collateral Agent prompt written notice thereof, and if requested
by the Collateral Agent following such Borrower's delivery of such notice, shall
amend the schedules to the respective security agreements or enter into new or
additional security agreements to include any such Patents, Trademarks or
Copyrights. With respect to all Intellectual Property, the loss of which could
reasonably be expected to have a Material Adverse Effect, each Borrower shall:
(a) prosecute diligently any copyright, patent or trademark application at any
time pending; (b) preserve and maintain all rights in such Intellectual
Property; (c) use its best efforts to obtain any consents, waivers or agreements
necessary to enable Collateral Agent to exercise its remedies with respect to
such Intellectual Property; (d) not abandon any material right to file a
copyright, patent or trademark application nor abandon any pending copyright,
patent or trademark application, or Copyright, Patent or Trademark without the
prior written consent of Collateral Agent. All government registered
Intellectual Property, the loss of which could reasonably be expected to have a
Material Adverse Effect, is owned by Borrowers, is valid, subsisting and
enforceable and all filings necessary to maintain the effectiveness of such
registrations have been made. With respect to all Intellectual Property, the
loss of which could reasonably be expected to have a Material Adverse Effect,
the execution, delivery and performance of this Agreement by Borrowers will not
violate or cause a default under any of such Intellectual Property or any
agreement with respect thereto.

(J)     Commercial Tort Claims Warranties and Covenants. Except for matters
disclosed on Schedule 2.7(A), no Borrower, as of the Closing Date, owns any
commercial tort claims. Borrowers shall advise Collateral Agent promptly upon
any Borrower becoming aware that it owns any additional Commercial Tort Claims.
With respect to any new commercial tort claim, Borrowers will execute and
deliver such documents as Collateral Agent deems necessary to create, perfect
and protect Collateral Agent's security interest in such commercial tort claim.

36

--------------------------------------------------------------------------------

(K)     Deposit Accounts; Bank Accounts Warranties and Covenants.

(1)     Schedule 4.5(K) sets forth the account numbers and locations, and the
name of the depository bank, of all Deposit Accounts of Borrowers (other than
the Borrower Deposit Accounts and the Collection Account) that are subject to a
lockbox, blocked account or similar agreement or arrangement) (any such
accounts, collectively, the "Blocked Accounts"), as well as a brief description
of the terms of any lockbox, blocked account or similar agreement or arrangement
regarding any Blocked Account.

(2)     Borrowers shall not (a) transfer or direct the transfer of any
collections from any Borrower Deposit Account or any Collection Account into any
Blocked Account or other bank account of Borrowers or any Subsidiary of
Borrowers or (b) close any Blocked Account or modify the terms of any lockbox,
blocked account or similar agreement or arrangement, in either case without the
prior written consent of Collateral Agent, except as otherwise expressly
permitted by subsection 2.4(A)(4).

(L)     Bailees. Except as disclosed on Schedule 4.5(L), as of the Closing Date,
none of the Collateral is in the possession of any consignee, bailee,
warehouseman, agent or processor. No Collateral having an aggregate value in
excess of $50,000 shall at any time be in the possession or control of any
warehouse, bailee or any of Borrowers' agents or processors (other than
(i) patient medical records required to be retained under applicable law and
(ii) Equipment that is obsolete or that is being recalibrated or refurbished)
without Collateral Agent's prior written consent and unless Collateral Agent, if
Collateral Agent has so requested, has received warehouse receipts or bailee
lien waivers satisfactory to Collateral Agent prior to the commencement of such
possession or control. If any such Collateral is at any time in the possession
or control of any warehouse, bailee or any of Borrowers' agents or processors,
Borrowers shall, upon the request of Collateral Agent, notify such warehouse,
bailee, agent or processor of the Liens in favor of Collateral Agent, for the
benefit of Collateral Agent and Lenders, created hereby, shall instruct such
Person to hold all such Collateral for Collateral Agent's account subject to
Collateral Agent's instructions, and shall use their reasonable efforts to
obtain such Person's acknowledgement that it is holding the Collateral for
Collateral Agent's benefit.

(M)     Collateral Description; Use of Collateral. Borrowers will furnish to
Collateral Agent, from time to time upon request but, so long as no Event of
Default shall have occurred and be continuing, no more than once per calendar
month, statements and schedules further identifying, updating, and describing
the Collateral (not including the Borrowing Base Certificate, which shall in any
event be furnished to Collateral Agent on a monthly basis) and such other
information, reports and evidence concerning the Collateral, as Collateral Agent
may reasonably request, all in reasonable detail. No Borrower will use or permit
any Collateral to be used unlawfully or in violation of any provision of
applicable law, or any policy of insurance covering any of the Collateral to the
extent that such use could reasonably be expected to have a Material Adverse
Effect.

(N)     Collateral Filing Requirements; Collateral Records. Borrowers shall keep
full and accurate books and records relating to the Collateral and shall stamp
or otherwise mark such books and records in such manner as Collateral Agent may
reasonably request to

37

--------------------------------------------------------------------------------

indicate Collateral Agent's Liens in the Collateral for the benefit of
Collateral Agent and Lenders.

(O)     Federal Claims. Except for Accounts of Medicare/Medicaid Account
Debtors, Accounts of the Veteran's Administration and claims relating to refunds
of federal or state taxes, none of the Collateral constitutes a claim against
the United States of America, or the State of New York, Vermont or Washington,
or any other State (or municipal government) designated in writing by Collateral
Agent or any department, instrumentality or agency thereof, the assignment of
which claim is restricted by law.  Current contracts (other than contracts
evidencing Accounts of Medicare/Medicaid Account Debtors) under which Collateral
arises with the state of New York, Vermont or Washington are listed on Schedule
4.5(O) hereunder.  Borrowers shall notify Collateral Agent of any Collateral
(other than such Accounts or tax refund claims) which constitutes a claim
against the United States of America, or the State of New York, Vermont or
Washington, or any other State (or municipal government) designated in writing
by Collateral Agent or any department, instrumentality or agency thereof, the
assignment of which claim is restricted by law. Upon the request of Collateral
Agent, to the extent permitted by applicable law, Borrowers shall take such
steps as may be necessary to comply with any applicable federal assignment of
claims laws and other comparable laws.

(P)     SunScript Sale.  Some of the Borrowers may be entitled to certain funds
pursuant to the terms and conditions of that certain Asset Purchase Agreement
dated as of June 15, 2003 by and among Omnicare, Inc., SunScript Pharmacy
Corporation, First Class Pharmacy, Inc., Advantage Health Services, Inc., HoMed
Convalescent Equipment, Inc. and SunScript Medical Services, Inc.  Any such
payments shall be used to prepay the Loans.  All such prepayments shall be paid
into the Primary Collection Account or paid directly to Collateral Agent and
shall be applied to the Loans in accordance with subsection 2.4(E).

4.6     Names and Locations. Schedule 4.6(a) as of the Closing Date sets forth
all legal names and all other names (including trade names, fictitious names and
business names) under which each Borrower currently conducts business, or has at
any time since December 1, 2001 conducted business.  Schedule 4.6(b) - (d) sets
forth (i) the location of each Borrower's principal place of business, (ii) the
state or other jurisdiction of organization for each Borrower and each
Borrower's organizational identification number or specifically designates that
one does not exist, and (iii) the location of each Borrower's books and
records.  Schedule 4.6(e) sets forth the location of all other Facilities. 
Schedule 4.6(f) sets forth all other Collateral locations not set forth with
respect to Schedule 4.6(e) (designating Inventory and Equipment locations and
indicating between owned, leased, warehouse, storage, and processor locations). 
The locations designated on Schedule 4.6 are Borrowers' sole locations for their
respective businesses and the Collateral.  Borrowers will give Collateral Agent
at least thirty (30) days advance written notice of any: (a) change of name of
any Borrower, (b) change of principal place of business of any Borrower, (c)
change in the location of each Borrower's books and records, (d) change in the
location of any Collateral (other than newly acquired Collateral) which would
require the Collateral Agent to file additional UCC financing statements to
maintain a perfected security interest in such Collateral and (e) change in any
Borrower's state or other jurisdiction of organization or its organizational
identification number.

38

--------------------------------------------------------------------------------

4.7     Title to Properties; Liens. Each Borrower has good, sufficient and legal
title to all of the Collateral that is material to its business (and any other
material properties and assets, if any) and will have good, sufficient and legal
title of all after-acquired Collateral that is material to its business (and any
other after-acquired material properties and assets, if any), in each case, free
and clear of all Liens except for the Permitted Encumbrances and Liens permitted
by subsection 7.3.  Subject to (i) the filing of appropriate UCC financing
statements, (ii) the recording of grants with the U.S. Copyright Office, the
U.S. Patent and Trademark Office or any successor or substitute office, and
(iii) in the case of Equipment that is covered by a certificate of title, the
filing with the registrar of motor vehicles or other appropriate authority in
the applicable jurisdiction of an application requesting the notation of the
security interest created hereunder on such certificate of title, Collateral
Agent has a valid, perfected and, first priority Liens in the Collateral
(subject only to the Permitted Encumbrances and Liens permitted by subsection
7.3), securing the payment of the Obligations, and such Liens are entitled to
all of the rights, priorities and benefits afforded by the UCC or other
applicable law as enacted in any relevant jurisdiction which relates to
perfected Liens.

4.8     Litigation; Adverse Facts.  Except as set forth on Schedule 4.8, as of
the Closing Date, there are no judgments outstanding against any Borrower or
affecting any property of any Borrower.  All other information contained in
Schedule 4.8 as of the Closing Date is true, correct and complete in all
material respects.  Without limitation, to Borrowers' knowledge, except as
provided in Schedule 4.8, as of the Closing Date, there are no other actions,
suits, proceedings, governmental investigations or arbitrations threatened where
it is probable that a liability has been incurred in an amount in excess of
$1,000,000 after taking account probable insurance (including self-insurance
reserves).  Promptly upon any Borrower obtaining knowledge of (a) the
institution of any action, suit, proceeding, governmental investigation or
arbitration against or affecting any Borrower or any of its property, not
previously disclosed by Borrowers to Collateral Agent, which if adversely
determined could reasonably be expected to result in damages, costs or expenses
in excess of $1,000,000 after taking account probable insurance (including
self-insurance reserves), or (b) any development in any action, suit,
proceeding, governmental investigation or arbitration at any time pending or
affecting any Borrower or any of its property that could reasonably be expected
to result in damages, costs or expenses in excess of $1,000,000 after taking
account probable insurance (including self-insurance reserves), Borrowers will
promptly give notice thereof to Collateral Agent and provide such other
information as may be reasonably available to enable Collateral Agent and its
counsel to evaluate such matter (and Collateral Agent shall provide copies of
any material information received to Requisite Lenders).

4.9     Payment of Taxes.  Except as disclosed in Schedule 4.9, as of the
Closing Date, all material tax returns and reports of each Borrower required to
be filed by any of them have been timely filed and are complete and accurate in
all material respects.  After the Closing Date, all material tax returns and
reports of each Borrower required to be filed by any of them shall be timely
filed and shall be complete and accurate in all material respects. 

As of the Closing Date, all taxes (including payroll taxes), assessments, fees
and other governmental charges which are due and payable by each Borrower have
been paid when due, all taxes (including payroll taxes), assessments, fees and
other governmental charges which are due and payable by each Borrower have been
paid when due (and in all cases Borrowers have

39

--------------------------------------------------------------------------------

complied with and shall comply with the Plan in all material respects) (and
Borrowers have established appropriate reserves for all such payments as
required in conformity with GAAP); provided that no such tax need be paid if
such Borrower is contesting same in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such Borrower has
established appropriate reserves as required in conformity with GAAP.  All taxes
(including payroll taxes), assessments, fees and other governmental charges
which are due and payable by each Borrower shall be paid when due; all taxes
(including payroll taxes), assessments, fees and other governmental charges
which are due and payable by each Borrower shall be paid when due (and in all
cases Borrowers have complied with and shall comply with the Plan in all
material respects) (and Borrowers shall maintain and established appropriate
reserves for all such payments as required in conformity with GAAP); provided
that no such tax need be paid if such Borrower is contesting same in good faith
by appropriate proceedings promptly instituted and diligently conducted and if
such Borrower has established appropriate reserves as required in conformity
with GAAP.  As of the Closing Date, except as disclosed on Schedule 4.9, none of
the income tax returns of any Borrower is under audit.  Except as disclosed in
Schedule 4.9, as of the Closing Date, no tax Liens have been filed against any
Borrower with respect to payroll taxes, and to Borrower's knowledge, no other
tax Liens have been filed against any Borrower since December 1, 2001 and all
such Liens prior to such date have been discharged.  The charges, accruals and
reserves on the books of each Borrower in respect of any taxes or other
governmental charges are in accordance with GAAP. Each Borrower has executed
United States of America Internal Revenue Service ("IRS") Form 8821 designating
Collateral Agent as Borrower's appointee to receive directly from the IRS, on an
on-going basis, certain tax information, notices and other written communication
and Borrower authorizes Collateral Agent to file such Form 8821 with the IRS.
Each Borrower's federal tax identification number as of the Closing Date, is
listed on Schedule 4.6(c), and Borrower shall promptly provide to Collateral
Agent any changes to any Borrower's federal tax identification number or the
federal tax identification number of any party that subsequently became a
Borrower.

4.10     Performance of Agreements. None of the Borrowers is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Material Contract, and no condition exists that,
with the giving of notice or the lapse of time or both, would constitute such a
default.

4.11     Employee Benefit Plans. Each of the Borrowers, their Subsidiaries and
their ERISA Affiliates are in compliance, and will continue to remain in
compliance, in all material respects with all applicable provisions of ERISA,
the IRC and all other applicable laws and the regulations and interpretations
thereof with respect to all Employee Benefit Plans. No material liability has
been incurred by any of the Borrowers, their Subsidiaries or their ERISA
Affiliates which remains unsatisfied for any funding obligation, taxes or
penalties with respect to any Employee Benefit Plan. No Borrower nor any of its
Subsidiaries shall establish any new Employee Benefit Plan or amend any existing
Employee Benefit Plan if the liability or increased liability resulting from
such establishment or amendment is material.

4.12     Broker's Fees. No broker's or finder's fee or commission will be
payable with respect to this Agreement.

40

--------------------------------------------------------------------------------

4.13     Environmental Compliance. Each Borrower is and shall continue to remain
in compliance with all applicable Environmental Laws except where failure to be
in such compliance could not reasonably be expected to result in a Material
Adverse Effect. To the Borrowers' knowledge, there are no claims, liabilities,
Liens, investigations, litigation, administrative proceedings, whether pending
or threatened, or judgments or orders relating to any Hazardous Materials
asserted or threatened against any Borrower or relating to any real property
currently or formerly owned, leased or operated by any Borrower that could
reasonably be expected to result in a Material Adverse Effect.

4.14     Real Property. Schedule 4.14 hereto describing fee interests and
leasehold estates in real property with a remaining term in excess of thirty
(30) years owned by the Borrowers as of the Closing Date is true, correct and
complete in all material respects and, without limitation, lists all real
property and leasehold estates in real property with a remaining term in excess
of thirty (30) years in which any of the Borrowers has an ownership interest. 
Borrower shall promptly notify Lender of any changes in the information provided
on Schedule 4.14.

4.15     Disclosure. No representation or warranty of any Borrower contained in
this Agreement, the exhibits and schedules thereto, the other Loan Documents, or
any other document, certificate or written statement furnished to Collateral
Agent or any Lender by or on behalf of any such Person for use in connection
with the Loan Documents contains any untrue statement of a material fact or
omitted, omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. There is no material fact known to
any Borrower (other than matters of a general economic nature) that has had or
could reasonably be expected to have a Material Adverse Effect and that has not
been disclosed herein or in such other documents, certificates and statements
furnished to Collateral Agent or Lenders for use in connection with the
transactions contemplated hereby.

4.16     Insurance.  Each Borrower and each of its Subsidiaries maintains and
shall continue to maintain adequate insurance policies and shall provide
Collateral Agent with evidence of such insurance coverage for public liability,
professional liability, property damage and product liability with respect to
its business and properties and the business and properties of its Subsidiaries
against loss or damage commensurate with the kinds and amounts customarily
carried or maintained by corporations of similar size, established reputation
and engaged in similar businesses and in amounts acceptable to Collateral Agent
in its reasonable discretion. Each Borrower shall cause Collateral Agent at all
times to be named as additional loss payee on all property damage insurance
policies and shall cause Collateral Agent at all times to be named as additional
insured under all general and professional liability policies relating to the
Collateral, in each case pursuant to appropriate endorsements in form and
substance satisfactory to Collateral Agent.  As of the Closing Date, no notice
of cancellation has been received with respect to such policies and each
Borrower and each of its Subsidiaries is in compliance with all material
conditions contained in such policies.   Each Borrower and each of its
Subsidiaries shall be incompliance with all material conditions contained in
such policies.  Borrowers shall promptly deliver to Lender a copy of any notice
of cancellation received.  Any proceeds received from any policies of insurance
relating to any Collateral shall be applied to the Obligations as set forth in
subsection 2.4(B)(5). Each Borrower shall provide Collateral Agent evidence of
the

41

--------------------------------------------------------------------------------

insurance coverage and of the assignments and endorsements required by this
Agreement promptly upon request by Collateral Agent and upon renewal of any
existing policy. If any Borrower elects to change insurance carriers, policies
or coverage amounts, such Borrower shall notify Collateral Agent and provide
Collateral Agent with evidence of the updated insurance coverage and of the
assignments and endorsements required by this Agreement, except that such notice
shall not be required (a) if such change does not materially reduce the coverage
amounts or materially and adversely affect the terms or provisions of the
coverage in existence on the Closing Date or (b) if such change does materially
reduce the coverage amounts or does materially and adversely affect the terms or
provisions of such coverage in existence on the Closing Date, such Borrower
shall have obtained the highest amount of coverage and the most favorable terms
and provisions that are then commercially available. In the event such Borrower
fails to provide Collateral Agent with evidence of the insurance coverage
required by this Agreement, Collateral Agent may, but is not required to,
purchase insurance at such Borrower's expense to protect Collateral Agent's and
the Lender's interests in the Collateral. This insurance may, but need not,
protect such Borrower's interests. The coverage purchased by Collateral Agent
may not pay any claim made by such Borrower or any claim that is made against
such Borrower in connection with the Collateral. Such Borrower may later cancel
any insurance purchased by Collateral Agent, but only after providing Collateral
Agent with evidence that such Borrower has obtained insurance as required by
this Agreement. If Collateral Agent purchases insurance for the Collateral, such
Borrower will be responsible for the costs of that insurance, including interest
thereon and other charges imposed on Collateral Agent in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance, and such costs may be added to the Obligations. The
costs of the insurance may be more than the cost of insurance such Borrower is
able to obtain on its own.  Collateral Agent acknowledges that the insurance
described on Schedule 4.16 satisfies the requirements of this subsection 4.16.

4.17     Compliance with Laws; Government Authorizations; Consents.  Except as
set forth on Schedule 4.17 as of the Closing Date, no Borrower is in violation
of any law, ordinance, rule, regulation, order, policy, guideline or other
requirement of or obligation under (a) any governmental authority in all
jurisdictions in which such Borrower or any of its Subsidiaries is now doing
business, (b) that certain Corporate Integrity Agreement, dated as of July 12,
2001 between the Office of the Inspector General of the Department of Health and
Human Services and the Company ("the Corporate Integrity Agreement"), (c) that
certain Superseding Permanent Injunction and Final Judgment (the "Permanent
Injunction") entered on September 14, 2005 in Case No. GIC853861 in the Superior
Court of the State of California for the County of San Diego, Central Division
filed by the State of California against the Company, Care Enterprises, Inc.,
SunBridge Healthcare Corporation, Care Enterprises West, Inc., Regency Health
Services, Inc., SunBridge Stockton Rehabilitation Center, Inc., SunBridge Care
Enterprises West, Inc., SunBridge Harbor View Rehabilitation, Inc., SunBridge
Meadowbrook Rehabilitation, Inc., SunBridge Shandin Hills Rehabilitation, Inc.,
SunBridge Hallmark Health Services, Inc., SunBridge Paradise Rehabilitation
Center, Inc., SunBridge Brittany Rehabilitation Center, Inc., SunBridge
Carmichael Rehabilitation Center, Inc., and SunBridge Braswell Enterprises,
Inc., and (d) any government authority otherwise having jurisdiction over the
conduct of such Borrower or any of its Subsidiaries or any of its respective
businesses, or the ownership of any of its respective properties, which
violation would subject such Borrower or any of its Subsidiaries, or any of
their respective officers to criminal liability or, in each case,

42

--------------------------------------------------------------------------------

could reasonably be expected to result in a Material Adverse Effect and, to the
Borrowers' knowledge, no such violation has been alleged. Borrowers will and
will cause each of their Subsidiaries to comply with the requirements of all
applicable laws, ordinances, rules, regulations, orders, policies, guidelines or
other requirements of (a) any governmental authority as now in effect and which
may be imposed in the future in all jurisdictions in which any Borrower or any
of its Subsidiaries is now doing business or may hereafter be doing business,
(b) any government authority otherwise having jurisdiction over the conduct of
any Borrower or any of its Subsidiaries or any of its respective businesses, or
the ownership of any of its respective properties, (c) the Corporate Integrity
Agreement, and (d) the Permanent Injunction, in each case, except to the extent
the noncompliance with which could not reasonably be expected to have a Material
Adverse Effect. No authorization, approval or other action by, and no notice to
or filing with, any domestic or foreign governmental authority or regulatory
body or consent of any other Person is required for (a) the grant by any
Borrower of the Liens granted hereby or for the execution, delivery or
performance of this Agreement or the other Loan Documents by any Borrower;
(b) the perfection of the Liens granted hereby and pursuant to any other Loan
Documents (except for (i) filing UCC financing statements with the appropriate
jurisdiction, (ii) recording of grants with the U.S. Copyright Office, the U.S.
Patent and Trademark Office or any successor or substitute office, and (iii) in
the case of Equipment that is covered by a certificate of title, the filing with
the registrar of motor vehicles or other appropriate authority in the applicable
jurisdiction of an application requesting the notation of the security interest
created hereunder on such certificate of title); or (c) the exercise by
Collateral Agent of its rights and remedies hereunder except as required under
federal and state securities laws in connection with the sale of any of the
Collateral that constitutes securities or Healthcare Laws (except as may have
been taken by or at the direction of any Borrower or Collateral Agent).  As soon
as reasonably practicable after becoming aware of a violation of the terms and
conditions of this subsection 4.17, Borrowers shall provide to Collateral Agent
written notice of such violation.

4.18     Employee Matters. Except as set forth on Schedule 4.18, as of the
Closing Date, (a) no Borrower nor any of such Borrower's employees is subject to
any collective bargaining agreement, (b) to the Borrower's knowledge, no
petition for certification or union election is pending with respect to the
employees of any Borrower and no union or collective bargaining unit has sought
such certification or recognition with respect to the employees of any Borrower
and (c) there are no strikes, slowdowns, work stoppages or controversies pending
or, to the knowledge of any Borrower after due inquiry, threatened between any
Borrower and its respective employees, other than employee grievances arising in
the ordinary course of business, which could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.  Except as
set forth on Schedule 4.18 as of the Closing Date, no Borrower is party to an
employment contract or collective bargaining agreement.  Borrowers shall
promptly inform Lender if (a) any of Borrower's employees become subject to any
collective bargaining agreement or employment contract, (b) if any Borrower
becomes aware of any petition for certification or union election pending with
respect to the employees of any Borrower or if any union or collective
bargaining unit has sought such certification or recognition with respect to the
employees of any Borrower, or (c) there are any strikes, slowdowns, work
stoppages or controversies pending or, to the knowledge of any Borrower after
due inquiry, threatened between any Borrower and its respective employees, other
than employee grievances arising in the ordinary course of business, which in
the case of any of (a), (b) or (c) could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

43

--------------------------------------------------------------------------------

4.19     Governmental Regulation. No Borrower is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur indebtedness for borrowed money.

4.20     Access to Accountants and Management. Borrowers authorize Collateral
Agent and Lenders to discuss the financial condition and financial statements of
any Borrower and its Subsidiaries with the Company's Accountants upon reasonable
notice to the Company and, if no Event of Default shall have occurred and be
continuing, in the Company's presence, either in person or, if Collateral Agent
elect, by telephone. Borrowers authorize the Company's Accountants to respond to
all of Collateral Agent's inquiries. Collateral Agent and each Lender may, with
the consent of Collateral Agent, which will not be unreasonably denied, confer
with each Borrower's management directly regarding such Borrower's business,
operations and financial condition.

4.21     Inspection.  Subject to subsection 10.18, the Borrowers shall permit
Collateral Agent and any authorized representatives designated by Collateral
Agent to visit and inspect any of the properties of any Borrower or any of its
Subsidiaries, including their financial and accounting records, and, in
conjunction with such inspection, to make copies and take extracts therefrom,
and to discuss their affairs, finances and business with their officers and such
Borrower's Accountants, at such reasonable times during normal business hours
and as often as may be reasonably requested, but no more than six (6) such
visits or inspections per year shall be reimbursable by Borrower; provided,
however, that upon the occurrence and during the continuance of an Event of
Default, the number of reimbursable visits and inspections per year shall not be
limited. Each Lender may, with the consent of Collateral Agent which consent
will not be unreasonably denied, accompany Collateral Agent on any such visit or
inspection. All actual out-of-pocket expenses of Collateral Agent in connection
with up to six (6) such visits or inspections per year (and any additional
visits or inspections during the existence of an Event of Default) shall be paid
by Borrowers.  Notwithstanding the foregoing, if an Event of Default has
occurred and is continuing, Collateral Agent shall permit any Lender with a
thirty percent (30%) or more interest in the Loan to accompany the Collateral
Agent during visits and inspections of the properties of the Borrowers or any of
their Subsidiaries.

4.22     Borrower's Receipt of Payments.  If any Borrower, or any of its
Subsidiaries, Affiliates, employees, agents or any other Persons acting for or
in concert with any Borrower, shall receive any monies, checks, notes, drafts or
any other payments relating to and/or proceeds of any Borrower's Accounts or
other Collateral (other than (i) pursuant to an Asset Disposition or other
dispositions permitted hereunder as to which Borrowers are expressly permitted
to retain such payments and proceeds for its own account, (ii) insurance
proceeds not exceeding $1,000,000 and (iii) pursuant to the terms of an
agreement evidencing Indebtedness incurred pursuant to subsections (c), (d),
(e), (f) and (g) of subsection 7.1), such Borrower or such Person shall hold
such instrument or funds for the benefit of Collateral Agent, and, no later than
the Business Day following the date of receipt thereof, shall remit the same or
cause the same to be remitted, in kind, to the Borrower Deposit Accounts, to the
Collection Account or to Collateral Agent at its address set forth in subsection
10.3 below.

44

--------------------------------------------------------------------------------

4.23     Recoupments; Overpayments. On each Borrowing Base Certificate given to
Collateral Agent in connection with a request for a Revolving Advance, Borrowers
have disclosed to Collateral Agent the amount of any (a) Medicare, Medicaid or
TRICARE recoupments or overpayments in excess of $250,000 in the aggregate and
(b) recoupments or overpayments of any other third-party payor in excess of
$100,000 in the aggregate, in each case being sought, requested, claimed, or, to
any Borrower's knowledge, threatened against any Borrower or any of its
Affiliates.

4.24     Reports. Borrowers have timely filed or caused to be timely filed all
cost reports and other reports of every kind whatsoever required by law or by
written or oral contracts or otherwise to have been filed or made with respect
to the Facilities, except for such reports of which the failure to file
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. There are no claims, actions or appeals pending (and no
Borrower has filed any claims or reports which should result in any such claims,
actions or appeals) before any commission, board or agency including without
limitation any intermediary or carrier, the Provider Reimbursement Review Board
or the Administrator of the Centers for Medicare and Medicaid Services, with
respect to any state or federal Medicare or Medicaid cost reports or claims
filed by any Borrower, or any disallowance by any commission, board or agency in
connection with any audit of such cost reports, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 
Except as disclosed in Schedule 4.24, as of the Closing Date, no validation
review or program integrity review related to any Borrower, or the consummation
of the transactions contemplated herein, or related to the Facilities or the
Collateral, are being conducted by any commission, board or agency in connection
with the Medicare or Medicaid programs, and to the knowledge of Borrowers, no
such reviews are scheduled, pending or threatened against or affecting any of
the providers, or any of the Facilities or the Collateral, or the consummation
of the transactions contemplated hereby except those reviews that could not
reasonably be expected to have a Material Adverse Effect.

4.25     Compliance With Health Care Laws. Without limiting the generality of
subsection 4.17 or any other representation or warranty made herein, to
Borrowers' knowledge, each of the Facilities, and each of its licensed employees
and contractors (other than contracted agencies) in the exercise of their
respective duties on behalf of each of the Facilities, is in compliance in all
material respects with all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority (including without limitation Section
1128B(b) of the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b)
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the "Federal Anti-Kickback Statute," and the Social Security Act,
Section 1877, (Prohibition Against Certain Referrals), commonly referred to as
"Stark Statute" (collectively, "Healthcare Laws")). Borrowers have maintained in
all material respects all records required to be maintained, to the extent
applicable, by the Joint Commission on Accreditation of Healthcare
Organizations, the Food and Drug Administration, the Drug Enforcement Agency,
the State Boards of Pharmacy and, to the extent required by Healthcare Laws, the
federal and state Medicare, Medicaid and TRICARE programs and, to the knowledge
of Borrowers, there are no presently existing circumstances which would result
or could reasonably be expected to result in material violations of the
Healthcare Laws. Each Borrower and, to its knowledge, its Affiliates and the
owners of the facilities and other businesses managed by any Borrower or its
Affiliates, have such permits, licenses, franchises,

45

--------------------------------------------------------------------------------

certificates and other approvals or authorizations of governmental or regulatory
authorities as are necessary under applicable law to own their respective
properties and to conduct their respective business (including without
limitation such permits as are required under such federal, state and other
health care laws, and under such HMO or similar licensure laws and such
insurance laws and regulations, as are applicable thereto), and with respect to
those facilities and other businesses that participate in Medicare, Medicaid
and/or TRICARE to receive reimbursement under Medicare, Medicaid and TRICARE. 
There currently exist no restrictions, deficiencies, required plans of
corrective actions or other such remedial measures with respect to federal and
state Medicare, Medicaid and TRICARE certifications or licensure that could
reasonably be expected to have a Material Adverse Effect.

4.26     Funds from Restricted Grants. None of the Facilities or other
Collateral is subject to, and Borrowers shall indemnify and hold Lenders
harmless from and against, any liability in respect of amounts received by
Borrower or others for the purchase or improvement of the Facilities or other
Collateral or any part thereof under restricted or conditioned grants or
donations, including, without limitation, monies received under the Public
Health Service Act, 42 U.S.C. Section 291 et seq.

4.27     [Omitted]

4.28     HIPAA Compliance. To the extent that and for so long as any Borrower is
a "covered entity" within the meaning of HIPAA, such Borrower (i) has undertaken
or will promptly undertake all necessary surveys, audits, inventories, reviews,
analyses and/or assessments (including any necessary risk assessments) of all
areas of its business and operations required by HIPAA and/or that could be
adversely affected by the failure of such Borrower to be HIPAA Compliant (as
defined below); (ii) has developed or will promptly develop a detailed plan and
time line for becoming HIPAA Compliant (a "HIPAA Compliance Plan"); and (iii)
has implemented or will implement those provisions of such HIPAA Compliance Plan
in all material respects necessary to ensure that such Borrower is or becomes
HIPAA Compliant. For purposes hereof, "HIPAA Compliant" shall mean that such
Borrower is or will be in compliance with each of the applicable requirements of
the so-called "Administrative Simplification" provisions of HIPAA on and as of
each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be,
except where failure to be in compliance could not reasonably be expected to
result in a Material Adverse Effect or otherwise materially adversely affect the
rights and remedies of the Collateral Agent and Lenders hereunder.

4.29     Licenses. Except as disclosed in Schedule 4.29, each of the Borrowers
has all necessary licenses, permits, franchises, certificates of need, rights to
participate in (or the benefit of valid agreements to participate in) Medicare,
Medicaid, TRICARE and other material third party payor programs participated in
by it, and has all Medicaid, TRICARE and Medicare provider numbers, provider
agreements and other rights necessary for the generation of its Accounts and
otherwise for the conduct of its business and for the intended use of its
properties and assets to the extent necessary or appropriate to ensure no
material interruption in cash flow.

4.30     Certificates of Need. Borrowers are the lawful owner of any
certificates of need or other required license for the operation of each of the
Facilities.

46

--------------------------------------------------------------------------------

4.31     Inactive Entities. Except as set forth on Schedule 4.31, as of the
Closing Date, none of the Inactive Entities (a) has total assets valued at
greater than $10,000, (b) had total revenues during the third calendar quarter
of 2005 in excess of $3,000 or (c) is currently conducting any business
operations.

4.32     Supplemental Schedules. Borrowers may amend any one or more of the
Schedules referred in this Section 4 by notice to the Collateral Agent and the
Lenders. Any representation, warranty, or covenant contained herein which refers
to any such Schedule shall from and after the date of any such amendment refer
to such Schedule as so amended; provided, however, that in no event shall the
amendment of any such Schedule constitute a waiver by Collateral Agent or
Lenders of any Event of Default that has occurred prior to the delivery of any
such amendment and is continuing at the time of such amendment unless such Event
of Default has been cured by the amendment of such Schedule and has been
expressly waived by the Collateral Agent and Requisite Lenders.

4.33     Divestures.  Borrowers have delivered to Collateral Agent and the
Lenders true, correct and complete copies of all agreements relating to the
transition of any facilities generating any Accounts.  None of the Borrowers is
in default thereunder.

4.34     Supplements to Disclosure Schedules.  Not more frequently than once
each Fiscal Year at the request of the Collateral Agent, the Borrowers shall and
Borrowers may, at any time from time to time as often as Borrowers elect,
supplement each Disclosure Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, unless consented to by
the Requisite Lenders in writing, or unless such supplement relates to any
matter arising after the Closing Date that is not prohibited by the terms hereof
and the contents of the disclosure does not evidence an event or circumstance
that would give rise to an Event of Default.

SECTION 5. REPORTING AND OTHER AFFIRMATIVE COVENANTS

Each of the Borrowers covenants and agrees that, so long as any of the
Commitments hereunder shall be in effect and until payment in full, in cash, of
all Obligations (other than unasserted contingent indemnification obligations)
and termination of all Letters of Credit, Borrowers shall perform and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

5.1     Financial Statements and Other Reports. The Company shall deliver to
Collateral Agent and each Lender (unless specified to be delivered solely to
Collateral Agent) the financial statements and other reports contained in the
Reporting Rider attached hereto.

47

--------------------------------------------------------------------------------

5.2     Endorsement; Insurance Claims. Borrowers hereby constitute and appoint
Collateral Agent and all Persons designated by Collateral Agent for that purpose
as Borrowers' true and lawful attorney-in-fact, with power in the place and
stead of each Borrower and in the name of each Borrower (a) to endorse such
Borrower's name to any of the items of payment or proceeds described in
subsection 4.22 above and all proceeds of Collateral that come into Collateral
Agent's possession or under Collateral Agent's control, including, without
limitation, with respect to any drafts, Instruments, Documents and Chattel
Paper, and (b) during the continuance of an Event of Default, to obtain, adjust
and settle property insurance claims, which are required to be paid to
Collateral Agent. Borrowers hereby ratify and approve all acts of Collateral
Agent made or taken in accordance with this subsection 5.2.  Both the
appointment of Collateral Agent as Borrowers' attorney and Collateral Agent's
rights and powers hereunder are coupled with an interest and are irrevocable.

5.3     Maintenance of Properties. Borrowers shall maintain or cause to be
maintained in good repair, working order and condition all material properties
used in the business of Borrowers and its Subsidiaries and will make or cause to
be made all appropriate repairs, renewals and replacements thereof.

5.4     Further Assurances. Borrowers shall from time to time, execute such
financing or continuation statements, documents, security agreements, reports
and other documents or deliver to Collateral Agent such instruments,
certificates of title, or other documents as Collateral Agent at any time may
reasonably request to evidence, perfect or otherwise implement the security for
repayment of the Obligations provided for in the Loan Documents.

5.5     omitted.

5.6     Use of Proceeds and Margin Security. Borrowers shall use the proceeds of
all Loans for working capital and other general corporate purposes.  No portion
of the proceeds of any Loan shall be used for the purpose of purchasing or
carrying margin stock within the meaning of Regulation U, or in any manner that
would cause the borrowing or the application of such proceeds to violate
Regulation T or Regulation X or any other regulation of the Board of Governors
of the Federal Reserve System or to violate the Securities Act.

5.7     Licensure; Medicaid/Medicare Cost Reports. Borrowers shall maintain all
certificates of need, provider numbers, provider agreements and licenses
necessary to conduct their business as currently conducted. Borrowers will take
any steps required to comply with any new or additional requirements that may be
imposed on providers of medical products and Medical Services except where
failure to maintain or comply could not reasonably be expected to result in a
Material Adverse Effect. All Medicaid, Medicare and TRICARE cost reports
required by law and all claims for reimbursement will be properly filed.

5.8     Termination/Default of Contracts. Borrowers shall notify Collateral
Agent of any (a) default or event of default under, (b) termination of, (c)
modification or amendment of, or (d) failure of any party to renew, any Material
Contract as soon as reasonably possible (other than with respect to any notice
of default, termination or failure to renew that originates with Borrowers,
which notice shall be sent concurrently to Collateral Agent). Notwithstanding
anything in this subsection 5.8 to the contrary, no provision in this subsection
5.8 shall modify,

48

--------------------------------------------------------------------------------

reduce or otherwise affect Collateral Agent's or any Lender's rights hereunder
or under any other Loan Document.

5.9     Notice of Event of Default and Other Matters. Promptly after any of the
following, give notice of:

(A)     any Default or Event of Default;

(B)     any change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Borrowers taken as a whole
which has had or could reasonably, individually or in the aggregate, be expected
to have a Material Adverse Effect; and

(C)     any material amendment of the articles of incorporation or by-laws of
any Borrower or any of its Subsidiaries which could reasonably be expected to
materially adversely affect the interests, rights and remedies of the Collateral
Agent and Lenders under this Agreement.

5.10     Inactive Entities.  A true, correct and complete list of the Inactive
Entities, as of the Closing Date, is attached hereto as Schedule 4.31.  Except
as permitted under subsection 7.4 hereunder, no distributions or payments shall
be made by Borrowers to any Inactive Entities.  Except as set forth in Schedule
4.31 (and except for distributions permitted under subsection 7.4 to pay a
Liability and promptly used to pay such Liability), if any Inactive Entity shall
have or has assets in value greater than $10,000 or otherwise commences to do
business, Borrower shall promptly notify Collateral Agent and Collateral Agent
may require such Inactive Entity to become a Borrower hereunder.  All Borrowers
agree to execute such documents or take such other reasonable action in
connection therewith as is required by Collateral Agent. 

5.11     omitted

5.12     Invoicing.  As to each Account, Borrowers will cause the claim date or
invoice date to occur within forty-five (45) days after services have been
rendered (but such time period shall not apply to new Accounts that are
generated by non-long term care facilities for which no income has been
accrued).

SECTION 6. FINANCIAL COVENANTS

Each of the Borrowers covenants and agrees that so long as any of the
Commitments remain in effect and until payment in full, in cash, of all
Obligations (other than unasserted contingent indemnification obligations) and
termination of all Letters of Credit, Borrowers shall comply with and shall
cause each of their Subsidiaries to comply with all covenants contained in the
Financial Covenant Rider.

SECTION 7. NEGATIVE COVENANTS

Each of the Borrowers covenants and agrees that so long as any of the
Commitments remain in effect and until payment in full, in cash, of all
Obligations (other than unasserted contingent indemnification obligations) and
termination of all Letters of Credit, Borrowers shall not and will not permit
any of their Subsidiaries to:

49

--------------------------------------------------------------------------------

7.1     Indebtedness.  Directly or indirectly create, incur, assume, guaranty,
or otherwise become or remain directly or indirectly liable, on a fixed or
contingent basis, with respect to any Indebtedness except: (a) the Obligations;
(b) intercompany Indebtedness among the Borrowers, incurred in the ordinary
course of business; (c) Indebtedness incurred after the Closing Date in
connection with Capital Leases or purchases secured by purchase money Liens if
Borrowers are in compliance with the covenants set forth in the Financial
Covenants Rider, both before and after giving effect to the incurrence of such
Indebtedness; (d) Indebtedness existing on the Closing Date and identified on
Schedule 7.1, and any refinancings, renewals, extensions or replacements
thereof; provided, however, that (1) the principal amount thereof shall not be
increased, (2) such refinancing, renewal, extension or replacement Indebtedness
has a final maturity date equal to or later than the final maturity date of, and
has an average life to maturity equal to or greater than the average life to
maturity of, the Indebtedness being refinanced, renewed, extended or replaced,
and (3) such Indebtedness is incurred by the Borrower and any Subsidiary which
has incurred the Indebtedness to be refinanced; (e) Indebtedness incurred in
connection with refinancing of those certain mortgages that encumber certain
real property owned by the Borrowers, as set forth in Schedule 7.1, which
Indebtedness shall not exceed the principal balance secured by such mortgages on
the Closing Date; (f) unsecured Indebtedness not to exceed $10,000,000 in
outstanding principal amount in the aggregate if Borrowers are in compliance
with the covenants set forth in the Financial Covenants Rider, both before and
after giving effect to the incurrence of such Indebtedness; (g) Indebtedness
incurred or assumed in connection with acquisitions of a substantial part of the
business or assets of, or stock or other beneficial ownership of, any Person not
to exceed $30,000,000 in the aggregate (collectively, "Permitted Acquisitions")
(provided, however, that if the Peak Acquisition shall occur, amounts expended
on the Peak Acquisition shall not apply toward the $30,000,000 cap) if Borrowers
are in compliance with the covenants set forth in the Financial Covenants Rider,
both before and after giving effect to the incurrence of such Indebtedness; and
(h) as permitted by subsection 7.2.  No Borrower will, and will not permit any
of its Subsidiaries to, incur any Liabilities except for Indebtedness permitted
herein and trade payables and normal accruals in the ordinary course of business
not yet due and payable or with respect to which any Borrower or any of its
Subsidiaries is contesting in good faith the amount or validity thereof by
appropriate proceedings and then only to the extent that such Borrower or any of
its Subsidiaries has established adequate reserves therefor under GAAP.

7.2     Guaranties. Except for endorsements of instruments or items of payment
for collection in the ordinary course of business, guaranty, endorse, or
otherwise in any way become or be responsible for any obligations of any other
Person (unless such obligation constitutes Indebtedness permitted by subsection
7.1), whether directly or indirectly by agreement to purchase the indebtedness
of any other Person or through the purchase of goods, supplies or services, or
maintenance of working capital or other balance sheet covenants or conditions,
or by way of stock purchase, capital contribution, advance or loan for the
purpose of paying or discharging any indebtedness or obligation of such other
Person or otherwise; provided, however, that any Borrower may guarantee or
otherwise become liable for any obligation of any other Borrower so long as such
obligation is otherwise not prohibited under this Agreement.

7.3     Transfers, Liens and Related Matters.

50

--------------------------------------------------------------------------------

(A)     Transfers. Sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to any of the Collateral, except
that (1) Borrowers may permit the Inactive Entities to sell or transfer their
respective assets in connection with any dissolution or liquidation thereof;
(2) Borrowers may (a) sell Inventory to a buyer in the ordinary course of
business, license a General Intangible to a licensee in the ordinary course of
business, otherwise dispose of worn out or obsolete equipment, transfer or
otherwise dispose of assets or property to another Borrower and sell the
properties listed on Schedule 11.1(A) to a third party buyer that is not an
Affiliate of any Borrower, and (b) make Asset Dispositions, if all of the
following conditions are met: (i) the market value of assets sold or otherwise
disposed of in any single transaction or series of related transactions does not
exceed $25,000,000, provided, however, that, in all events, after giving effect
to the sale or other disposition of the assets included within the Asset
Disposition and the repayment of the Obligations with the proceeds thereof to
the extent required hereby, Borrowers are in compliance on a pro forma basis
with the covenants set forth in the Financial Covenant Rider recomputed for the
most recently ended compliance period for which information is available as if
such Asset Disposition occurred at the beginning of such compliance period and
are in compliance with all other terms and conditions contained in this
Agreement, as determined by Collateral Agent in its reasonable discretion upon
receipt of information it deems adequate for such purposes; and (ii) no Default
or Event of Default shall then exist or result from such sale or other
disposition; provided, further, that (x) to the extent that Accounts generated
from the asset so disposed of are to be Eligible Divested Company Receivables,
Borrowers deliver an agreement between the applicable Borrower and such new
owner or operator (and an acknowledgement by such new owner or operator in favor
of Lenders), satisfactory to Collateral Agent in its sole discretion, providing
that the pre-transition Accounts are the applicable Borrower's property and that
collections will be remitted to the applicable Borrower (or Lenders, at
Collateral Agent's discretion) and requiring any lender of such new operator
holding a lien on such new operator's receivables to execute an acknowledgment
in form satisfactory to Collateral Agent in its sole discretion (including an
acknowledgment that the pre-transition receivables are the applicable Borrower's
property and that collections will be remitted to the applicable Borrower (or
Lenders, at Collateral Agent's discretion)); and (y) the net cash proceeds from
the Asset Disposition are deposited into the Concentration Account and applied
to the Obligations in accordance with subsection 2.4(E).  In connection with
each Asset Disposition to be consummated in compliance with the foregoing, at
Company's request and its expense, Collateral Agent shall execute, following
satisfaction of all preconditions herein to such transfer, any documents
reasonably required to evidence a release of (I) a Borrower if the assets so
disposed of is all of the capital stock or other equity interests in such
Borrower owned by the Company or another Borrower, and (II) Liens in favor of
Collateral Agent on any asset being so disposed, as authorized pursuant to
subsection 9.1(H). 

(B)     Liens. Except for Permitted Encumbrances and, Liens incurred in
connection with Indebtedness permitted under clauses (c), (d), (e), and (g) of
subsection 7.1 and Liens securing other Indebtedness in a principal amount not
to exceed $2,000,000 (provided that such Liens shall not encumber Accounts
unless the grantee in respect of such Liens has entered into a subordination
agreement in form and substance satisfactory to the Collateral Agent other than
Liens securing Indebtedness permitted under subsection 7.1(g) with respect to
Accounts of Subsidiaries of Borrower as acquired in connection therewith
securing such Indebtedness); and, provided, further that any Lien in connection
with Indebtedness permitted under subsection 7.1(g) shall attach only to the
specific items of property or assets financed with such

51

--------------------------------------------------------------------------------

Indebtedness and proceeds thereof), directly or indirectly create, incur, assume
or permit to exist any Lien on or with respect to any of the Collateral or any
proceeds, income or profits therefrom.

(C)     No Negative Pledges. Except for the agreements in connection with
Indebtedness permitted under clauses (c), (d), (e) and (g) of subsection 7.1,
leases or under agreements in connection with a disposition permitted by
subsections 7.3 and 7.17 (other than Liens securing Indebtedness incurred under
subsection 7.1(g) with respect to Accounts securing such Indebtedness) (provided
that such agreements shall not restrict encumbrances on Accounts unless the
parties benefiting from such agreements have entered into subordination
agreements or other agreements in form and substance satisfactory to the
Collateral Agent), enter into or assume any agreement (other than the Loan
Documents) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired except if such
agreement is entered into or assumed in connection with Capital Leases, or
purchases secured by purchase money Liens, in either case (i) permitted by
subsection 7.1 and (ii) not restricting the creation or assumption of any Lien
upon its Accounts.

(D)     No Borrower Distributions. Except as provided herein, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any Borrower
to: (1) pay dividends or make any other distribution on any of such Borrower's
capital stock owned by any Borrower; (2) pay any indebtedness owed to any
Borrower; (3) make loans or advances to any Borrower; or (4) transfer any of its
property or assets to any Borrower other than property, or assets subject to
Capital Leases or purchase money Liens permitted by this Agreement.

7.4     Investments and Loans. Make or permit to exist investments in, loans to
or distributions to any other Person, except: (a) Cash Equivalents held by a
Borrower; (b) loans and advances to employees of Borrowers for moving,
entertainment, travel and other similar expenses in the ordinary course of
business in an aggregate outstanding amount not in excess of $250,000 at any
time; (c) loans in respect of intercompany Indebtedness permitted in
subsection 7.1 of this Agreement; (d) investments by any Borrower in the capital
stock of any Subsidiary that is a Borrower on the Closing Date or in any Person
that has become a Subsidiary and a Borrower after the Closing Date in accordance
with the terms of subsection 7.11 of this Agreement or otherwise with the prior
written consent of the Collateral Agent; (e) the investments disclosed on
Schedule 7.4 existing on the date hereof, (f) Permitted Acquisitions Permitted
Acquisitions in an aggregate amount not to exceed Twenty-Five Million Dollars
($25,000,000) and the Peak Acquisition, (g) Other Investments not to exceed
Twenty-Five Million Dollars ($25,000,000) in the aggregate, (h) distributions
permitted by subsection 7.5, (i) promissory notes and other non-cash
consideration received in connection with any Asset Disposition permitted
hereunder, and (j) securities received in connection with the satisfaction or
enforcement of claims due or owing to Company or any of its Subsidiaries or as
security for any such claim.  Notwithstanding any contrary provision contained
in this Agreement (including, without limitation, the provisions of
subsection 7.1 of this Agreement), Borrowers shall not permit any Inactive
Entity to acquire any assets, incur any Indebtedness or Liabilities of any kind,
conduct any business, perform any operations (other than those specifically
required for liquidation or dissolution), receive any distributions from any
Borrower or from any Subsidiary of any Borrower, unless the distribution is
required to allow an Inactive Entity to pay a Liability (but not in excess of
$100,000; provided, however, that Borrowers shall provide Collateral Agent

52

--------------------------------------------------------------------------------

with at least three (3) Business Days' prior written notice prior to paying any
Liability in excess of $20,000) that arose prior to the date of this Agreement,
make any investments or issue any stock or other equity interests. 
Notwithstanding anything to the contrary contained in this transaction, the Peak
Acquisition shall be permitted only upon satisfaction of the following terms and
conditions: (i) Collateral Agent shall have received a copy of any amendments to
the Agreement and Plan of Merger by and among Sun Healthcare Group, Inc.,
Pinnacle Acquisition Corp., Peak Medical Corporation and Stockholders of Peak
Medical Corporation, certified by Borrowers to be true and accurate copies of
the same, and which amendments shall not substantially change the form of
agreement filed with Sun Healthcare Group, Inc.'s proxy statement filed with the
SEC on July 8, 2005, (ii) all representations and warranties of Borrowers in the
Loan Agreement or any other Loan Document shall be true and correct in all
material respects at and as of the date hereof and as of the effective date of
this consent as though then made, except (A) to the extent of the changes caused
by the transactions expressly contemplated herein, and (B) for such
representations and warranties as by their terms expressly speak as of an
earlier date, (iii)  to the extent that the transaction results in a Person
becoming a direct or indirect Subsidiary of  any Borrower, Borrowers shall cause
any such Subsidiary to comply with Section 7.11 hereunder and become a Borrower,
(iv) Collateral Agent shall have received, in form and substance satisfactory to
it, evidence of (i) repayment in full and termination of Indebtedness and
obligations owing to GE HFS Holdings, Inc.  and all related documents,
agreements and instruments and all Liens, security interests and Uniform
Commercial Code financing statements relating thereto, and (ii) release and
termination of any and all Liens, security interest and/or Uniform Commercial
Code financing statements in, on, against or with respect to any of the assets
being acquired in connection with the Peak Acquisition (v) Borrowers shall be in
compliance with the covenants set forth in the Financial Covenants Rider, both
before and after giving effect to the Peak Acquisition and (vi)  no Default or
Event of Default shall have occurred and be continuing or would occur after
giving effect to the Peak Acquisition.

7.5     Restricted Junior Payments. Directly or indirectly declare, order, pay,
make or set apart any sum for any Restricted Junior Payment (a) except dividends
or other distributions to another Borrower in respect of any Borrower's capital
stock owned by any other Borrower and (b) except dividends or other
distributions by a Subsidiary that is not a Borrower in respect of any of such
Subsidiary's capital stock.

7.6     Restriction on Fundamental Changes. (a) Except as permitted by
subsection 7.4, enter into any transaction of merger or consolidation;
(b) liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution); (c) except as permitted by subsection 7.3, convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of any of its Subsidiaries, whether now owned or hereafter
acquired; or (d) except as permitted by subsection 7.4, acquire by purchase or
otherwise all or any substantial part of the business or assets of, or stock or
other beneficial ownership of, any Person; provided, however, that
notwithstanding anything in the foregoing to the contrary, so long as no Event
of Default shall have occurred and be continuing (or otherwise with the prior
written consent of the Collateral Agent (which consent shall not be unreasonably
withheld)), the following shall be permitted under this Agreement upon ten (10)
days' prior written notice to the Collateral Agent: (x) the merger,
consolidation or dissolution of any Inactive Entity, (y) the merger and
consolidation of a Borrower with another Borrower and

53

--------------------------------------------------------------------------------

(z) the merger and consolidation of a Subsidiary of a Borrower that is not
itself a Borrower with another Subsidiary of a Borrower that is not itself a
Borrower or, so long as the surviving entity is a Borrower, with a Borrower.

7.7     [**Omitted**].

7.8     Transactions with Affiliates. Directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale or exchange of
property or the rendering of any service) with any Affiliate or with any
officer, or director of any Borrower, except for transactions among Borrowers or
transactions in the ordinary course of business and upon fair and reasonable
terms which are fully disclosed to Collateral Agent and Lenders and which are no
less favorable to Borrowers than they would obtain in a comparable arm's length
transaction with an unaffiliated Person and are listed on Schedule 7.8 hereto;
provided that the foregoing restriction shall not apply to reasonable
compensation paid to officers and directors (including stock options and
directors' fees and employment agreements and severance contracts with
officers).  Notwithstanding the preceding provisions of this Section 7.8,
without the written consent of Collateral Agent, the Company may enter into or
permit any arrangement whereby the Company provides General Overhead Services to
any Subsidiary of a Borrower that is not itself a Borrower, provided that such
General Overhead Services are provided to all Subsidiaries of the Company
and require that such Subsidiary compensate the Company on the same terms and
conditions as imposed on any Subsidiary of a Borrower that is itself a
Borrower.  "General Overhead Services" means: (i) human resources, management
(including risk management), administrative and payroll processing; (ii) 
centralized accounting, including centralized accounts payable and accounts
receivable (iii)  purchasing, including procurement of contracts, bidding,
negotiation, servicing of accounts, etc.; (iv)  sales and marketing, including
development/maintenance of internet and print advertising and promotional
materials, centralized booking and customer services and business development
activities; (v) legal advice; ( vi )  IT planning, maintenance and
support; and (vii) general administration.

7.9     Conduct of Business. From and after the Closing Date, engage in any
business other than businesses of the type engaged in by Borrowers or any of
their Subsidiaries on the Closing Date and similar or related businesses.

7.10     Tax Consolidations. File or consent to the filing of any consolidated
income tax return with any Person other than any of its Subsidiaries.

7.11     Subsidiaries. Other than the Subsidiaries set forth on Schedule 7.11
and other than the Subsidiaries listed on Schedule 7.11 in connection with the
Peak Acquisition or as permitted by subsection 7.4, establish, create or
acquire, subject to subsection 7.4, any new Subsidiaries without the written
consent of the Collateral Agent. Notwithstanding anything in this
subsection 7.11 to the contrary, Borrowers may, without the consent of the
Collateral Agent create or acquire any new domestic Subsidiary that, promptly
upon its establishment, becomes a Borrower hereunder and thus becomes obligated
in the same manner and to the same extent of any other Borrower under this
Agreement. Borrowers shall cause each new Subsidiary to execute and deliver any
and all agreements or modifications, revisions or amendments to the Loan
Documents, necessary to evidence the addition of such new Subsidiary as a
Borrower.  Notwithstanding the preceding provisions of this Section 7.11, the
following Subsidiaries shall

54

--------------------------------------------------------------------------------

not become Borrowers:  SB FOUNTAIN CITY, INC., a Georgia corporation, SB WEST
TOLEDO, INC., an Ohio corporation, and SB NEW MARTINSVILLE, INC., a West
Virginia corporation.

7.12     Fiscal Year; Tax Designation. Change its Fiscal Year; or elect to be
designated as an entity other than a C corporation as defined in the IRC.

7.13     Use of Lenders' Names; Publication. Borrowers will not and will not
permit its Affiliates to, in the future, issue any press release or other public
disclosure using the name of any Lender, or any of their respective Affiliates
or referring to this Agreement or the other Loan Documents without at least two
(2) Business Days prior written notice to such Lender and without the prior
written consent of such Lender unless (and only to the extent that) such
Borrower or Affiliate are required to so disclose under law and then, in any
event, such Borrower or Affiliate will consult with such Lender before issuing
such press release or other public disclosures.  Collateral Agent and Lenders
acknowledge that the Company will file a copy of this agreement with the
Securities and Exchange Commission as required under the federal securities laws
and will disclose in filings under such laws the material terms and conditions
of this agreement and the identity of the Collateral Agent.  Borrowers consent
to the publication by Collateral Agent of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement
at Collateral Agent's own expense; provided, however, Collateral Agent shall
provide a draft of any such tombstone or similar advertising material to
Borrowers for review prior to the publication thereof. Collateral Agent and
Lenders reserve the right to provide industry trade organizations information
necessary and customary for inclusion in league table measurements.

7.14     Bank Accounts. Establish any new bank depository accounts (excluding
fiduciary accounts), or amend or terminate any Lockbox Agreement or other
agreement required under subsection 2.4(A) or relating to the Collection Account
or any Borrower Deposit Account, except as expressly permitted by subsection
2.4(A)(4), without Collateral Agent's prior written consent.  The foregoing
restriction shall not apply to any accounts of Persons acquired with the
proceeds of Indebtedness incurred or assumed under subsection 7.1(g). 

7.15     IRS Form 8821. Revoke IRS Form 8821 designating Collateral Agent as
Borrowers' appointee to receive directly from the IRS, on an on-going basis,
certain tax information, notices and other written communication or fail to take
actions necessary to renew such Form 8821 prior to its expiration for all time
periods prior to the Termination Date.

7.16     Certificates of Need. Except in the ordinary course of its business,
amend, alter or suspend or terminate or make provisional in any material way,
any certificate of need, provider number or provider agreement (other than
changes in any provider number pursuant to the National Provider Initiative
mandated by the Centers for Medicare and Medicaid Services) without the prior
written consent of Collateral Agent, which consent shall not be unreasonably
withheld.

7.17     Sale Lease-back Transactions. Except as set forth on Schedule 7.17
hereof, directly or indirectly, enter into any arrangement whereby any Borrower
sells or transfers all or any of its assets and, within one (1) year thereafter,
rents or leases such assets so sold or

55

--------------------------------------------------------------------------------

transferred, without the prior consent of Collateral Agent; provided that the
Borrowers may enter into any such arrangements so long as the aggregate fair
market value of all property subject to such arrangements does not exceed
$5,000,000 (based on the fair market value at the time of the transaction).

7.18     Plan and Confirmation Order. Without the prior written consent of the
Collateral Agent, Borrowers will not (i) make any material change to the Plan,
(ii) seek to revise or amend the Confirmation Order, or (iii) fail to fully
implement or fail to perform any duty or other obligation under the Plan or the
Confirmation Order, including, but not limited to, making any payment(s) to
creditor(s) when due under the terms of the Plan and the Confirmation Order,
including, but not limited to, any agreement(s) or document(s) approved or
incorporated therein or executed pursuant thereto.

7.19     Capital Expenditure Limits. The aggregate amount of all Capital
Expenditures, Capital Leases with respect to fixed assets of Borrowers and their
Subsidiaries (which shall be considered to be expended in full on the date such
Capital Lease is entered into) and other contracts with respect to fixed assets
initially capitalized on the Borrowers' or any of their Subsidiaries' balance
sheet prepared in accordance with GAAP (which shall be considered to be expended
in full on the date such contract is entered into) (excluding, in each case,
expenditures for trade-ins and replacement of assets to the extent funded with
casualty insurance proceeds) will not exceed the amounts set forth below for
each period set forth below.

Six Month Period Ending

Amount

October 31, 2005 and the last day of each calendar month thereafter

$13,000,000

A violation of the above provisions shall not constitute a default hereunder;
provided, however, that, if the Compliance Certificate for a six-month period
demonstrates that the actual amount exceeds the allowed amount for such period,
the Borrowing Base, effective on the date of delivery of such Compliance
Certificate, shall be reduced by the amount of such excess until the date of
delivery of a new Compliance Certificate for the six-month period ending at the
end of the following month is provided to Collateral Agent. 

SECTION 8. DEFAULT, RIGHTS AND REMEDIES

8.1     Event of Default.  "Event of Default" shall mean the occurrence or
existence of any one or more of the following (for each subsection a different
grace or cure period may be specified, if no grace or cure period is specified,
such occurrence or existence constitutes an immediate Event of Default):

(A)      Payment.  Failure to make payment of any of the Obligations when due;
or

56

--------------------------------------------------------------------------------

(B)     Default in Other Agreements.  (1) Failure of any Borrower to pay when
due any principal or interest on any Indebtedness (other than Obligations) or
(2) breach or default of any Borrower with respect to any Indebtedness (other
than the Obligations), in each case, only if such failure to pay, breach or
default entitles the holder to cause such Indebtedness having an individual
principal amount in excess of $5,000,000 or having an aggregate principal amount
in excess of $5,000,000 to become or be declared due prior to its stated
maturity; or

(C)     Breach of Certain Provisions.  Failure of any Borrower to perform or
comply with any term or condition contained in subsection 5.4, in Section 6, or
in Section 7; or

(D)     Breach of Warranty. Any representation, warranty, certification or other
statement made by any Borrower in any Loan Document or in any statement or
certificate at any time given by such Person in writing pursuant or in
connection with any Loan Document is false in any material respect on the date
made; or

(E)     Other Defaults Under Loan Documents. Any Borrower defaults in the
performance of or compliance with any term contained in this Agreement other
than those otherwise set forth in this subsection 8.1, or defaults in the
performance of or compliance with any term contained in the other Loan Documents
and such default is not remedied or waived within fifteen (15) days after notice
from Collateral Agent to Borrowers of such default; provided that if such
default is not capable of being cured within such fifteen (15) day period and
Borrowers have and continue to diligently, continuously and in good faith pursue
a cure, Borrowers shall have an additional period of fifteen (15) days to cure
such default; or

(F)     Change in Control.

(1) Any Person or group (as defined in the Securities Exchange Act of 1934, as
amended), other than the holders of the voting stock of the Company as of the
Closing Date, shall acquire for the first time direct or indirect ownership
(constructive or otherwise), or the direct or indirect power to vote more than
forty percent (40%)  of the outstanding voting stock of the Company, or

(2) individuals who, as of the Closing Date, were members of the board of
directors of the Company (together with any new director whose election by the
Company's board of directors or whose nomination for election by the Company's
shareholders were approved by a vote of at least a majority of the directors
then in office who themselves were either directors as of the Closing Date or
whose election or nomination for election was previously so approved) cease for
any reason to constitute at least a majority of the members of the board of
directors of the Company then in office; or

(G)     Involuntary Bankruptcy; Appointment of Receiver, etc.

(1) A court enters a decree or order for relief with respect to the Company or
any other Borrower in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed or other similar relief is not granted under any applicable
federal or state law; or (2) the continuance of any of the following events for
sixty (60) days unless dismissed, bonded or discharged: (a) an involuntary case
is commenced against the Company or any other Borrower, under any applicable

57

--------------------------------------------------------------------------------

bankruptcy, insolvency or other similar law now or hereafter in effect; or (b) a
receiver, liquidator, sequestrator, trustee, custodian or other fiduciary having
similar powers over the Company or any other Borrower, or over all or a
substantial part of their respective property, is appointed; or

(H)     Voluntary Bankruptcy; Appointment of Receiver, etc. (1) the Company or
any other Borrower commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case or to the conversion of an
involuntary case to a voluntary case under any such law or consents to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or (2) the Company or any other
Borrower makes any assignment for the benefit of creditors; or (3) the board of
directors of the Company or any other Borrower adopts any resolution or
otherwise authorizes action to approve any of the actions referred to in this
subsection 8.1(H); or

(I)     Liens. Any lien, levy or assessment is filed or recorded with respect to
or otherwise imposed upon all or any part of the Collateral or the assets of the
Company or any other Borrower by the United States or any department or
instrumentality thereof or by any state, county, municipality or other
governmental agency (other than Permitted Encumbrances and Liens permitted by
subsection 7.3) and such lien, levy or assessment is not stayed, vacated, paid
or discharged within ten (10) days; or

(J)     Judgment and Attachments.  Other than the Permanent Injunction, any
money judgment, writ or warrant of attachment, or similar process involving
(1) an amount in any individual case in excess of $2,500,000 or (2) an amount in
the aggregate at any time in excess of $5,000,000 (in either case not adequately
covered by insurance as to which the insurance company has acknowledged coverage
or self-insurance reserves) is entered or filed against the Company or any other
Borrower or any of their respective assets and remains undischarged, unvacated,
unbonded or unstayed for a period of forty-five (45) consecutive days; or

(K)     Dissolution. Any order, judgment or decree is entered against the
Company or any of its Subsidiaries decreeing the dissolution or split up of the
Company or such Subsidiary, and such order remains undischarged or unstayed for
a period in excess of twenty (20) consecutive days, but in any event not later
than five (5) days prior to the date of any proposed dissolution or split up;
provided that in the case of a dissolution or split up of a Subsidiary that is
not a Borrower, such dissolution or split up could reasonably be expected to
result in a Material Adverse Effect; or

(L)     [Omitted]

(M)     Injunction. The Company or any of its Subsidiaries is enjoined,
restrained or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business and such order continues for thirty (30) consecutive days or more;
or

58

--------------------------------------------------------------------------------

(N)     Invalidity of Loan Documents. Any of the Loan Documents for any reason,
other than a partial or full release in accordance with the terms thereof,
ceases to be in full force and effect or is declared to be null and void, or any
Borrower denies that it has any further liability under any Loan Documents to
which it is party, or gives notice to such effect (in each case prior to such
respective partial or full release); or

(O)     Failure of Security. Collateral Agent, on behalf of itself and Lenders,
does not have or ceases to have a valid and perfected first priority security
interest in the Collateral other than motor vehicles (subject to Permitted
Encumbrances and Liens permitted by subsection 7.3), in each case, for any
reason other than the failure of Collateral Agent or any Lender to take any
action within its control; or

(P)     Damage, Strike, Casualty. Any damage to, or loss, theft or destruction
of, any Collateral, whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy, or other casualty
which causes, for more than ten (10) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any Facility of any
Borrower or any of its Subsidiaries, if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect; or

(Q)     Licenses and Permits. The loss, suspension or revocation of, or failure
to renew, any license, permit or other governmental authorization now held or
hereafter acquired by the Borrowers that is required for either the Borrowers to
conduct their business as presently conducted or for the Borrowers to receive
reimbursements, which loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect; or

(R)     Forfeiture. There is filed against any Borrower any civil or criminal
action, suit or proceeding under any federal or state racketeering statute
(including, without limitation, the Racketeer Influenced and Corrupt
Organization Act of 1970), which action, suit or proceeding could reasonably be
expected to result in the confiscation or forfeiture of any material portion of
the Collateral; or

(S)     Default Under Plan and/or Confirmation Order. The default by Borrowers
(or any of them) under any of Borrowers' duties under the Plan or the
Confirmation Order, including, but not limited to the failure of Borrowers (or
any of them) to make any payment(s) to creditor(s) when due under the terms of
the Plan or the Confirmation Order, including, but not limited to, any
agreement(s) or document(s) approved or incorporated therein or executed
pursuant thereto and subject to any applicable grace periods; or

(T)     Alteration Or Revocation Of Plan Or Confirmation Order. Any change to
the Plan or Confirmation Order requested by Borrowers without the prior written
consent of the Collateral Agent and any change to, or the revocation or change
of the terms of the Plan or the Confirmation Order approved by the Bankruptcy
Court on any basis, including, but not limited to orders of the Bankruptcy Court
entered under Bankruptcy Code Section 1127(b), Bankruptcy Code Section 1144, and
Federal Rule of Civil Procedure 60, as incorporated by Bankruptcy Rule 9024 in
each case which could reasonably be expected to have a Material Adverse Effect;
or

59

--------------------------------------------------------------------------------

(U)     Omitted.

(V)     Material Contracts. The termination of, expiration (without renewal or
replacement on then market terms) of, or occurrence of an event of default by
any Borrower under any Material Contract that could reasonably be expected to
have a Material Adverse Effect.

8.2     Suspension of Commitments. Upon the occurrence of any Default or Event
of Default, notwithstanding any grace period or right to cure, Collateral Agent
may, without notice or demand, immediately cease making additional Loans and the
Commitments shall be suspended; provided that, in the case of a Default, if the
subject condition or event is waived or cured within any applicable grace or
cure period, the Commitments shall be reinstated.

8.3     Acceleration. Upon the occurrence of any Event of Default described in
the foregoing subsections 8.1(G) or 8.1(H), all Obligations shall automatically
become immediately due and payable, without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by
Borrowers, and the Commitments shall thereupon terminate. Upon the occurrence
and during the continuance of any other Event of Default, Collateral Agent may,
and upon demand by Requisite Lenders shall, by written notice to Borrowers, (a)
declare all or any portion of the Obligations to be, and the same shall
forthwith become, immediately due and payable and the Commitments shall
thereupon terminate and (b) demand that Borrowers immediately comply with the
obligations set forth in subsection 2.4(C).

8.4     Remedies. If any Event of Default shall have occurred and be continuing,
in addition to and not in limitation of any other rights or remedies available
to Collateral Agent and Lenders at law or in equity, Collateral Agent may, and
upon the request of Requisite Lenders, exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral) and may
also: (a) require Borrowers to, and Borrowers hereby agree that they will, at
their expense forthwith, assemble all or part of the Collateral as directed by
Collateral Agent and make it available to Collateral Agent at a place to be
designated by Collateral Agent which is reasonably convenient to both parties;
(b) withdraw all cash in the Blocked Accounts to the extent permitted by law and
the Concentration Account and apply such monies in payment of the Obligations in
the manner provided in subsection 8.7; (c) without notice or demand or legal
process, enter upon any premises of any Borrower and take possession of the
Collateral; and (d) seek the appointment of a receiver or keeper to take
possession of all or any portion of the Collateral or to operate same and, to
the maximum extent permitted by law, may seek the appointment of such a receiver
without the requirement of prior notice or a hearing. Borrowers agree that, to
the extent notice of sale of the Collateral or any part thereof shall be
required by law, at least ten (10) business days notice to Borrowers of the time
and place of any public disposition or the time after which any private
disposition (which notice shall include any other information required by law)
is to be made shall constitute reasonable notification. At any disposition of
the Collateral (whether public or private), if permitted by law, Collateral
Agent or any Lender may bid (which bid may be, in whole or in part, in the form
of cancellation of indebtedness) for the purchase, lease, or licensing of the
Collateral or any portion thereof for the account of Collateral Agent or Lender.
Collateral

60

--------------------------------------------------------------------------------

Agent shall not be obligated to make any disposition of Collateral regardless of
notice of disposition having been given. Borrowers shall remain liable for any
deficiency to the extent the proceeds of the Collateral is insufficient to
satisfy the payment in full of the Obligations hereunder. Collateral Agent may
adjourn any public or private disposition from time to time by announcement at
the time and place fixed therefor, and such disposition may, without further
notice, be made at the time and place to which it was so adjourned. Collateral
Agent is not obligated to make any representations or warranties in connection
with any disposition of the Collateral. To the extent permitted by law,
Borrowers hereby specifically waives all rights of redemption, stay or
appraisal, which it has or may have under any law now existing or hereafter,
enacted. Collateral Agent shall not be required to proceed against any
Collateral but may proceed against Borrowers directly.

          8.5     Appointment of Attorney-in-Fact. Borrowers hereby constitute
and appoint Collateral Agent as Borrowers' attorney-in-fact with full authority
in the place and stead of any Borrower and in the name of any Borrower,
Collateral Agent or otherwise, from time to time in Collateral Agent's
discretion while an Event of Default is continuing to take any action and to
execute any instrument that Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including: (a) to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Collateral;
(b) to enforce the obligations of any Account Debtor or other Person obligated
on the Collateral and enforce the rights of any Borrower with respect to such
obligations and to any property that secures such obligations; (c) to file any
claims or take any action or institute any proceedings that Collateral Agent may
deem necessary or desirable for the collection of or to preserve the value of
any of the Collateral or otherwise to enforce the rights of Collateral Agent and
Lenders with respect to any of the Collateral; (d) to pay or discharge taxes or
Liens levied or placed upon or threatened against the Collateral, the legality
or validity thereof and the amounts necessary to discharge the same to be
determined by Collateral Agent in its sole discretion, and such payments made by
Collateral Agent to become Obligations, due and payable promptly on demand;
(e) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, assignments, verifications and notices in
connection with Accounts, Chattel Paper or General Intangibles and other
Documents relating to the Collateral; and (f) generally to take any act required
of any Borrower under this Agreement, and to sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though Collateral Agent were the absolute owner thereof for
all purposes, and to do, at Collateral Agent's option and Borrowers' expense, at
any time or from time to time, all acts and things that Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral. Without limiting
the foregoing, each Borrower hereby irrevocably authorizes the Collateral Agent
to send to each Insurer that is an Account Debtor on any Account of such
Borrower any notice that such Borrower is required to deliver hereunder if such
Borrower has failed to deliver any such notice within five (5) Business Days
after such Borrower was required to deliver such notice. In addition, if any
Borrower breaches its obligation hereunder to direct payments of the proceeds of
the Collateral to the appropriate Blocked Account, the Collateral Agent, as the
true and lawful attorney for such Borrower pursuant to this subsection 8.5 and
subject to any applicable law or regulation, may, by the signature or other act
of any of the Collateral Agent's officers (without requiring any of them to do
so), direct any federal, state or private payor or fiscal intermediary to pay
proceeds of the Collateral to such

61

--------------------------------------------------------------------------------

Borrower by directing payment to the appropriate Blocked Account to the extent
permitted by law.

Borrowers hereby ratify and approve all acts of Collateral Agent made or taken
pursuant to and in accordance with this subsection 8.5. The appointment of
Collateral Agent as Borrowers' attorney-in-fact and Collateral Agent's rights
and powers are coupled with an interest and are irrevocable, so long as any of
the Commitments hereunder shall be in effect and until payment in full, in cash,
of all Obligations (other than unasserted contingent indemnification
obligations) and termination of all Letters of Credit.

8.6     Limitation on Duty of Collateral Agent and Lenders with Respect to
Collateral. Beyond the safe custody thereof, neither Collateral Agent nor Lender
shall have any duty with respect to any Collateral in its possession (or in the
possession of any agent or bailee) or with respect to any income thereon or the
preservation of rights against prior parties or any other rights pertaining
thereto. Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which Collateral
Agent accords its own property. Neither Collateral Agent nor Lender shall be
liable or responsible for any loss or damage to any of the Collateral, or for
any diminution in the value thereof, by reason of the act or omission of any
warehouse, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrowers or selected by Collateral Agent in good faith.

8.7      Application of Proceeds. Notwithstanding anything to the contrary
contained in this Agreement, upon the occurrence and during the continuance of
an Event of Default, (a) Borrowers irrevocably waive the right to direct the
application of any and all payments at any time or times thereafter received by
Collateral Agent from or on behalf of Borrower, and Collateral Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received at any time or times after the occurrence and during the continuance of
an Event of Default against the Obligations until such time that the Event of
Default shall have been cured or otherwise waived by the Collateral Agent in
writing in such manner as Collateral Agent may deem advisable notwithstanding
any previous application by Collateral Agent and (b) in the absence of a
specific determination by Collateral Agent with respect thereto, the proceeds of
any sale of, or other realization upon, all or any part of the Collateral shall
be applied: first, to all fees, costs and expenses incurred by or owing to
Collateral Agent and then any Lender with respect to this Agreement, the other
Loan Documents or the Collateral; second, to accrued and unpaid interest on the
Obligations (including any interest which but for the provisions of any
bankruptcy or insolvency law would have accrued on such amounts); third, to the
principal amounts of the Obligations outstanding; and fourth, to any other
Obligations of Borrowers owing to Collateral Agent or Lender under the Loan
Documents. Any balance remaining shall be delivered to Borrowers or to whomever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct.

8.8      License of Intellectual Property. Borrowers hereby assign, transfer and
convey to Collateral Agent, for the benefit of Collateral Agent and Lenders,
effective upon the occurrence of any Event of Default hereunder, the
non-exclusive right and license to use all Intellectual Property owned or used
by Borrowers together with any goodwill associated therewith, all to the extent
necessary to enable Collateral Agent to realize on the Collateral and

62

--------------------------------------------------------------------------------

any successor or assign to enjoy the benefits of the Collateral. This right and
license shall inure to the benefit of all successors, assigns and transferees of
Collateral Agent and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise. Such right and license is granted free of
charge and does not require the consent of any other person.

 8.9     Waivers; Non-Exclusive Remedies. No failure on the part of Collateral
Agent or Lender to exercise, and no delay in exercising and no course of dealing
with respect to, any right under this Agreement or the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise by
Collateral Agent or Lender of any right under this Agreement or any other Loan
Document preclude any other or further exercise thereof or the exercise of any
other right. The rights in this Agreement and the other Loan Documents are
cumulative and shall in no way limit any other remedies provided by law.

SECTION 9. AGENT

9.1     Agent.

(A)     Appointment. Each Lender hereto and, upon obtaining an interest in any
Loan, any participant, transferee or other assignee of any Lender irrevocably
appoints, designates and authorizes CapitalSource as Collateral Agent to take
such actions or refrain from taking such action as its agent on its behalf and
to exercise such powers hereunder and under the other Loan Documents as are
delegated by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Neither the Collateral Agent nor any of its
directors, officers, employees or agents shall be liable for any action so taken
(except for its own gross negligence or willful misconduct). The provisions of
this subsection 9.1 are solely for the benefit of Collateral Agent and Lenders
and no Borrower shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Loan Documents, Collateral Agent shall act solely as Collateral
Agent of Lenders and do not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for Borrowers.
Collateral Agent may perform any of its duties hereunder, or under the Loan
Documents, by or through its agents or employees.

(B)     Nature of Duties. Collateral Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
Loan Documents. Collateral Agent shall not have by reason of this Agreement a
fiduciary, trust or agency relationship with or in respect of any Lender or
Borrowers. Nothing in this Agreement or any of the Loan Documents, express or
implied, is intended to or shall be construed to impose upon Collateral Agent
any obligations in respect of this Agreement or any of the Loan Documents except
as expressly set forth herein or therein. Each Lender shall make its own
appraisal of the creditworthiness of Borrowers, and shall have independently
taken whatever steps it considers necessary to evaluate the financial condition
and affairs of Borrowers, and Collateral Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than as
expressly required herein), whether coming into its possession before the
Closing Date or at any time or times thereafter. If Collateral Agent seeks the
consent or approval of any Lenders to the taking or refraining from taking any
action hereunder, then Collateral Agent shall send notice thereof to

63

--------------------------------------------------------------------------------

each Lender. Collateral Agent shall promptly notify each Lender any time that
the Requisite Lenders have instructed Collateral Agent to act or refrain from
acting pursuant hereto.

(C)     Rights, Exculpation, Etc. Neither Collateral Agent nor any of its
officers, directors, employees or Collateral Agent shall be liable to any Lender
for any action taken or omitted by them hereunder or under any of the Loan
Documents, or in connection herewith or therewith, except that Collateral Agent
shall be liable to the extent of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction.  Except for errors caused by
its own gross negligence or willful misconduct, Collateral Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error, the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them). In performing its functions and duties hereunder, Collateral
Agent shall exercise the same care which it would in dealing with loans for its
own account, but neither Collateral Agent nor any of its agents, representatives
shall be responsible to any Lender for any recitals, statements, representations
or warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility, or sufficiency of this Agreement or any of the
Loan Documents or the transactions contemplated thereby, or for the financial
condition of any Borrower. Collateral Agent shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any of the Loan Documents or the
financial condition of any Borrower, or the existence or possible existence of
any Default or Event of Default. Collateral Agent may at any time request
instructions from Lenders with respect to any actions or approvals which by the
terms of this Agreement or of any of the Loan Documents Collateral Agent is
permitted or required to take or to grant, and if such instructions are promptly
requested, Collateral Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Requisite Lenders as to which Requisite Lenders are entitled
to give hereunder or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Collateral Agent as a result of
Collateral Agent acting or refraining from acting under this Agreement or any of
the other Loan Documents in accordance with the instructions of Requisite
Lenders in the absence of an express requirement for a greater percentage of
Lender approval hereunder for such action.

(D)     Reliance. Collateral Agent shall not be under any duty to examine,
inquire into, or pass upon the validity, effectiveness or genuineness of this
Agreement, any other Loan Document, or any instrument, document or communication
furnished pursuant hereto or in connection herewith. Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any written or
oral notices, statements, certificates, orders or other documents or any
telephone message or other communication (including any writing, fax, telecopy
or telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder. Collateral Agent shall be entitled to

64

--------------------------------------------------------------------------------

rely upon the advice of legal counsel, independent accountants, and other
experts selected by Collateral Agent in its sole discretion.

(E)     Indemnification. Lenders will reimburse and indemnify Collateral Agent
for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, attorneys' fees and expenses), advances or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
Collateral Agent in any way relating to or arising out of this Agreement or any
of the Loan Documents or any action taken or omitted by Collateral Agent under
this Agreement or any of the Loan Documents, in proportion to each Lender's Pro
Rata Share, but only to the extent that any of the foregoing is not promptly
reimbursed by Borrowers; provided, however, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, advances or disbursements resulting from
Collateral Agent' gross negligence or willful misconduct.  The obligations of
Lenders under this subsection 9.1(E) shall survive the payment in full of the
Obligations and the termination of this Agreement.

(F)     Lenders Includes Collateral Agent. With respect to its Commitments and
the Loans made by it, CapitalSource, in its capacity as a Lender and not as
Collateral Agent hereunder, shall have and may exercise the same rights and
powers hereunder and is subject to the same obligations and liabilities as and
to the extent set forth herein for any other Lender. The terms "Lenders" or
"Requisite Lenders" or any similar terms shall, unless the context clearly
otherwise indicates, include CapitalSource in its individual capacity as a
Lender. Each Lender acknowledges and agrees that CapitalSource, either directly
or through strategic affiliations, may lend money to, acquire equity or other
ownership interests in, provide advisory services to and generally engage in any
kind of banking, trust or other business with any Borrower as if it were not
acting as Collateral Agent pursuant hereto and without any duty to account
therefor to Lenders. CapitalSource, either directly or through strategic
affiliations, may accept fees and other consideration from any Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders except as otherwise provided in this Agreement.

(G)     Successor Agent.

(1)     Resignation. Collateral Agent may resign from the performance of all its
agency functions and duties hereunder at any time by giving at least thirty (30)
Business Days' prior written notice to Borrowers and the Lenders. Such
resignation shall take effect upon the acceptance by a successor Collateral
Agent of appointment as provided below.

(2)     Appointment of Successor. Upon any such notice of resignation pursuant
to subsection 9.1(G)(1) above, Requisite Lenders shall appoint a successor
Collateral Agent which, unless an Event of Default has occurred and is
continuing, shall be reasonably acceptable to Borrowers. If a successor
Collateral Agent shall not have been so appointed within said thirty (30)
Business Day period, the retiring Collateral Agent, upon notice to Borrowers,
shall then appoint a successor Collateral Agent who shall serve as Collateral
Agent until such time, if any, as Requisite Lenders appoint a successor
Collateral Agent as provided above.

65

--------------------------------------------------------------------------------

(3)     Successor Agent. Upon the acceptance of any appointment as Collateral
Agent under the Loan Documents by a successor Collateral Agent, such successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Loan Documents. After any retiring Collateral Agent's resignation as
Collateral Agent, the provisions of this Section 9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Collateral Agent.

(H)     Collateral Matters.

(1)     Release of Collateral. Lenders hereby irrevocably authorize Collateral
Agent, at its option and in its discretion, to release any Lien granted to or
held by Collateral Agent upon any Collateral (a) upon termination of the
Commitments and upon payment and satisfaction of all Obligations (other than
contingent indemnification obligations to the extent no claims giving rise
thereto have been asserted and Letter of Credit obligations for which Borrowers
have provided cash collateral or back-to-back Letters of Credit); (b)
constituting property being sold or disposed of by a Borrower if such Borrower
certifies to Collateral Agent that the sale or disposition is made in compliance
with the provisions of this Agreement (and Collateral Agent may rely in good
faith conclusively on any such certificate, without further inquiry). In
addition, with the consent of Requisite Lenders, Collateral Agent may release
Liens granted to or held by Collateral Agent upon any Collateral not described
in the foregoing sentence having a book value of not greater than ten percent
(10%) of the total book value of all Collateral, as determined by Collateral
Agent, provided, however, in no event will Collateral Agent, acting under the
authority granted to it pursuant to this sentence, release during the term of
this Agreement Liens granted to or held by Collateral Agent upon any Collateral
having a total book value in excess of twenty percent (20%) of the total book
value of all Collateral, as determined by Collateral Agent.  In addition,
Lenders hereby irrevocably authorize Collateral Agent, at its option and in its
discretion, to release any Borrower from its obligations under the Loan
Documents if the capital stock or other equity interests of such Borrower
constitutes property being sold or disposed of by another Borrower if the
Company certifies to Collateral Agent that the sale or disposition is made in
compliance with the provisions of this Agreement (and Collateral Agent may rely
in good faith conclusively on any such certificate, without further inquiry).

(2)     Confirmation of Authority; Execution of Releases. Without in any manner
limiting Collateral Agent's authority to act without any specific or further
authorization or consent by Lenders (as set forth in subsection 9.1(H)(1)
above), each Lender agrees to confirm in writing, upon request by Collateral
Agent or Borrowers, the authority to release any Collateral conferred upon
Collateral Agent under clauses (a), (b) and (c) of subsection 9.1(H)(1). To the
extent Collateral Agent agrees to release any Lien granted to or held by
Collateral Agent as authorized under subsection 9.1(H)(1), (a) Collateral Agent
is hereby irrevocably authorized by Lenders to execute and/or authorize the
filing of such documents, including, without limitation, UCC-3 partial release
statements as may be necessary to evidence the release of the Liens granted to
Collateral Agent for the benefit of Collateral Agent and Lenders, upon such
Collateral; provided, however, that Collateral Agent shall not be required to
execute any such document on terms which, in Collateral Agent's opinion, would
expose Collateral Agent to liability or create upon Collateral Agent any
obligation or entail any

66

--------------------------------------------------------------------------------

consequence other than the release of such Liens without recourse or warranty,
and (b) Borrowers shall provide at least five (5) Business Days prior written
notice of any request for any document evidencing such release of the Liens and
Borrowers agree that any such release shall not in any manner discharge, affect
or impair the Obligations or any Liens granted to Collateral Agent on behalf of
the Lenders upon (or, except as provided in clause (1), obligations of any
Borrower, in respect of) all interests retained by any Borrower, including,
without limitation, the proceeds of any sale, all of which shall continue to
constitute part of the property covered by this Agreement or the Loan Documents.

(3)     Absence of Duty. The Collateral Agent shall have no obligation
whatsoever to any Lender or any other Person to assure that the property covered
by this Agreement or the Loan Documents exists or is owned by Borrowers or is
cared for, protected or insured or has been encumbered or that the Liens granted
to Collateral Agent on behalf of Collateral Agent and Lenders herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Collateral Agent in this Agreement or in any of the Loan
Documents, it being understood and agreed that in respect of the property
covered by this Agreement or the Loan Documents or any act, omission or event
related thereto, Collateral Agent may act in any manner it may deem appropriate,
in its reasonable discretion, given Collateral Agent's own interest in property
covered by this Agreement or the Loan Documents as one of the Lenders and that
Collateral Agent shall have no duty or liability whatsoever to any of the other
Lenders; provided, however, that Collateral Agent shall exercise the same care
which it would in dealing with loans for its own account.

(I)     Agency for Perfection. Collateral Agent and each Lender hereby appoint
each other Lender as Collateral Agent for the purpose of perfecting Collateral
Agent's security interest in assets which, in accordance with the UCC in any
applicable jurisdiction, can be perfected by possession or Control. Should any
Lender (other than Collateral Agent) obtain possession of any such assets, such
Lender shall notify Collateral Agent thereof, and, promptly upon Collateral
Agent's request therefor, shall deliver such assets to Collateral Agent or in
accordance with Collateral Agent's instructions. The Collateral Agent may file
such proofs of claim or documents as may be necessary or advisable in order to
have the claims of the Collateral Agent and the Lenders (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and the Lenders, their respective agents, financial advisors
and counsel), allowed in any judicial proceedings relative to Borrowers and/or
their Subsidiaries, or any of their respective creditors or property, and shall
be entitled and empowered to collect, receive and distribute any monies,
securities or other property payable or deliverable on any such claims. Any
custodian in any judicial proceedings relative to Borrowers and/or their
Subsidiaries are hereby authorized by each Lender to make payments to the
Collateral Agent and, in the event that the Collateral Agent shall consent to
the making of such payments directly to the Lenders, to pay to the Collateral
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Collateral Agent, its Collateral Agent, financial advisors
and counsel, and any other amounts due the Collateral Agent. Nothing contained
in this Agreement or the other Loan Documents shall be deemed to authorize the
Collateral Agent to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, or revision thereto, arrangement, adjustment
or composition

67

--------------------------------------------------------------------------------

affecting the Loans, or the rights of any holder thereof, or to authorize the
Collateral Agent to vote in respect of the claim of any Lender in any such
proceeding, except as specifically permitted herein.

(J)     Exercise of Remedies. Each Lender agrees that it will not have any right
individually to enforce or seek to enforce this Agreement or any Loan Document
or to realize upon any collateral security for the Loans, unless instructed to
do so by Collateral Agent, it being understood and agreed that such rights and
remedies may be exercised only by Collateral Agent.

9.2     Notice of Default.

Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to the
Collateral Agent for the account of Lenders, unless Collateral Agent shall have
received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
"notice of default". Collateral Agent will notify each Lender of its receipt of
any such notice.

9.3     Action by Agent.

Collateral Agent shall take such action with respect to any Default or Event of
Default as may be requested by Requisite Lenders in accordance with Section 8.
Unless and until Collateral Agent has received any such request, Collateral
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any Default or Event of Default as it shall
deem advisable or in the best interests of Lenders.

9.4     Amendments, Waivers and Consents.

(A)     Percentage of Lenders Required.  Except as otherwise provided herein or
in any of the other Loan Documents, no amendment, modification, termination or
waiver of any provision of this Agreement or any other Loan Document, or consent
to any departure by any Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by (i) the Requisite Lenders and
the Collateral Agent or (ii) the Collateral Agent, with the written consent and
on behalf of the Requisite Lenders (or, Collateral Agent, if expressly set forth
herein or in any of the other Loan Documents) and the applicable Borrower;
provided however, no amendment, modification, termination, waiver or consent
shall be effective, unless in writing and signed by the Collateral Agent, with
the consent all Lenders having Commitments of at least Ten Million Dollars
($10,000,000) to do any of the following: (1) increase any of the Commitments;
(2) reduce the principal of or the rate of interest on any Loan or reduce the
fees payable with respect to any Loan or Letter of Credit; (3) extend the
Termination Date or the scheduled due date for all or any portion of principal
of the Loans or any interest or fees due hereunder; (4) amend the definition of
the term "Requisite Lenders", the definition of "Pro Rata Share", or the
percentage of Lenders which shall be required for Lenders to take any action
hereunder; (5) amend or waive this subsection 9.4 or the definitions of the
terms used in this subsection 9.4 insofar as the definitions affect the
substance of this subsection 9.4; (6) consent to the assignment, delegation or
other transfer by any Borrower of any of its rights and obligations under any
Loan Document unless permitted hereunder; (7) change the percentage of the

68

--------------------------------------------------------------------------------

Commitments that is required to take any action hereunder; (8) release
Collateral unless permitted or required hereunder; (9) contractually subordinate
any of the Collateral Agent's Liens except as contemplated hereby; (10) release
Borrowers from any obligation for the payment of money unless permitted
hereunder; (11) change the definition of Borrowing Base or the definitions of
Eligible Receivables, Eligible Divested Company Receivables, Maximum Revolving
Loan Amount, or change subsection 2.1; or (12) amend, modify, or waive any of
the provisions of subsection 2.2, subsection 2.3, subsection 2.4, or Section 9.

The foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the
Collateral Agent and the Lenders among themselves, and that does not affect the
rights or obligations of Borrowers, shall not require consent by or the
agreement of Borrowers; provided, further, that no amendment, modification,
termination, waiver or consent affecting the rights or duties of Collateral
Agent under this Section 9 or under any Loan Document shall in any event be
effective, unless in writing and signed by Collateral Agent, in addition to the
Lenders required to take such action. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9 shall be binding
upon each Lender or future Lender.

(B)     Specific Purpose or Intent. Each amendment, modification, termination,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No amendment, modification,
termination, waiver or consent shall be required for Collateral Agent to take
additional Collateral.

(C)     Failure to Give Consent; Replacement of Non-Consenting Lender. In the
event Collateral Agent requests the consent of a Lender and does not receive a
written consent or denial thereof within ten (10) Business Days or such earlier
date as may be specified in such request after such Lender's receipt of such
request, then such Lender will be deemed to have denied the giving of such
consent. If, in connection with any proposed amendment, modification,
termination or waiver of any of the provisions of this Agreement requiring the
consent or approval of all Lenders under this subsection 9.4, the consent of the
Requisite Lenders is obtained but the consent of one or more other Lenders whose
consent is required is not obtained, then Borrowers shall have the right, so
long as all such non-consenting Lenders are either replaced or prepaid as
described in clauses (1) or (2) below, to either (1) replace the non-consenting
Lenders with one or more Replacement Lenders pursuant to subsection 2.11(A), as
if such Lender were an Affected Lender thereunder, but only so long as each such
Replacement Lender consents to the proposed amendment, modification, termination
or waiver, or (2) prepay in full the Obligations of the non-consenting Lenders
and terminate the non-consenting Lenders' Commitments pursuant to subsection
2.11(B), as if such Lender were an Affected Lender thereunder.

Notwithstanding anything in this subsection 9.4, Collateral Agent and Borrowers,
without the consent of either Requisite Lenders or all Lenders, may execute
amendments to this Agreement and the Loan Documents, which consist solely of the
making of typographical corrections.

9.5     Assignments and Participations in Loans.

69

--------------------------------------------------------------------------------

(A)     Assignments. Each Lender may assign its rights and delegate its
obligations under this Agreement to any third party (subject, unless an Event of
Default exists hereunder, to the written consent of Company, which shall not be
unreasonably withheld or delayed); the parties to such assignment shall execute
and deliver to Collateral Agent, for acceptance and recording a Assignment and
Acceptance Agreement together with (i) a processing and recording fee of $3,500
payable by the assigning Lender to Collateral Agent and (ii) each of the Notes,
if any, originally delivered to the assigning Lender for cancellation. The
administrative fee referred to in the preceding sentence shall not apply to an
assignment of a security interest in all or any portion of a Lender's rights
under this Agreement or the other Loan Documents, to another Related Fund (as
defined below) or Participant or as described in clause (1) of subsection 9.5(D)
below. Upon receipt of all of the foregoing, Collateral Agent shall notify
Borrowers of such assignment and Borrowers shall comply with their obligations
under the last sentence of subsection 2.1(F). In the case of an assignment
authorized under this subsection 9.5 and otherwise in accordance with the terms
of this Agreement, the assignee shall be considered to be a "Lender" hereunder
and Borrowers hereby acknowledge and agree that any assignment will give rise to
a direct obligation of Borrowers to the assignee. The assigning Lender shall be
relieved of its obligations to make Loans hereunder with respect to the assigned
portion of its Commitment.  Notwithstanding anything in the Loan Documents to
the contrary (including this subsection 9.5(A), (i) no Lender shall be required
to execute or deliver an Assignment and Acceptance Agreement in connection with
any transaction involving any of its Affiliates, or the lenders or funding or
financing sources of CapitalSource or any of its Affiliates, and (ii) there
shall be no limitation or restriction on (A) the ability of CapitalSource or any
of its Affiliates to assign or otherwise transfer any Loan Document, Commitment
or Obligation to any such Affiliate or lender or financing or funding source or
(B) any such lender's or funding or financing source's ability to assign or
otherwise transfer any Loan Document, Commitment or Obligation; provided,
however, CapitalSource shall continue to be liable as a "Lender" under the Loan
Documents unless such Affiliate, lender or funding or financing source executes
and delivers an Assignment and Acceptance Agreement and thereby becomes a
"Lender."

(B)     Participations. Each Lender may sell participations in all or any part
of any Loans or Commitments made by it to another Person; provided, however,
such Lender shall first obtain the prior written consent of Collateral Agent,
which consent shall not be unreasonably withheld.  All amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation and the holder of any such participation shall not be entitled to
require such Lender to take or omit to take any action hereunder except action
directly effecting (1) any reduction in the principal amount or an interest rate
on any Loan in which such holder participates; (2) any extension of the
Termination Date or the date fixed for any payment of interest or principal
payable with respect to any Loan in which such holder participates; and (3) any
release of substantially all of the Collateral. Borrowers hereby acknowledge and
agree that the participant under each participation shall for purposes of
subsections 2.8, 2.9, 2.10, 9.6 and 10.2 be considered to be a "Lender".

EACH OF THE BORROWERS ACKNOWLEDGES AND AGREES THAT LENDERS AT ANY TIME AND FROM
TIME TO TIME MAY (I) DIVIDE AND RESTATE ANY NOTE, AND/OR (II) SELL, ASSIGN OR
GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY

70

--------------------------------------------------------------------------------

LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS,
SUBJECT TO THE PROVISIONS OF THIS SECTION 9.5.

(C)     No Relief of Obligations; Cooperation; Ability to Make Loans. Except as
otherwise provided in subsection 9.5(A) no Lender shall, as between any Borrower
and that Lender, be relieved of any of its obligations hereunder as a result of
any sale, assignment, transfer or negotiation of, or granting of participation
in, all or any part of the Loans or other Obligations owed to such Lender. Each
Lender may furnish any information concerning Borrowers and their Subsidiaries
in the possession of that Lender from time to time to assignees and participants
(including prospective assignees and participants provided that such prospective
assignees and participants agree to be bound by the confidentiality provisions
hereof). Borrowers agree that they will use their reasonable best efforts to
assist and cooperate with Collateral Agent and any Lender in any manner
reasonably requested by Collateral Agent or such Lender to effect the sale of a
participation or an assignment described above, including without limitation
assistance in the preparation of appropriate disclosure documents or placement
memoranda provided that the recipient of such information agrees to comply with
the confidentiality provisions hereof. Notwithstanding anything contained in
this Agreement to the contrary, so long as the Requisite Lenders shall remain
capable of making Loans based on LIBOR (and the Base Rate), no Person shall
become a Lender hereunder unless such Person shall also be capable of making
Loans based on LIBOR (and the Base Rate).

(D)     Security Interests; Assignment to Affiliates. Notwithstanding any other
provision set forth in this Agreement, any Lender may at any time following
written notice to Collateral Agent (1) pledge the Obligations held by it or
create a security interest in all or any portion of its rights under this
Agreement or the other Loan Documents to secure obligations to any Federal
Reserve Bank pursuant to Regulation A of the Federal Reserve Board or any
Related Fund and the provisions of subsection 9.5(A) shall not apply to such
pledge or security interest; provided, however, (a) no such pledge or grant of
security interest to any Person shall release such Lender from its obligations
hereunder or under any other Loan Document and (b) the acquisition of title to
such Lender's Obligations pursuant to any foreclosure or other exercise of
remedies by such Person shall be subject to the provisions of this Agreement and
the other Loan Documents in all respects including, without limitation, any
consent required by subsection 9.5; and (2) subject to complying with the
provisions of subsection 9.5(A), assign all or any portion of its funded loans
to an Assignee which is a Subsidiary of such Lender or its parent company, to
one or more other Lenders, or to a Related Fund. For purposes of this paragraph,
a "Related Fund" shall mean, with respect to any Lender, a fund or other
investment vehicle that invests in commercial loans and is managed by such
Lender or by the same investment advisor that manages such Lender or by an
Affiliate of such investment advisor.

(E)     Recording of Assignments. Collateral Agent shall maintain at its office
in Chevy Chase, Maryland, a copy of each Assignment and Acceptance Agreement
delivered to it, with a copy to Company, and a register for the recordation of
the names and addresses of Lenders, and the commitments of, and principal amount
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be presumptive evidence of
the amounts due and owing to Lender in the absence of manifest error. Each
Borrower, Collateral Agent and Lender may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of

71

--------------------------------------------------------------------------------

this Agreement. The Register shall be available for inspection by any Borrower
and any Lender, at any reasonable time upon reasonable prior notice.

9.6     Set Off and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each Lender is hereby authorized by Borrowers at any time or from time to time,
with reasonably prompt subsequent notice to Borrowers (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
its Affiliates at any of its offices for the account of any Borrower or any of
its Subsidiaries (regardless of whether such balances are then due to a Borrower
or its Subsidiaries), and (b) other property at any time held or owing by such
Lender or any of its Affiliates to or for the credit or for the account of any
Borrower against and on account of any of the Obligations; except that no Lender
shall exercise any such right without the prior written consent of Collateral
Agent. Any Lender exercising its right to set off shall purchase for cash (and
the other Lenders shall sell) interests in each of such other Lender's Pro Rata
Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Shares. Borrowers agree, to the fullest extent permitted by law, that any
Lender may exercise its right to set off with respect to amounts in excess of
its Pro Rata Share of the Obligations and upon doing so shall deliver such
amount so set off to Collateral Agent for the benefit of Collateral Agent and of
all Lenders in accordance with their Pro Rata Shares.

9.7     Disbursement of Funds. Collateral Agent may, on behalf of Lenders,
disburse funds to Borrowers for Loans requested. Each Lender shall reimburse
Collateral Agent on demand for all funds disbursed on its behalf by Collateral
Agent, or if Collateral Agent so requests, each Lender will remit to Collateral
Agent its Pro Rata Share of any Loan or Advance before Collateral Agent
disburses same to Borrowers. If Collateral Agent elects to require that each
Lender make funds available to Collateral Agent prior to a disbursement by
Collateral Agent to Borrowers, Collateral Agent shall advise each Lender by
telephone, telex, fax or telecopy of the amount of such Lender's Pro Rata Share
of the Loan requested by Borrowers no later than 1:00 p.m. New York time on the
Funding Date applicable thereto, and each such Lender shall pay Collateral Agent
such Lender's Pro Rata Share of such requested Loan, in same day funds, by wire
transfer to Collateral Agent's account on such Funding Date.

9.8     Settlements, Payments and Information. 

(A)     Revolving Advances and Payments; Fee Payments.

(1)     Fluctuation of Revolving Loan Balance. The Revolving Loan balance may
fluctuate from day to day through Collateral Agent's disbursement of funds to,
and receipt of funds from, Borrowers. In order to minimize the frequency of
transfers of funds between Collateral Agent and each Lender notwithstanding
terms to the contrary set forth in Section 2 and subsection 9.7, Revolving
Advances and repayments, except as set forth in subsection 2.1, will be settled
according to the procedures described in this subsection 9.8. Notwithstanding
these procedures, each Lender's obligation to fund its portion of any advances
made by Collateral Agent to Borrowers will commence on the date such advances
are made by

72

--------------------------------------------------------------------------------

Collateral Agent. Such payments will be made by each Lender without set-off,
counterclaim or reduction of any kind.

(2)     Settlement Dates. Once each week for the Revolving Loan or if an Event
of Default shall have occurred and be continuing more frequently (including
daily), if Collateral Agent so elects (each such day being a "Settlement Date"),
Collateral Agent will advise each Lender by telephone, fax or telecopy of the
amount of each such Lender's Pro Rata Share of the Revolving Loan. In the event
payments are necessary to adjust the amount of such Lender's required Pro Rata
Share of the Revolving Loan balance to such Lender's actual Pro Rata Share of
the Revolving Loan balance as of any Settlement Date, the party from which such
payment is due will pay the other, in same day funds, by wire transfer to the
other's account not later than 3:00 p.m. New York time on the Business Day
following the Settlement Date.

(3)     Settlement Definitions. For purposes of this subsection 9.8(A), the
following terms and conditions will have the meanings indicated:

(a)     "Daily Loan Balance" means an amount calculated as of the end of each
calendar day by subtracting (i) the cumulative principal amount paid by
Collateral Agent to a Lender on a Loan from the Closing Date through and
including such calendar day, from (ii) the cumulative principal amount on a Loan
advanced by such Lender to Collateral Agent on that Loan from the Closing Date
through and including such calendar day.

(b)     "Daily Interest Rate" means an amount calculated by dividing the
interest rate payable to a Lender on a Loan (as set forth in subsection 2.2) as
of each calendar day by three hundred sixty (360).

(c)     "Daily Interest Amount" means an amount calculated by multiplying the
Daily Loan Balance of a Loan by the associated Daily Interest Rate on that Loan.

(d)     "Interest Ratio" means a number calculated by dividing the total amount
of the interest on a Loan received by Collateral Agent with respect to the
immediately preceding month by the total amount of interest on that Loan due
from Borrowers during the immediately preceding month.

(4)     Settlement Payments. On the first Business Day of each month ("Interest
Settlement Date"), Collateral Agent will advise each Lender by telephone, fax or
telecopy of the amount of such Lender's share of interest and fees on each of
the Loans as of the end of the last day of the immediately preceding month.
Provided that such Lender has made all payments required to be made by it under
this Agreement, Collateral Agent will pay to such Lender, by wire transfer to
such Lender's account (as specified by such Lender on the signature page of this
Agreement or the applicable Assignment and Acceptance Agreement, as amended by
such Lender from time to time after the date hereof or in the applicable
Assignment and Acceptance Agreement) not later than 3:00 p.m. Chicago time on
the next Business Day following the Interest Settlement Date, such Lender's
share of interest and fees on each of the Loans. Such Lender's share of interest
on each Loan will be calculated for that Loan by adding together the Daily
Interest Amounts for each calendar day of the prior month for that Loan and
multiplying the total thereof by the Interest Ratio for that Loan. Such Lender's
share of the

73

--------------------------------------------------------------------------------

Unused Line Fee described in subsection 2.3(A) shall be an amount equal to
(a)(i) such Lender's average Revolving Loan Commitment during such month, less
(ii) the sum of (x) such Lender's average Daily Loan Balance of the Revolving
Loans, plus (y) such Lender's Pro Rata Share of the average daily aggregate
amount of Letter of Credit Reserve, in each case for the preceding month,
multiplied by (b) the percentage required by subsection 2.3(A). Such Lender's
share of all other fees paid to Collateral Agent for the benefit of Lenders
hereunder shall be paid and calculated based on such Lender's Commitment with
respect to the Loans on which such fees are associated. To the extent Collateral
Agent does not receive the total amount of any fee owing by Borrowers under this
Agreement, each amount payable by Collateral Agent to a Lender under this
subsection 9.8(A)(4) with respect to such fee shall be reduced on a pro rata
basis. The Collateral Agent and the Lenders hereby acknowledge and agree that in
no event shall the aggregate fee payments received by such Lenders pursuant to
this subsection 9.8(A)(4) exceed the total amount of fees pursuant to subsection
2.3.

(B)     Return of Payments.

(1)     Recovery after Non-Receipt of Expected Payment. If Collateral Agent pays
an amount to a Lender under this Agreement in the belief or expectation that a
related payment has been or will be received by Collateral Agent from Borrowers
and such related payment is not received by Collateral Agent, then Collateral
Agent will be entitled to recover such amount from such Lender without set-off,
counterclaim or deduction of any kind together with interest thereon, for each
day from and including the date such amount is made available by Collateral
Agent to such Lender to but excluding the date of repayment to Collateral Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by
Collateral Agent in accordance with banking industry rules on interbank
compensation.

(2)     Recovery of Returned Payment. If Collateral Agent determines at any time
that any amount received by Collateral Agent under this Agreement must be
returned to Borrowers or paid to any other Person pursuant to any requirement of
law, court order or otherwise, then, notwithstanding any other term or condition
of this Agreement, Collateral Agent will not be required to distribute any
portion thereof to any Lender. In addition, each Lender will repay to Collateral
Agent on demand any portion of such amount that Collateral Agent has distributed
to such Lender, together with interest at such rate, if any, as Collateral Agent
is required to pay to Borrowers or such other Person, without set-off,
counterclaim or deduction of any kind.

9.9     Discretionary Advances. Notwithstanding anything contained herein to the
contrary, Collateral Agent may, in its sole discretion, make Revolving Advances
in excess of the limitations set forth in the Borrowing Base in an aggregate
amount of not more than $3,000,000 for the purpose of preserving or protecting
the Collateral or for incurring any costs associated with collection or
enforcing rights or remedies against the Collateral, or incurred in any action
to enforce this Agreement or any other Loan Document.

SECTION 10. MISCELLANEOUS

10.1     Expenses and Attorneys' Fees.  Whether or not the transactions
contemplated hereby shall be consummated, Borrowers agree to promptly pay all
reasonable fees and actual

74

--------------------------------------------------------------------------------

costs and expenses incurred in connection with any matters contemplated by or
arising out of this Agreement or the other Loan Documents including the
following, and all such reasonable fees and actual costs and expenses shall be
part of the Obligations, payable on demand and secured by the Collateral: (a)
reasonable fees and actual costs and expenses incurred by Collateral Agent and
the Lenders (including reasonable attorneys' fees and expenses, and fees of
environmental consultants, accountants and other professionals retained by
Collateral Agent and the Lenders) incurred in connection with the examination,
review, due diligence investigation, documentation and closing of the financing
arrangements evidenced by the Loan Documents; (b) reasonable fees and actual
costs and expenses incurred by Collateral Agent  and Issuing Lender (and, during
the existence of an Event of Default, the Lenders) (including attorneys' fees
and expenses, the allocated costs of Collateral Agent's (and, during the
existence of an Event of Default, the Lenders') internal legal staff and fees of
environmental consultants, accountants and other professionals retained by
Collateral Agent (and, during the existence of an Event of Default, the
Lenders') incurred in connection with the review, negotiation, preparation,
documentation, execution, syndication and administration of the Loan Documents,
the Loans, and any amendments, waivers, consents, forbearances and other
modifications relating thereto or any subordination or intercreditor agreements,
including reasonable documentation charges assessed by Collateral Agent and the
Lenders for amendments, waivers, consents and any other documentation prepared
by Collateral Agent's and the Lenders' internal legal staff; (c) reasonable fees
and actual costs and expenses (including reasonable attorneys' fees and
allocated costs of internal legal staff) incurred by Collateral Agent in
creating, perfecting and maintaining perfection of Liens in favor of Collateral
Agent, on behalf of Collateral Agent and the Lenders; (d) reasonable fees and
actual costs and expenses incurred by Collateral Agent in connection with
forwarding to any Borrower the proceeds of Loans including Collateral Agent's or
any Lenders' standard wire transfer fee; (e) reasonable fees and actual costs
and expenses and bank charges, including bank charges for returned checks,
incurred by Collateral Agent and the Lenders in establishing, maintaining and
handling lock box accounts, blocked accounts or other accounts for collection of
the Collateral; and (f) reasonable fees and actual costs and expenses (including
reasonable attorneys' fees) of Collateral Agent and the Lenders and costs of
settlement incurred in collecting upon or enforcing rights against the
Collateral or incurred in any action to enforce this Agreement or the other Loan
Documents or to collect any payments due from any Borrower under this Agreement
or any other Loan Document or incurred in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement, whether
in the nature of a "workout" or in connection with any insolvency or bankruptcy
proceedings or otherwise.  If Collateral Agent uses in-house counsel for any
purpose for which any Borrower is responsible to pay or indemnify, each Borrower
expressly agrees that its indemnification obligations include reasonable charges
for such work commensurate with the fees that would otherwise be charged by
outside legal counsel selected by Collateral Agent in its sole discretion for
the work performed.

10.2     Indemnity. In addition to the payment of expenses pursuant to
subsection 10.1, whether or not the transactions contemplated hereby shall be
consummated, each Borrower agrees to indemnify, pay and hold Collateral Agent
and Lender, and the officers, directors, employees, Collateral Agent,
consultants, auditors, persons engaged by Collateral Agent or Lender, to
evaluate or monitor the Collateral, affiliates of Collateral Agent, or Lender
and permitted holders of any Note (collectively called the "Indemnitees")
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims,

75

--------------------------------------------------------------------------------

costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened, whether or not such Indemnity shall be designated a
party thereto) that may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Loan Documents, the consummation of the transactions contemplated by this
Agreement, Collateral Agent's and Lender's agreement to make the Loans
hereunder, the use or intended use of the proceeds of any of the Loans or the
exercise of any right or remedy hereunder or under the other Loan Documents (the
"Indemnified Liabilities"); provided that Borrowers shall have no obligation to
an Indemnity hereunder with respect to Indemnified Liabilities arising from the
gross negligence or willful misconduct of such Indemnitee.

10.3     Notices. Unless otherwise specifically provided herein, all notices
shall be in writing addressed to the respective party as set forth below and may
be personally served, faxed, telecopied or sent by overnight courier service or
United States mail and shall be deemed to have been given: (a) if delivered in
person, when delivered; (b) if delivered by fax or telecopy, on the date of
transmission if transmitted on a Business Day before 4:00 p.m. New York time or,
if not, on the next succeeding Business Day; (c) if delivered by overnight
courier, the next succeeding Business Day after delivery to such courier
properly addressed; or (d) if by U.S. Mail, four (4) Business Days after
depositing in the United States mail, with postage prepaid and properly
addressed.



If to any Borrower:

c/o SUN HEALTHCARE GROUP, INC.
101 Sun Avenue NE
Albuquerque, New Mexico 87109
Attn: Treasury Department
Fax/Telecopy No.: (505) 468-6635
 

With a copy to:

c/o SUN HEALTHCARE GROUP, INC.
18831 Von Karman, Suite 400
Irvine, California  92612
Attn: General Counsel
Fax/Telecopy No.: (949) 255-7055
 

If to Collateral Agent or to CapitalSource:
 

CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, MD  20815
Attention:  Healthcare Finance Group, Portfolio Manager
Telephone:  (301) 841-2700
FAX:  (301) 841-2340

If to any Lender: Its address indicated on the signature page hereto, in an
Assignment and Acceptance Agreement or in a notice to Collateral Agent and
Borrowers or to

76

--------------------------------------------------------------------------------

such other address as the party addressed shall have previously designated by
written notice to the serving party, given in accordance with this subsection
10.3.

10.4     Survival of Representations and Warranties and Certain Agreements. All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.
Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of Borrowers, Collateral Agent, and Lenders set forth in
subsections 9.1(E), 10.1, 10.2, 10.6, 10.11, 10.14, 10.15 and 10.18 shall
survive the payment of the Loans and the termination of this Agreement.

10.5     Indulgence Not Waiver. No failure or delay on the part of Collateral
Agent, Lender or permitted holder of any Note in the exercise of any power,
right or privilege hereunder or under any Note shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

10.6     Marshaling; Payments Set Aside. Neither Collateral Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Borrower or
any other party or against or in payment of any or all of the Obligations. To
the extent that any Borrower makes a payment or payments to Collateral Agent
and/or Lender or Collateral Agent and/or Lender enforces its security interests
or exercises its rights of setoff, and such payment or payments or the proceeds
of such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any applicable bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such recovery, the Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

10.7     Entire Agreement. This Agreement and the other Loan Documents embody
the entire agreement among the parties hereto and supersede all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof, and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.

10.8     Severability. The invalidity, illegality or unenforceability in any
jurisdiction of any provision in or obligation under this Agreement or the other
Loan Documents shall not affect or impair the validity, legality or
enforceability of the remaining provisions or obligations under this Agreement,
or the other Loan Documents.

10.9     Lenders' Obligations Several; Independent Nature of Lenders' Rights.
The obligation of each Lender hereunder is several and not joint and neither
Collateral Agent nor Lender shall be responsible for the obligation or
Commitment of any other Lender hereunder. In the event that any Lender at any
time should fail to make a Loan as herein provided, the Lenders, or any of them,
at their sole option, may make the Loan that was to have been made by the Lender
so failing to make such Loan. Nothing contained in any Loan Document and no
action

77

--------------------------------------------------------------------------------

taken by Collateral Agent or Lender pursuant hereto or thereto shall be deemed
to constitute Lenders to be a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and, provided the responsible
Collateral Agent fails or refuses to exercise any remedies against Borrowers
after receiving the direction of the Requisite Lenders, each Lender shall be
entitled to protect and enforce its rights arising out of this Agreement and it
shall not be necessary for any other Lender to be joined as an additional party
in any proceeding for such purpose.

10.10     Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

10.11     APPLICABLE LAW. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York excluding (to the greatest
extent a New York court would permit) any rule of law that would cause the
application of the law of any jurisdiction other than the State of New York.

10.12     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, provided, however, no Borrower may assign its rights or obligations
hereunder without the written consent of Lenders unless such assignment is to
another Borrower, in which event assignor Borrower shall remain liable for all
the Obligations under this Agreement.

10.13     No Fiduciary Relationship; No Duty; Limitation of Liabilities.

(A)     No Fiduciary Relationship. No provision in this Agreement or in any of
the other Loan Documents and no course of dealing between the parties shall be
deemed to create any fiduciary duty by Collateral Agent or Lender to Borrowers.

(B)     No Duty. All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Collateral Agent or Lender shall have the
right to act exclusively in the interest of Collateral Agent or Lender and shall
have no duty of disclosure, duty of loyalty, duty of care, or other duty or
obligation of any type or nature whatsoever to any Borrower or any Borrowers'
shareholders or any other Person.

(C)     Limitation of Liabilities. Neither Collateral Agent nor any Lender, nor
any affiliate, officer, director, shareholder, employee, attorney, or Collateral
Agent of Collateral Agent or any Lender shall have any liability with respect
to, and Borrowers hereby waive, release, and agree not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by any Borrower in connection with, arising out of, or in
any way related to, this Agreement or any of the other Loan Documents, or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents. Borrowers hereby waive, release, and agree not to sue Collateral
Agent or Lender or any of Collateral Agent or any Lenders' affiliates, officers,
directors, employees, attorneys, or Collateral Agent for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the transactions
contemplated hereby. Notwithstanding anything in

78

--------------------------------------------------------------------------------

the foregoing in this subsection 10.13, the Collateral Agent and Lenders hereby
acknowledge and agree that Borrowers shall not be deemed to waive or release, or
agree not to sue any Indemnitee upon, any claim against any Indemnitee for
direct or actual damages that is the direct result of the gross negligence or
willful misconduct of such Indemnitee.

(D)     Additional Waivers.  Each Borrower acknowledges that none of the
Borrowers constitutes a guarantor because each of such parties is fully
responsible for the obligations under this Agreement and the other Loan
Documents (and each of such parties hereby waives any claim to the contrary). 
In addition, and without limitation on the foregoing waiver or any other waivers
contained in the Loan Documents:

A.     Obligation Absolute. Each Borrower hereby unconditionally waives any
defense to the enforcement of this Agreement or any of the other Loan Documents
based on the characterization of any such Borrower as a guarantor and without
limitation:

(1)     The obligations of such Borrower hereunder shall remain in full force
and effect without regard to, and shall not be affected or impaired by the
following, any of which may be taken without the consent of, or notice to, such
Borrower, nor shall any of the following give such Borrower any recourse or
right of action against any of the Lenders or Collateral Agent:

(a)     Any express or implied amendment, modification, renewal, addition,
supplement, extension (including extensions beyond the original term) or
acceleration of or to any of the Loan Documents;

(b)     Any exercise or non‑exercise by any of the Lenders or Collateral Agent
of any right or privilege under the Loan Documents;

(c)     Any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Borrower or
any other Borrower, or any guarantor (which term shall include any other party
at any time directly or contingently liable for any of Borrower's obligations
under the Loan Documents) or any affiliate of any Borrower, or any action taken
with respect to the Loan Documents by any trustee or receiver, or by any court,
in any such proceeding, whether or not such Borrower shall have had notice or
knowledge of any of the foregoing;

(d)     Any release or discharge of any other Borrower from its liability under
any of the Loan Documents or any release or discharge of any endorser or
guarantor or of any other party at any time directly or contingently liable for
the obligations secured or evidenced by the Loan Documents;

(e)     Any subordination, compromise, release (by operation of law or
otherwise), discharge, compound, collection, or liquidation of any or all of any
collateral described in any of the Loan Documents or otherwise in any manner, or
any substitution with respect thereto;

79

--------------------------------------------------------------------------------

(f)     Any assignment or other transfer of any of the Loan Documents;

(g)     Any acceptance of partial performance of the obligations;

(h)     Any transfer or consent to the transfer of any collateral or any portion
thereof or any other collateral described in the Loan Documents or otherwise (by
one or more of the Borrowers); and

(i)     Any bid or purchase at any sale of any collateral described in the Loan
Documents or otherwise.

B.     Waivers.  Each Borrower unconditionally waives any defense to the
enforcement of the Loan Documents, including:

(1)     All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
the Loan Documents;

(2)     Any right to require any of the Lenders or Collateral Agent to proceed
against any other Borrower or any guarantor at any time or to proceed against or
exhaust any security held by any of the Lenders or Collateral Agent at any time
or to pursue any other remedy whatsoever at any time;

(3)     The defense of any statute of limitations affecting the liability of
such Borrower hereunder, the liability of any other Borrower or any guarantor
under the Loan Documents, or the enforcement hereof, to the extent permitted by
law;

(4)     Any defense arising by reason of any invalidity or unenforceability of
(or any limitation of liability in) any of the Loan Documents or any disability
of any Borrower or any guarantor or of any manner in which any of the Lenders or
Collateral Agent has exercised its rights and remedies under the Loan Documents,
or by any cessation from any cause whatsoever of the liability of any Borrower
or any guarantor;

(5)     Without limitation on clause (d) above, any defense based upon any lack
of authority of the officers, directors, partners or agents acting or purporting
to act on behalf of any Borrower or any principal of any Borrower or any defect
in the formation of any Borrower or any principal of any Borrower;

(6)     Any defense based upon the application by any Borrower of the proceeds
of the Loan for purposes other than the purposes represented by such Borrower to
any of the Lenders or Collateral Agent or intended or understood by any of the
Lenders or Collateral Agent or such Borrower;

80

--------------------------------------------------------------------------------

(7)     Any defense based upon an election of remedies by any of the Lenders or
Collateral Agent, including any election to proceed by judicial or nonjudicial
foreclosure of any security, whether real property or personal property
security, or by deed in lieu thereof, and whether or not every aspect of any
foreclosure sale is commercially reasonable, or any election of remedies,
including remedies relating to real property or personal property security,
which destroys or otherwise impairs the subrogation rights of such Borrower or
the rights of such Borrower to proceed against any other Borrower or any
guarantor for reimbursement, or both;

(8)     Any defense based upon any statute or rule of law which provides that
the obligation of a surety must be neither larger in amount nor in any other
aspects more burdensome than that of a principal;

(9)     Any defense based upon any of the Lenders or Collateral Agent's
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute;

(10)     Any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Federal Bankruptcy Code;

(11)     Any duty of any of the Lenders or Collateral Agent to advise such
Borrower of any information known to any of the Lenders or Collateral Agent
regarding the financial condition of any other Borrower and all other
circumstances affecting any other Borrower's ability to perform its obligations
to any of the Lenders or Collateral Agent, it being agreed that such Borrower
assumes the responsibility for being and keeping informed regarding such
condition or any such circumstances; and

(12)     Any right of subrogation, reimbursement, exoneration, contribution or
indemnity, or any right to enforce any remedy which any of the Lenders or
Collateral Agent now has or may hereafter have against any other Borrower or any
benefit of, or any right to participate in, any security now or hereafter held
by any of the Lenders or Collateral Agent.

C.     Subrogation.  Each Borrower understands that the exercise by any of the
Lenders or Collateral Agent of certain rights and remedies may affect or
eliminate such Borrower's right of subrogation against any other Borrower or any
guarantor and that such Borrower may therefore incur partially or totally
nonreimbursable liability hereunder.  Nevertheless, each Borrower hereby
authorizes and empowers any of the Lenders or Collateral Agent, its successors,
endorsees and assigns, to exercise in its or their sole discretion, any rights
and remedies, or any combination thereof, which may then be available, it being
the purpose and intent of such Borrower that the obligations hereunder shall be
absolute, continuing, independent and unconditional under any and all
circumstances.  Notwithstanding any other provision of the Loan Documents to the
contrary, each Borrower hereby agrees to withhold, until ninety-one (91) days
after the payment of all obligations under the Loan Documents, the expiration or
termination of all Commitments and expiration or cancellation of all Letters of
Credit, the exercise of any claim or other rights which such Borrower may now
have or hereafter acquire against any other Borrower (or any guarantor of all or
any of the obligations of such Borrower hereunder) that arise from the existence
or performance of such Borrower's obligations under the Loan Documents or any of
the

81

--------------------------------------------------------------------------------

other Loan Documents, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification, any right to participate in any
claim or remedy of any of the Lenders or Collateral Agent against any other
Borrower or any collateral which any of the Lenders or Collateral Agent now has
or hereafter acquires, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, by any payment made hereunder
or otherwise, including, without limitation, the right to take or receive from
any other Borrower, directly or indirectly, in cash or other property or by
setoff or in any other manner, payment or security on account of such claim or
other rights. 

D.     Additional Waivers.  No Borrower shall be released or discharged, either
in whole or in part, by any of the Lenders or Collateral Agent's failure or
delay to (i) perfect or continue the perfection of any lien or security interest
in any collateral which secures the obligations of any other Borrower, such
Borrower, or any guarantor, or (ii) protect the property covered by such lien or
security interest.

E.     Independent Obligations.  The obligation of such Borrower hereunder is
independent of the obligation of any other Borrower and, in the event of any
default hereunder, a separate action or actions may be brought and prosecuted
against such Borrower whether or not such Borrower is the alter ego of any other
Borrower and whether or not any other Borrower is joined therein or a separate
action or actions are brought against any other Borrower.  Any of the Lenders or
Collateral Agent's rights hereunder shall not be exhausted until all of the
obligations secured or evidenced by the Loan Documents have been fully paid and
performed. 

F.     Bankruptcy No Discharge; Repayments.  So long as any of the obligations
guaranteed hereunder shall be owing to any of the Lenders or Collateral Agent,
no Borrower shall, without the prior written consent of any of the Lenders or
Collateral Agent, commence or join with any other party in commencing any
bankruptcy, reorganization or insolvency proceedings of or against any other
Borrower.  Each Borrower understands and acknowledges that by virtue of the Loan
Documents, it has specifically assumed any and all risks of a bankruptcy or
reorganization case or proceeding with respect to any other Borrower.  As an
example and not in any way of limitation, a subsequent modification of the
obligations secured or evidenced by the Loan Documents in any reorganization
case concerning any other Borrower shall not affect the obligation of each such
Borrower to pay and perform the obligations secured or evidenced by the Loan
Documents in accordance with its original terms.  In any bankruptcy or other
proceeding in which the filing of claims is required by law, each Borrower shall
file all claims which such Borrower may have against any other Borrower relating
to any indebtedness of any other Borrower to such Borrower and shall assign to
any of the Lenders or Collateral Agent all rights of such Borrower thereunder. 
If any Borrower does not file any such claim, any of the Lenders or Collateral
Agent, as attorney‑in‑fact for such Borrower, is hereby authorized to do so in
the name of such Borrower or, in any of the Lenders or Collateral Agent's
discretion, to assign the claim to a nominee and to cause proof of claim to be
filed in the name of any of the Lenders or Collateral Agent's nominee.  The
foregoing power of attorney is coupled with an interest and cannot be revoked. 
any of the Lenders or Collateral Agent or its nominee shall have the right, in
its reasonable discretion, to accept or reject any plan proposed in such
proceeding and to take any other action which a party filing a claim is entitled
to do.  In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to any of the
Lenders or Collateral Agent the amount payable on such claim and,

82

--------------------------------------------------------------------------------

to the full extent necessary for that purpose, each Borrower hereby assigns to
any of the Lenders or Collateral Agent all of such Borrower's rights to any such
payments or distributions; provided, however, such Borrower's obligations
hereunder shall not be satisfied except to the extent that any of the Lenders or
Collateral Agent receives cash by reason of any such payment or distribution. 
If any of the Lenders or Collateral Agent receives anything hereunder other than
cash, the same shall be held as collateral for amounts due under the Loan
Documents.  Notwithstanding anything to the contrary herein, the liability of
each Borrower hereunder shall be reinstated and revised, and the rights of any
of the Lenders or Collateral Agent shall continue, with respect to any amount at
any time paid by or on behalf of any Borrower on account of any Note or the
other Loan Documents which any of the Lenders or Collateral Agent shall restore
or return by reason of the bankruptcy, insolvency or reorganization of any
Borrower or for any other reasons, all as though such amount had not been paid.

10.14     CONSENT TO JURISDICTION. BORROWERS HEREBY CONSENT TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK AND
IRREVOCABLY AGREE THAT, SUBJECT TO COLLATERAL AGENT'S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. BORROWERS EXPRESSLY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF
FORUM NON CONVENIENS. BORROWERS HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON THE COMPANY
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE
COMPANY, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

10.15     WAIVER OF JURY TRIAL. EACH BORROWER, COLLATERAL AGENT AND LENDER
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
EACH BORROWER, COLLATERAL AGENT AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH BORROWER, COLLATERAL AGENT AND LENDER WARRANT AND REPRESENT THAT EACH HAS
HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

10.16     Construction. Each Borrower, Collateral Agent and Lender acknowledge
that it has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel. This Agreement and the other Loan Documents shall be
construed as if jointly drafted by each Borrower, Collateral Agent and Lender.

83

--------------------------------------------------------------------------------

10.17     Counterparts; Effectiveness. This Agreement and any amendments,
waivers, consents, or supplements may be executed via telecopier or facsimile
transmission in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute one
and the same instrument. This Agreement shall become effective upon the
execution and delivery of an executed counterpart hereof by each of the parties
hereto.

10.18     Confidentiality. Collateral Agent and Lenders agree to exercise its
commercially reasonable efforts to keep confidential any non-public information
delivered pursuant to the Loan Documents and identified as such by Borrowers and
not to disclose such information to Persons other than to: its respective
affiliates, officers, directors and employees and in each case, on a
need-to-know basis and provided that such recipient complies with the
confidentiality provisions hereof; or its potential assignees or participants;
or Persons employed by or engaged by Collateral Agent, a Lender or a Lender's
assignees or participants including, without limitation, attorneys, auditors,
professional consultants, rating agencies and portfolio management services and
in each case, on a need-to-know basis and provided that such recipient complies
with the confidentiality provisions hereof. The confidentiality provisions
contained in this subsection shall not apply to disclosures (a) required to be
made by Collateral Agent or Lender to any regulatory or governmental agency or
pursuant to legal process or (b) consisting of general portfolio information
that does not identify any Borrower. The obligations of Collateral Agent and
Lenders under this subsection 10.18 shall supersede and replace the obligations
of Collateral Agent and Lenders under any confidentiality agreement in respect
of this financing executed and delivered by Collateral Agent or Lender prior to
the date hereof. In no event shall Collateral Agent or a Lender be obligated or
required to return any materials furnished by any Borrower; provided, however,
each potential assignee or participant shall be required to agree that if it
does not become an assignee (or participant) it shall return all materials
furnished to it by such Borrower in connection herewith.

10.19     Joinder.  From time to time subsequent to the date hereof, additional
Subsidiaries of Company may become additional Borrowers, by executing a
counterpart to this Agreement.  Upon delivery to Collateral Agent of any such
counterpart and updated exhibits and schedules to the Loan Documents,
supplementing the original exhibits and schedules with information in respect of
such additional Borrower, such additional Subsidiary shall be a Borrower and
shall be as fully a party hereto as if such additional Borrower were an original
signatory hereto.  Before such Borrower may be included in the Borrowing Base,
Company shall deliver all legal and financial diligence with respect to such
additional Borrower as Collateral Agent may request in its Permitted Discretion,
all of which must be satisfactory to Collateral Agent in its Permitted
Discretion.

SECTION 11. DEFINITIONS AND ACCOUNTING TERMS

11.1     Certain Defined Terms. The following terms used in this Agreement shall
have the respective meanings provided for in the UCC: "Accounts", "Buyer in
ordinary course of business", "Chattel Paper", "commercial tort claim",
"Control", "Deposit Account", "Documents", "Electronic Chattel Paper",
"Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter of Credit", "Letter-of-Credit

84

--------------------------------------------------------------------------------

Rights", "Lessee", "Lessee in ordinary course of business", "Payment
Intangibles", "Proceeds", "Record", "Software", "Supporting Obligations" and
"Tangible Chattel Paper".

The following terms used in this Agreement shall have the following meanings:

"Account Debtor" means any Person obligated on any Account of any Borrower,
including without limitation, any Insurer and any Medicaid/Medicare Account
Debtor.

"Advance" shall mean an advance under the Revolving Loan.

"Affected Lender" has the meaning assigned to that term in subsection 2.11.

"Affiliate" means, as to any Person (other than Collateral Agent, Lender or
Borrower): (a) directly or indirectly controlling, controlled by, or under
common control with, such Person, provided, however, that no individual shall be
an Affiliate of any Person solely by reason of his or her being a director,
officer or employee of such Person; (b) directly or indirectly owning or holding
five percent (5%) or more of any equity interest in Borrower; (c) five percent
(5%) or more of whose stock or other equity interest having ordinary voting
power for the election of directors or the power to direct or cause the
direction of management, is directly or indirectly owned or held by Borrower; or
(d) which has a senior officer who is also a senior officer of Borrower;
provided, however, that for purposes of this Agreement a Borrower shall not be
deemed an "Affiliate" of any Borrower. For purposes of this definition,
"control" (including with correlative meanings, the terms "controlling",
"controlled by" and "under common control with") means the possession directly
or indirectly of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
other equity interest, or by contract or otherwise.

"Agreement" means this Amended and Restated Loan and Security Agreement
(including all riders, schedules and exhibits hereto) as it may be amended,
restated, supplemented or otherwise modified from time to time.

"Asset Disposition" means the disposition, whether by sale, lease, transfer,
loss, damage, destruction, condemnation or otherwise, of any or all of the
assets of any Borrower or any of its Subsidiaries other than (i) sales of
Inventory to a Buyer in Ordinary Course of Business, (ii) disposition of worn
out or obsolete equipment, (iii) transfers or other dispositions of assets or
property by a Borrower to another Borrower and (iv) sales of the properties
listed on Schedule 11.1(A) to a third party buyer that is not an Affiliate of
any Borrower. 

"Assignment and Acceptance Agreement" shall mean an Assignment and Acceptance
Agreement substantially in the form of Exhibit B.

"Bankruptcy Code" shall mean The Bankruptcy Reform Act of 1978, as amended, and
codified as 11 U.S.C. Sections 101 et seq.

"Bankruptcy Court" means the United States Bankruptcy Court for the District of
Delaware.

"Base Rate" means a rate per annum equal to:

85

--------------------------------------------------------------------------------

(1)     the offered rate for deposits in U.S. dollars in an amount comparable to
the amount of the applicable Loan in the London interbank market for one-month
which is published in the Wall Street Journal (and the Base Rate hereunder shall
adjust each such day); provided, however, that if such a rate ceases to be
available to Collateral Agent on that or any other source from the Wall Street
Journal, the Base Rate shall be equal to a rate per annum equal to the average
rate (rounded upwards, if necessary, to the nearest 1/100 of 1%) at which
Collateral Agent determines that U.S. dollars in an amount comparable to the
amount of the applicable Loans are being offered to prime banks at approximately
11:00 a.m. (London time) for a term of one-month for settlement in immediately
available funds by leading banks in the London interbank market selected by
Collateral Agent; divided by

(2)     a number equal to one (1.0) minus the maximum reserve percentages
(expressed as a decimal fraction) (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
of Governors of the Federal Reserve System or other governmental authority
having jurisdiction with respect thereto, as now and from time to time in
effect) for Eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of such Board) which are required to be maintained
by any Lender by the Board of Governors of the Federal Reserve System; such rate
to be rounded upward to the next whole multiple of one-sixteenth of one percent
(.0625%).  The Base Rate  shall be adjusted automatically on and as of the
effective date of any change in any such reserve percentage.

"Base Rate Loans" means Loans bearing interest at rates determined by reference
to the Base Rate.

"Blocked Accounts" has the meaning assigned to that term in subsection
4.5(K)(1).

"Borrower" has the meaning assigned to that term in the Recitals section of this
agreement.

"Borrower Deposit Accounts" has the meaning assigned to that term in subsection
2.4(A)(1).

"Borrowing Base" has the meaning assigned to the term in subsection 2.1(B).

"Borrowing Base Certificate" means each certificate and schedules duly executed
by the Financial Officer, appropriately completed and in substantially the form
of Exhibit C.

"Business Day" means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the City of New York, or is a day on which
banking institutions located in such city are closed, or for the purposes of
determining LIBOR or the Base Rate only, "Business Day" means a London Banking
Day.

"Capital Expenditures" shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities during such period
and excluding that portion of Capital Leases (except any cash down payment)
which is capitalized on the consolidated balance sheet of the Company and its
Subsidiaries) net of cash amounts received by the Borrowers from

86

--------------------------------------------------------------------------------

other Persons during such period in reimbursement of Capital Expenditures made
by the Borrowers, excluding interest capitalized during construction by the
Borrowers during such period, that, in conformity with GAAP, is required to be
included in or reflected by the property, plant, equipment or intangibles or
similar fixed asset accounts reflected in the consolidated balance sheet of the
Company and its Subsidiaries (including equipment which is purchased
simultaneously with the trade-in of existing equipment owned by any Borrower to
the extent of the gross amount of such purchase price less the book value of the
equipment being traded in at such time), but excluding expenditures made in
connection with the replacement or restoration of assets, to the extent
reimbursed or financed from insurance proceeds paid on account of the loss of or
the damage to the assets being replaced or restored, or from awards of
compensation arising from the taking by condemnation or eminent domain of such
assets being replaced; provided, however, that Capital Expenditures shall not
include the purchase price of any Permitted Acquisitions and investments
permitted under subsection 7.4.

"Capital Lease" means any lease of any property (whether real, personal or
mixed) that, in conformity with GAAP, should be accounted for as a capital
lease.

"Case" means one or more of those certain voluntary petitions certain Borrowers
filed on October 14, 1999 under Chapter 11 of the Bankruptcy Code and became
debtors in jointly administered Chapter 11 bankruptcy cases pending in the
Bankruptcy Court as Case No. 99-3657 (MFW) (Jointly Administered).

"Cash Equivalents" means: (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within six (6) months from the date of acquisition thereof;
(b) commercial paper maturing no more than six (6) months from the date issued
and, at the time of acquisition, having a rating of at least A-1 from Standard &
Poor's Corporation or at least P-1 from Moody's Investors Service, Inc.; (c)
certificates of deposit or bankers' acceptances maturing within six (6) months
from the date of issuance thereof issued by, or overnight reverse repurchase
agreements from any commercial bank organized under the laws of the United
States of America, or any state thereof or the District of Columbia, having
combined capital and surplus of not less than $250,000,000 and not subject to
setoff rights in favor of such bank; and (d) any money market fund registered
under the Investment Company Act of 1940, as amended, investing in the above
described securities or commercial paper if such fund holds investments in
excess of $100,000,000 and the Borrowers' aggregate investment in such funds is
less than ten percent (10%) of the total amount invested in such fund.

"Certificate of Exemption" has the meaning assigned to that term in subsection
2.9(C).

"Closing Date" means December 1, 2005.

"Collateral" has the meaning assigned to that term in subsection 2.7(A).

"Collateral Agent" has the meaning assigned to that term in the Recitals section
of this Agreement.

"Collateral Management Fee" has the meaning assigned to that term in subsection
2.3(D).

87

--------------------------------------------------------------------------------

"Collecting Bank" has the meaning assigned to that term in subsection
2.4(A)(1)(e).

"Collection Account" has the meaning assigned to that term in subsection
2.4(A)(3).

"Commitment" means the commitment or commitments of Lenders to make Loans and to
provide Letters of Credit as set forth in Section 2.

"Company" has the meaning assigned to such term in the Recitals to this
Agreement.

"Company's Accountants" means Ernst & Young LLP or such other independent
certified public accountants selected by the Company and its Subsidiaries and
reasonably acceptable to Collateral Agent, which selection shall not be modified
during the terms of this Agreement (unless Company retains another of the
so-called "Big Four" accounting firms) without the Collateral Agent's prior
written consent, which consent shall not be unreasonably withheld.

"Compliance and Pricing Certificate" means a certificate duly executed by the
chief executive officer or a Financial Officer of the Company appropriately
completed and in substantially the form of Exhibit D.

"Concentration Account" has the meaning assigned to that term in subsection
2.4(A).

     "Confirmation Order" means that certain "Findings Of Fact, Conclusions Of
Law, And Order Under 11 U.S.C. Section 1129(a) and (b) and Fed. R. Bankr. P.
3020 Confirming Debtors' Joint Plan Of Reorganization" dated February 6, 2002 by
the Bankruptcy Court, pursuant to which the Bankruptcy Court confirmed the Plan.

"Copyrights" means collectively all of the following (a) all U.S. copyrights,
rights and interests in copyrights, works protectable by copyright, copyright
registrations and copyright applications, including those listed in the
schedules to any Copyright Security Agreement; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including damages or payments for past, present or future
infringements of any of the foregoing; (d) the right to sue for past, present
and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing throughout the world.

"Daily Interest Amount" has the meaning assigned to that term in subsection
9.8(A)(3).

"Daily Interest Rate" has the meaning assigned to that term in subsection
9.8(A)(3).

"Daily Loan Balance" has the meaning assigned to that term in subsection
9.8(A)(3).

"Debtor Relief Law " shall mean, collectively, the Bankruptcy Code of the United
States of America and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws from time to time in effect affecting the rights
of creditors generally, as amended from time to time.

88

--------------------------------------------------------------------------------

"Default" means a condition, act or event that, after notice or lapse of time or
both, would constitute an Event of Default if that condition, act or event were
not waived, cured or removed within any applicable grace or cure period.

"Default Rate" has the meaning assigned to that term in subsection 2.2(A).

"Defaulted Amount" means, with respect to any Lender at any time, any amount
required to be paid hereunder or under any other Loan Document by such Lender to
the Collateral Agent or any other Lender which has not been so paid.

"Defaulting Lender" means, at any time, any Lender that owes a Defaulted Amount.

"Depository Banks" has the meaning assigned to that term in subsection
2.4(A)(1).

"Dollars" and "$" shall mean lawful money of the United States of America.

"EBITDA" means, for any period, without duplication, the total of the following
for the Borrowers on a consolidated basis, each calculated for such period:
(a) net income determined in accordance with GAAP; plus, to the extent included
in the calculation of net income, (b) the sum of (i) income and franchise taxes
paid or accrued; (ii) interest expenses, net of interest income, paid or
accrued; (iii) amortization and depreciation and (iv) other non-cash charges
(excluding accruals for cash expenses made in the ordinary course of business);
less, to the extent included in the calculation of net income, (c) the sum of
(i) the income of any Person in which any Borrower has a direct or indirect
ownership interest except to the extent such income is received by such Borrower
in a cash distribution during such period; (ii) gains or losses from sales or
other dispositions of assets (other than Inventory in the normal course of
business); and (iii) extraordinary or non-recurring gains and non-recurring
losses.

"Eligible Divested Company Receivable" has the meaning assigned to that term in
subsection 2.1(C).

"Eligible Receivable" has the meaning assigned to that term in subsection
2.1(C).

"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is maintained for employees of any Borrower or
any ERISA Affiliate or (b) has at any time within the preceding 6 years been
maintained for the employees of any Borrower or any current or former ERISA
Affiliate.

"Environmental Claims" means claims, liabilities, investigations, litigation,
administrative proceedings, judgments or orders relating to Hazardous Materials.

"Environmental Laws" means any present or future federal, state or local law,
rule, regulation or order relating to pollution, waste, disposal or the
protection of human health or safety, plant life or animal life, natural
resources or the environment, including, without limitation (a) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act, the Solid Waste Disposal Act, the
Oil Pollution Act of 1990, the Rivers and Harbors Act of 1899, the Federal Water
Pollution Control Act, the Clean Water Act, the Occupational Safety and Health
Act ("OSHA"), the Clean Air Act,

89

--------------------------------------------------------------------------------

the Coastal Zone Management Act of 1972, the Emergency Planning and Community
Right to Know Act, and (b) those relating to or addressing (i) the introduction
into commerce, use, handling, transportation, treatment, storage, disposal,
release or threatened release, removal or remediation of, or response,
abatement, or corrective action with respect to, any Hazardous Material, or
(ii) personal injury, sickness, disease, death, public welfare or property
damage relating to Hazardous Materials.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

"ERISA Affiliate", as applied to any Borrower, means any Person who is a member
of a group which is under common control with any Borrower, who together with
any Borrower is treated as a single employer within the meaning of Section
414(b) and (c) of the IRC.

"Event of Default" has the meaning assigned to that term in subsection 8.1.

"Excess Interest" has the meaning assigned to that term in subsection 2.2(C).

"Existing L/C" has the meaning assigned to that term in subsection 2.1(G).

"Facilities" shall mean any hospital, outpatient clinic, long term care
facility, nursing home or rehabilitation center and related medical office
building or other facility owned or used by any Borrower in its business.

"Facility Deposit Accounts" has the meaning assigned to that term in subsection
2.4(A)(1)(a).

"Federal Funds Effective Rate" means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the
immediately following Business Day by the Board of Governors of the Federal
Reserve System as the Federal Funds Rate or Federal Reserve Statistical Release
H.15(519) entitled "Selected Interest Rates" or any successor publication of the
Federal Reserve System reporting the Federal Funds Effective Rate or its

"Financial Officer" shall mean the Chief Financial Officer or the Treasurer or
the Assistant Treasurer of the Company or such other person as designated in
writing to the Collateral Agent and reasonably satisfactory to Collateral Agent.

"Fiscal Year" means each twelve (12) month period ending on the last day of
December in each year.

"Fixed Charge Coverage" means, for any period, Operating Cash Flow divided by
Fixed Charges.

"Fixed Charges" means, for any period, and each calculated for such period
(without duplication), (a) Interest Expense of the Company and its Subsidiaries;
plus (b) scheduled payments of principal with respect to all Indebtedness of the
Company and its Subsidiaries payable during such period; plus (c) any provision
for (to the extent it is greater than zero)

90

--------------------------------------------------------------------------------

income or franchise taxes included in the determination of net income, excluding
any provision for deferred taxes; plus (d) payment of deferred taxes accrued in
any prior period; plus (e) Restricted Junior Payments by Company (other than to
any Borrower) made in cash.

"Foreign Lender" has the meaning assigned to that term in subsection 2.9(C).

"Funding Date" means the date of each funding of a Loan or issuance of a Letter
of Credit.

"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board that are applicable to the circumstances as
of the date of determination.

"Governmental Authority" shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.

"Hazardous Material" means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any Environmental
Laws or regulations as "hazardous substances", "hazardous materials", "hazardous
wastes", "toxic substances" or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, or toxicity; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; (d) asbestos in any form or electrical equipment which contains any
oil or dielectric fluid containing polychlorinated biphenyls, and (e) mold of
any form or type arising from any moisture source.

"Healthcare Laws" has the meaning assigned to that term in subsection 4.25.

"HIPAA" means the Health Insurance Portability and Accountability Act of 1996
and the federal standard for privacy of individually identifiable health
information promulgated thereunder, and any and all rules or regulations
promulgated from time to time thereunder including the regulations set forth at
45 CFR parts 160 and 164 as such provisions are currently drafted and, if
applicable, updated, amended, or revised.

"Inactive Entity" shall mean each entity listed on Schedule 4.31.

"Indebtedness", as applied to any Person, means without duplication: (a) all
indebtedness for borrowed money; (b) obligations under leases which in
accordance with GAAP constitute Capital Leases; (c) notes payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money; (d) any obligation owed for all or any part of
the deferred purchase price of property or services if the purchase price is due
more than six

91

--------------------------------------------------------------------------------

(6) months from the date the obligation is incurred or is evidenced by a note or
similar written instrument; (e) all indebtedness secured by any Lien on any
property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; (f) obligations in respect of Letters
of Credit; (g) any advances under any factoring arrangement; and (h) obligations
under the Settlement Agreement.

"Indemnified Liabilities" has the meaning assigned to that term in subsection
10.2.

"Indemnitees" has the meaning assigned to that term in subsection 10.2.

"Insurer" shall mean a Person that insures a Patient against certain of the
costs incurred in the receipt by such Patient of Medical Services, or that has
an agreement with any Borrower to compensate such Borrower for providing
services to a Patient.

"Intangible Assets" means all intangible assets (determined in conformity with
GAAP) including, without limitation, goodwill, Intellectual Property, Software,
licenses, organizational costs, deferred amounts, covenants not to compete,
unearned income and restricted funds.

"Intellectual Property" means, collectively, all of the following: Copyrights,
Patents and Trademarks.

"Interest Expense" means, without duplication, for any period, the following,
for Borrowers and their Subsidiaries each calculated for such period: interest
expenses deducted in the determination of net income (excluding (a) the
amortization of fees and costs with respect to the transactions contemplated by
this Agreement which have been capitalized as transaction costs in accordance
with the provisions of subsection 11.2; and (b) interest paid in kind).

"Interest Period" means, in connection with each LIBOR Loan, an interest period
which Borrowers shall elect to be applicable to such Loan, which Interest Period
shall be either a one (1), two (2) or three (3) month period; provided that:

     (1)     the initial Interest Period for any LIBOR Loan shall commence on
the Funding Date of such Loan;

     (2)     in the case of successive Interest Periods, each successive
Interest Period shall commence on the day on which the immediately preceding
Interest Period expires;

     (3)     if an Interest Period expiration date is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided that
if any Interest Period expiration date is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

     (4)     any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to part
(5) below, end on the last Business Day of a calendar month;

92

--------------------------------------------------------------------------------

     (5)     no Interest Period shall extend beyond the Termination Date; and

     (6)     there shall be no more than seven (7) Interest Periods relating to
LIBOR Loans outstanding at any time.

"Interest Rate" has the meaning assigned to that term in subsection 2.2(A).

"Interest Ratio" has the meaning assigned to that term in subsection 9.8(A)(3).

"Interest Settlement Date" has the meaning assigned to that term in subsection
9.8(A)(4).

"IRC" means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute and all rules and regulations promulgated thereunder.

"IRS" has the meaning assigned to that term in subsection 4.9.

"Issuing Lender" means any Lender that, at the request of the Company and with
the written consent of Collateral Agent, agrees, in such Lender's sole
discretion, to become an Issuing Lender for the purpose of issuing L/Cs or L/C
Undertakings pursuant to subsection 2.1(G).

"L/C" has the meaning set forth in subsection 2.1(G)(1).

"L/C Disbursement" means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

"L/C Undertaking" has the meaning set forth in subsection 2.1(G)(1).

"Lender" or "Lenders" has the meaning assigned to that term in the Recitals
section of this agreement.

"Letter of Credit" means an L/C or an L/C Undertaking, as the context requires.

"Letter of Credit Liability" means, all reimbursement and other liabilities of
any Borrower with respect to each Letter of Credit, whether contingent or
otherwise, including: (a) the amount available to be drawn or which may become
available to be drawn; (b) all amounts which have been paid or made available by
any Lender issuing a Letter of Credit or any bank issuing a Letter of Credit to
the extent not reimbursed; and (c) all unpaid interest, fees and expenses
related thereto.

"Letter of Credit Reserve" means, at any time, an amount equal to the sum of
(a) the aggregate amount of Letter of Credit Liability with respect to all
Letters of Credit outstanding at such time plus, without duplication (b) the
aggregate amount theretofore paid by Collateral Agent or any Lender under
Letters of Credit and not deemed an Advance pursuant to subsection 2.1(G)(1) or
otherwise reimbursed by any Borrower.

"Letter of Non-Exemption" has the meaning assigned to that term in subsection
2.9(C).

93

--------------------------------------------------------------------------------

"Liabilities" shall have the meaning given that term in accordance with GAAP and
shall include Indebtedness.

     "LIBOR" means, for each Interest Period, a rate per annum equal to:

          (1)     the offered rate for deposits in U.S. dollars in an amount
comparable to the amount of the applicable Loan in the London interbank market
for the relevant Interest Period which is published in the Wall Street Journal
on the day which is two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, that if such a rate ceases to be available to Collateral Agent on that
or any other source from the Wall Street Journal, LIBOR shall be equal to a rate
per annum equal to the average rate (rounded upwards, if necessary, to the
nearest 1/100 of 1%) at which Collateral Agent determines that U.S. dollars in
an amount comparable to the amount of the applicable Loans are being offered to
prime banks at approximately 11:00 a.m. (London time) on the day which is two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period for settlement in immediately available funds
by leading banks in the London interbank market selected by Collateral Agent;
divided by

          (2)     a number equal to one (1.0) minus the maximum reserve
percentages (expressed as a decimal fraction) (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System or other governmental
authority having jurisdiction with respect thereto, as now and from time to time
in effect) for Eurocurrency funding (currently referred to as "Eurocurrency
Liabilities" in Regulation D of such Board) which are required to be maintained
by any Lender by the Board of Governors of the Federal Reserve System; such rate
to be rounded upward to the next whole multiple of one-sixteenth of one percent
(.0625%). LIBOR shall be adjusted automatically on and as of the effective date
of any change in any such reserve percentage.

     "LIBOR Loans" means at any time that portion of the Loans bearing interest
at rates determined by reference to LIBOR.

"LIBOR Margin" means, for any day, the rate per annum set forth below opposite
the applicable Fixed Charge Coverage then in effect:

1.     If the Fixed Charge Coverage was less than or equal to zero, the LIBOR
Margin shall be adjusted to three and one-quarter percent (3.25%).

2.     If the Fixed Charge Coverage was greater than zero but less than or equal
to 1.0:1.0, the LIBOR Margin shall be adjusted to three percent (3.00%).

3.     If the Fixed Charge Coverage was greater than 1.0:1.0 but less than or
equal to 1.5:1.0, the LIBOR Margin shall remain at two and three-quarters
percent (2.75%).

4.     If the Fixed Charge Coverage was greater than 1.5:1.0 but less than or
equal to 2.0:1.0, the LIBOR Margin shall be adjusted to two and one-half percent
(2.50%).

94

--------------------------------------------------------------------------------

5.     If the Fixed Charge Coverage was greater than 2.0:1.0, the LIBOR Margin
shall be adjusted to two and one-quarter percent (2.25%).

The LIBOR Margin shall, in each case, be determined and adjusted monthly on the
second day after the day on which the Collateral Agent has received from the
Borrower a Compliance and Pricing Certificate delivered with monthly financial
statements in accordance with Section D of the Reporting Rider then most
recently required thereunder (each an "Interest Determination Date"), and shall
be based upon the Fixed Charge Coverage set forth in such Compliance and Pricing
Certificate. Such LIBOR Margin shall be effective from such Interest
Determination Date until the next such Interest Determination Date. The initial
LIBOR Margin shall be two and three-quarters percent (2.75%) until the first
Interest Determination Date occurring after the delivery of the Compliance and
Pricing Certificate for the sixth full month occurring after the month in which
the Closing Date occurs. After the Closing Date, if the Borrower shall fail to
provide a Compliance and Pricing Certificate in accordance with the provisions
of Section D of the Reporting Rider, the LIBOR Margin shall, commencing on the
day after the date by which the Borrower was required to provide such Compliance
and Pricing Certificate to the Collateral Agent and the Lenders, be three and
one-quarter percent (3.25%) until the first Business Day following the day on
which the Compliance and Pricing Certificate is provided, if ever, whereupon the
Level shall be determined by the then current Fixed Charge Coverage set forth in
such Compliance and Pricing Certificate.

"Lien" means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind, whether voluntary or involuntary (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement pursuant to which a Borrower grants any security
interest).

"Loan" or "Loans" means an advance or advances under the Revolving Loan
Commitment.

"Loan Documents" means this Agreement, any Note, the Borrowing Base Certificates
and all other documents, instruments and agreements executed by or on behalf of
any Borrower, any Borrower's Subsidiaries and delivered concurrently herewith
(or with the Original Loan Agreement to the extent that such documents have not
been superseded by documents delivered in connection herewith) or at any time
hereafter to or for Collateral Agent or any Lender in connection with the Loans,
any Letter of Credit, and any other transaction contemplated by this Agreement,
all as amended, restated, supplemented or modified from time to time.  All
references in any Loan Document to the Original Loan Agreement shall be deemed
to be hereinafter references to this Agreement.

"Loan Year" means each period of twelve (12) consecutive months commencing on
the Closing Date and on each anniversary thereof.

"Lockbox Agreements" has the meaning assigned to that term in subsection
2.4(A)(4).

"London Banking Day" means any day on which dealings in deposits in U.S. dollars
are transacted in the London Interbank market.

95

--------------------------------------------------------------------------------

"Material Adverse Change" means a change that results in or causes, or has a
reasonable likelihood of resulting in or causing, a Material Adverse Effect.

"Material Adverse Effect" means a material adverse effect upon (a) the business,
operations, prospects, properties, assets or condition (financial or otherwise)
of the Borrowers taken as a whole, (b) the ability of Borrowers to perform their
obligations under the Loan Documents, (c) the validity or enforceability of this
Agreement or any Loan Document or (d) the Collateral, the liens of Lenders in
the Collateral or the priority of such liens.

"Material Contracts" means a contract or agreement (including, without
limitation, a provider agreement) the default (or event of default) under,
termination of, or expiration of which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

"Maximum Rate" has the meaning assigned to that term in subsection 2.2(C).

"Maximum Revolving Loan Amount" has the meaning assigned to that term in
subsection 2.1(B).

"Medicaid Deposit Account" has the meaning assigned to that term in subsection
2.4(A)(1)(c).

"Medicaid/Medicare Account Debtor" shall mean any Account Debtor which is
(i) the United States of America acting under the Medicaid or Medicare program
established pursuant to the Social Security Act, or under the TRICARE program,
(ii) any state or the District of Columbia acting pursuant to a health plan
adopted pursuant to Title XIX of the Social Security Act (or any successor
legislation), (iii) any other Governmental Authority or (iv) an agent, carrier,
administrator or intermediary for any of the foregoing.

"Medicare Deposit Accounts" has the meaning assigned to that term in subsection
2.4(A)(1)(b).

"Notice of Borrowing" means a notice duly executed by an authorized
representative of Borrowers appropriately completed and in the form of
Exhibit E.

"Obligations" means all obligations, liabilities and indebtedness of every
nature of each Borrower from time to time owed to Collateral Agent or to any
Lender under the Loan Documents (whether incurred before or after the
Termination Date) including the principal amount of all debts, claims and
indebtedness, accrued and unpaid interest and all fees, costs and expenses,
whether primary, secondary, direct, contingent, fixed or otherwise, heretofore,
now and/or from time to time hereafter owing, due or payable including, without
limitation, all interest, fees, cost and expenses accrued or incurred after the
filing of any petition under any bankruptcy or insolvency law.

"Operating Cash Flow" means, for any period, (a) EBITDA less (b) Capital
Expenditures (excluding (i) Capital Expenditures that are financed from sources
other than the proceeds of the Loans and (ii) Capital Leases).

96

--------------------------------------------------------------------------------

"Other Investments" means (i) any direct or indirect purchase or other
acquisition by Borrower or any of its Subsidiaries of, or of a beneficial
interest in, any interests in any other Person in an arms length transaction,
and (ii) any other direct or indirect investments in, loans or distributions to,
any other Person in an arms length transaction, in each case excluding any
investments otherwise permitted pursuant to any clause of subsection 7.4 other
than clause (g) thereof.

"paid in full" shall mean payment in full in cash or, with respect to letters of
credit, delivery to Collateral Agent of cash or a back-to-back letter of credit,
from an issuer and in form and substance satisfactory to Collateral Agent, in
its reasonable business discretion, and in each case, in an amount equal to 105%
of the aggregate outstanding amount of the Letter of Credit Reserve.

"Patents" means collectively all of the following (a) all U.S. patents and
patent applications including those listed on any schedule to any Patent
Security Agreement and the inventions and improvements described and claimed
therein, and patentable inventions; (b) the reissues, divisions, continuations,
renewals, extensions and continuations-in-part of any of the foregoing; (c) all
income, royalties, damages and payments now or hereafter due and/or payable
under any of the foregoing or with respect to any of the foregoing, including,
without limitation, damages and payments for past, present and future
infringements of any of the foregoing; (d) the right to sue for past, present
and future infringements of any of the foregoing; and (e) all rights
corresponding to any of the foregoing throughout the world.

"Patient" shall mean any Person receiving Services from any Borrower and all
Persons legally liable to pay any Borrower for such Services other than
Insurers.

"Peak Acquisition" means the acquisition by the Company of all of the
outstanding stock of Peak Medical Corporation, a Delaware corporation.

            "Permitted Discretion" shall mean a determination or judgment made
by Collateral Agent in good faith in the exercise of reasonable (from the
perspective of a secured lender) business judgment..

"Permitted Encumbrances" means the following types of Liens: (a) Liens (other
than Liens relating to Environmental Claims or ERISA) for taxes, assessments or
other governmental charges not yet due and payable; (b) statutory Liens of
landlords, carriers, warehousemen, mechanics, materialmen and other similar
liens imposed by law, which are incurred in the ordinary course of business for
sums not more than thirty (30) days delinquent; (c) Liens (other than any Lien
imposed by ERISA) incurred or deposits made in the ordinary course of business
in connection with workers' compensation, unemployment insurance and other types
of social security, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money); (d) easements, rights-of-way, restrictions, and other similar
charges or encumbrances not interfering in any material respect with the
ordinary conduct of the business of any Borrower; (e) Liens for purchase money
obligations, provided that such Lien encumbers only the asset so purchased and
proceeds thereof; (f) Liens in respect of Indebtedness permitted under
subsection 7.1(c); provided that such Liens encumber only the

97

--------------------------------------------------------------------------------

asset which is subject to a Capital Lease and proceeds thereof; (g) Liens in
favor of the Collateral Agent, on behalf of itself and Lenders; (h) Liens on or
security interests in certain accounts granted by a Borrower to the lessor of
certain nursing home facilities, all as set forth on Schedule 11.1(B) or
otherwise consented to in writing by the Collateral Agent; (i) Liens existing on
the date hereof (to the extent such Liens are on accounts, if set forth or
referenced on Schedule 11.1(C); and (j) Liens in favor of Bank of America, NA in
$2,750,000 of funds of Borrowers that may be deposited with Bank of America, NA
(and required by Bank of America, NA for overdraft protection) but only if any
such arrangement arising after the Closing Date is approved in writing by
Collateral Agent (or arises prior to the Closing Date and has been disclosed to
Lender) and, without limitation, Collateral Agent will require its review and
approval of any security documentation in connection therewith.

"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

"Plan" means "Debtors' Joint Plan Of Reorganization Under Chapter 11 Of The
Bankruptcy Code", dated as of December 8, 2001 (as amended) (as confirmed by the
Confirmation Order).

"Prime Rate" means a variable rate of interest per annum equal to the "prime
rate," as announced from time to time by Citibank, N.A (with the understanding
that any such rate may merely be a reference rate and may not necessarily
represent the lowest or best rate actually charged to any customer by such
bank).  In the event Citibank, N.A. ceases to announce a "prime rate", the term
"Prime Rate" shall mean a variable rate of interest per annum equal to the
highest of the "prime rate", "reference rate", "base rate", or other similar
rate announced from time to time by any of the three largest banks (based on
combined capital and surplus) headquartered in New York, New York (with the
understanding that any such rate may merely be a reference rate and may not
necessarily represent the lowest or best rate actually charged to any customer
by any such bank).

"Prime Rate Loans" means Loans bearing interest at rates determined by reference
to the Prime Rate.

"Prime Rate Margin" means 0.

"Primary Collection Account" has the meaning assigned to that term in subsection
2.4(A)(1)(e).

"Projections" means Borrowers' forecasted consolidated: (a) balance sheets;
(b) cash flow statements; and (c) profit and loss statements, together with
summaries of revenue and EBITDA on a division by division basis consistent with
the Company's historical financial statements and based upon good faith
estimates and assumptions by Borrowers believed to be reasonable at the time
made, together with appropriate supporting details and a statement of underlying
assumptions.

98

--------------------------------------------------------------------------------

"Pro Rata Share" means, as of any date of determination:

(a) with respect to a Lender's obligation to make Advances, to participate in
Letters of Credit, to reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (i) prior
to the Revolving Loan Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender's Revolving Loan Commitment, by
(z) the aggregate Revolving Loan Commitments of all Lenders, and (ii) from and
after the time that the Revolving Loan Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender's Advances by (z) the aggregate
outstanding principal amount of all Advances, and

(b)  with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under subsection 9.1(E)), the percentage
obtained by dividing (i) such Lender's Revolving Loan Commitment, by (ii) the
aggregate amount of Revolving Loan Commitments of all Lenders; provided,
however, that in the event the Revolving Loan Commitments have been terminated
or reduced to zero or the Obligations have been accelerated, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender's Advances plus such Lender's
ratable portion of the Letter of Credit Liability with respect to outstanding
Letters of Credit, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Letter of Credit Liability with respect to
outstanding Letters of Credit.

"Register" has the meaning assigned to that term in subsection 9.5(E).

"Related Fund" has the meaning assigned to that term in subsection 9.5 (D).

"Replacement Lender" has the meaning assigned to that term in subsection
2.11(A).

"Requisite Lenders" means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (b) of the definition of Pro Rata Share) equal or
exceed 50.1%.

"Restricted Junior Payment" means: (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of the
Company, any other Borrower, or any of their Subsidiaries now or hereafter
outstanding, except a dividend payable solely with shares of the class of stock
on which such dividend is declared; (b) any payment or prepayment of principal
of, premium, if any, or interest on, or any redemption, conversion, exchange,
retirement, defeasance, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of the Company or any of its Subsidiaries; (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of any Borrower or any of its Subsidiaries
now or hereafter outstanding; and (d) any payment by any Borrower or any of its
Subsidiaries of any management, consulting or similar fees to any Affiliate,
whether pursuant to a management agreement or otherwise.

"Revenue Bond Letter of Credit" means the Letters of Credit issued for the
benefit of the bondholders of the "IRBs" described on Schedule 7.1.

99

--------------------------------------------------------------------------------

"Revolver Usage" means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Reserve.

"Revolving Advance" means each advance made by Lender(s) under the Revolving
Loan Commitment pursuant to subsection 2.1(A).

"Revolving Loan" means the outstanding balance of all Revolving Advances and any
amounts added to the principal balance of the Revolving Loan pursuant to this
Agreement.

"Revolving Loan Commitment" means (a) as to any Lender, the commitment of such
Lender to make Revolving Advances pursuant to subsection 2.1(A), and to purchase
participations in Letters of Credit pursuant to subsection 2.1(G) in the
aggregate amount set forth on the signature page of this Agreement opposite such
Lender's signature or in the most recent Assignment and Acceptance Agreement, if
any, executed by such Lender and (b) as to all Lenders, the aggregate commitment
of all Lenders to make Revolving Advances and to purchase participations in
Letters of Credit.

"Securities Act" means the Securities Act of 1933, as the same may be amended,
modified or supplemented from time to time, and any successor statute thereto,
and any and all rules or regulations promulgated from time to time thereunder.

"Services" shall mean medical and health care services provided to a Person,
including, but not limited to, medical and health care services which are
covered by a policy of insurance issued by an Insurer, physician services, nurse
and therapist services, dental services, hospital services, skilled nursing
facility services, comprehensive outpatient rehabilitation services, home health
care services, residential and out-patient behavioral healthcare services. 

"Settlement Agreement" means the "Settlement Agreement Entered Into Among the
United States Of America, acting through the United States Department of Justice
and Centers for Medicare and Medicaid Services, the TRICARE Management Activity
Support Office, Sun Healthcare Group, Inc. and its subsidiaries who filed
bankruptcy in the District of Delaware on October 14, 1999 and Stephen Beaujon,
Renee Lundgren, Thomas DeLay, David Junga, K.G. Simmons, Judith R. Barry, Saul
Epstein, Vida M. Melton and Diane Lind", date on or about February 1, 2002,
which is the subject of Sections 4.3 and 5.12 of the Plan and which was
incorporated into the Plan and approved by the Bankruptcy Court as part of the
Confirmation Order.

"Settlement Date" has the meaning assigned to that term in subsection 9.8(A)(2).

"Social Security Act" shall mean the Social Security Act as codified at 42
U.S.C. Section 1395 et seq., as amended.

"Subsidiary" means, with respect to any Person, any corporation, association or
other business entity of which more than fifty percent (50%) of the total voting
power of shares of stock (or equivalent ownership or controlling interest)
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
subsidiaries of that Person or a combination thereof.

100

--------------------------------------------------------------------------------

"Tax Liabilities" has the meaning assigned to that term in subsection 2.9(A).

"Termination Date" means the date that is the earlier of (1) January 31, 2009
and (2) the termination of the Revolving Loan Commitments in accordance with
this Agreement.

"Trademark Security Agreement" means any Trademark Security Agreement executed
and delivered by certain of the Borrowers to Collateral Agent, as the same may
be amended and in effect from time to time.

"Trademarks" means collectively all of the following: (a) all trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos, other business identifiers, prints
and labels on which any of the foregoing have appeared or appear, all
registrations and recordings thereof, and all applications in connection
therewith including those listed on any schedule to any Trademark Security
Agreement; (b) all renewals thereof; (c) all income, royalties, damages and
payments now or hereafter due and/or payable under any of the foregoing or with
respect to any of the foregoing including damages and payments for past, present
and future infringements of any of the foregoing; (d) the right to sue for past,
present and future infringements of any of the foregoing; (e) all rights
corresponding to any of the foregoing throughout the world; and (f) all goodwill
associated with and symbolized by any of the foregoing.

"TRICARE" means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as the
"Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)".

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, to the extent the law of any other state
or other jurisdiction applies to the attachment, perfection, priority or
enforcement of any Lien granted to Collateral Agent in any of the Collateral,
"UCC" means, as applicable, the Uniform Commercial Code as in effect in such
other state or jurisdiction for purposes of the provisions hereof relating to
such attachment, perfection, priority or enforcement of a Lien in such
Collateral. To the extent this Agreement defines the term "Collateral" by
reference to terms used in the UCC, each of such terms shall have the broadest
meaning given to such terms under the UCC as in effect in any state or other
jurisdiction.

"Underlying Issuer" means a Person which is the issuer of a Letter of Credit
(which party may be the Issuing Lender or a third party that issued the Letter
of Credit at the request of the Issuing Lender).

"Underlying Letter of Credit" means a letter of credit that has been issued by
an Underlying Issuer.

"Unused Daily Balance" means the Revolving Loan Commitment less the sum of (1)
the average daily balance of the Revolving Loan (including the Overadvance
Facility) during the preceding month plus (2) the average daily face amount of
the Letter of Credit Reserve during the preceding month.

101

--------------------------------------------------------------------------------

"Veterans Administration" shall mean the Department of Veterans Affairs.

11.2     Accounting Terms. For purposes of this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to such terms in
conformity with GAAP. Financial statements and other information furnished to
Collateral Agent or any Lender pursuant to subsection 5.1 shall be prepared in
accordance with GAAP (as in effect at the time of such preparation) on a
consistent basis. In the event any "Accounting Changes" (as defined below) shall
occur and such changes affect financial covenants, standards or terms in this
Agreement, then Borrowers and Lenders agree to enter into good faith
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition of Borrowers shall be the same
after such Accounting Changes as if such Accounting Changes had not been made,
and until such time as such an amendment shall have been executed and delivered
by Borrowers and Requisite Lenders, (A) all financial covenants, standards and
terms in this Agreement shall be calculated and/or construed as if such
Accounting Changes had not been made, and (B) Borrowers shall prepare footnotes
to each Compliance and Pricing Certificate and the financial statements required
to be delivered hereunder that show the differences between the financial
statements delivered (which reflect such Accounting Changes) and the basis for
calculating financial covenant compliance (without reflecting such Accounting
Changes). "Accounting Changes" means: changes in accounting principles required
by GAAP and implemented by Borrowers. All such adjustments resulting from
expenditures made subsequent to the Closing Date (including, but not limited to,
capitalization of costs and expenses or payment of pre-Closing Date liabilities)
shall be treated as expenses in the period the expenditures are made and
deducted as part of the calculation of EBITDA in such period.

11.3     Other Definitional Provisions. References to "Sections", "subsections",
"Riders", "Exhibits", "Schedules" and "Addendums" shall be to Sections,
subsections, Riders, Exhibits, Schedules and Addendum's, respectively, of this
Agreement unless otherwise specifically provided. Any of the terms defined in
subsection 11.1 may, unless the context otherwise requires, be used in the
singular or the plural depending on the reference. In this Agreement, words
importing any gender include the other genders; the words "including,"
"includes" and "include" shall be deemed to be followed by the words "without
limitation"; references to agreements and other contractual instruments shall be
deemed to include subsequent amendments, assignments, and other modifications
thereto, but only to the extent such amendments, assignments and other
modifications are not prohibited by the terms of this Agreement or any other
Loan Document; references to Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; and all references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations.

[SIGNATURES BEGIN ON FOLLOWING PAGES]

102

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Borrower has duly executed this
Agreement as of the date first written above.

SUN HEALTHCARE GROUP, INC., a Delaware corporation
 

By:        /s/ L. Bryan Shaul                  

 

Name:      L. Bryan Shaul                   

 

Title:         Chief Financial Officer        

 

Americare Health Services Corp.

BP SunAlliance, Inc.

Brent-Lox Hall Nursing Home, Inc.

Care Home Health Services

CareerStaff Services Corporation

CareerStaff Unlimited, Inc.

Coalinga Rehabilitation Center

Covina Rehabilitation Center

Fairfield Rehabilitation Center

Fullerton Rehabilitation Center

HTA of New York, Inc.

Libbie Rehabilitation Center, Inc.

Manatee Springs Nursing Center, Inc.

Masthead Corporation

Mediplex Management of Palm Beach County,
Inc.

Mediplex Management, Inc.

Mediplex of Concord, Inc.

Mediplex of Connecticut, Inc.

Mediplex of Massachusetts, Inc.

Mediplex Rehabilitation of Massachusetts, Inc.

Pacific Health Care, Inc.

ProCare One Nurses, LLC

Regency Health Services, Inc.

SHG Services, Inc.

SunAlliance Healthcare Services, Inc.

SunBridge Beckley Health Care Corp.

SunBridge Braswell Enterprises, Inc.

SunBridge Brittany Rehabilitation Center, Inc.

SunBridge Care Enterprises, Inc.

SunBridge Care Enterprises West

SunBridge Carmichael Rehabilitation Center

SunBridge Charlton Healthcare, Inc.

SunBridge Circleville Health Care Corp.

SunBridge Clipper Home of North Conway, Inc.

SunBridge Clipper Home of Portsmouth, Inc.

S-1

--------------------------------------------------------------------------------

SunBridge Clipper Home of Rochester, Inc.

SunBridge Clipper Home of Wolfeboro, Inc.

SunBridge Dunbar Health Care Corp.

SunBridge Gardendale Health Care Center, Inc.

SunBridge Glenville Health Care, Inc.

SunBridge Goodwin Nursing Home, Inc.

SunBridge G. P. Corporation

SunBridge Hallmark Health Services, Inc.

SunBridge Harbor View Rehabilitation Center

SunBridge Healthcare Corporation

SunBridge, Inc.

SunBridge Jeff Davis Healthcare, Inc.

SunBridge Maplewood Healthcare Center of
Jackson, Tennessee, Inc.

SunBridge Marion Health Care Corp.

SunBridge Meadowbrook Rehabilitation Center

SunBridge Mountain Care Management, Inc.

SunBridge Nursing Home, Inc.

SunBridge Paradise Rehabilitation Center, Inc.

SunBridge Putnam Health Care Corp.

SunBridge Regency Rehab Hospitals, Inc.

SunBridge Regency-North Carolina, Inc.

SunBridge Regency-Tennessee, Inc.

SunBridge Retirement Care Associates, Inc.

SunBridge Salem Health Care Corp.

SunBridge San Bernardino Rehabilitation
Hospital, Inc.

SunBridge Shandin Hills Rehabilitation Center

SunBridge Statesboro Health Care Center, Inc.

SunBridge Stockton Rehabilitation Center, Inc.

SunBridge Summers Landing, Inc.

SunBridge West Tennessee, Inc.

SunDance Rehabilitation Agency, Inc.

SunDance Rehabilitation Corporation

SunDance Services Corporation

SunHealth Specialty Services, Inc.

SunMark of New Mexico, Inc.

SunPlus Home Health Services, Inc.

SunScript Medical Services, Inc.

SunScript Pharmacy Corporation

SunSolution, Inc.

The Mediplex Group, Inc.

U.S. Laboratory Corp.


By:   /s/ Michael Newman                   

Name:   Michael Newman                   

Title:      Vice President                       

S-2

--------------------------------------------------------------------------------

LENDERS

 

CapitalSource Finance LLC



By:    /s/ Keith D. Reuben                   

Name:   Keith D. Reuben                    

Title:      Managing Director                 



Revolving Loan Commitment:


$150,000,000


Wells Fargo Foothill, Inc.



By:    /s/ Stephen Schwartz                 

Name:    Stephen Schwartz                

Title:       SVP                                    


Revolving Loan Commitment:


$0

S-3

--------------------------------------------------------------------------------

EXHIBITS

A.     Lockbox Agreements
B.     Assignment and Acceptance Agreement
C.     Borrowing Base Certificate
D.     Compliance and Pricing Certificate
E.     Notice of Borrowing
F.     [Omitted]
G.     [Omitted]
H.     Reconciliation Report

 

(The Exhibits are not filed herewith but copies of the Exhibits are available
upon request)

--------------------------------------------------------------------------------

SCHEDULES

2.1(A)

Reserves

2.1(G)

Existing L/Cs

2.4(A)(1)

Banks with Blocked Accounts

2.7(A)

Commercial Tort Claims

4.1(B)

Capitalization of Borrowers

4.4

Indebtedness and Liabilities

4.5(D)

List of Chattel Paper

4.5(I)

Intellectual Property

4.5(K)

Bank Accounts

4.5(L)

Bailees

4.6(a)

Names used by Borrowers

4.6(b)- (d)

Names and Locations

4.6(e)

CareerStaff Locations

4.6(f)

All Other Collateral Locations

4.8

Litigation and Adverse Facts

4.9

Borrowers' Federal Tax Identification Numbers and Returns Under Audit

4.14

Real Property

4.16

Insurance

4.17

Compliance with Laws

4.18

Employee Matters

4.24

Reviews conducted in connection with the Medicare or Medicaid programs

4.29

Licenses

4.31

Inactive Entities

7.1

Existing Indebtedness

7.4

Existing Investments and Loans

7.8

Transactions with Affiliates

7.11

Subsidiaries

7.17

Sale Lease-back Transactions

11.1(A)

Permitted Asset Dispositions

11.1(B)

Liens or Security Interests in Certain Accounts

11.1(C)

Other Liens

 

--------------------------------------------------------------------------------

 

RIDERS

A.

Conditions Rider

B.

Reporting Rider

C.

Financial Covenants Rider

 

--------------------------------------------------------------------------------

CONDITIONS RIDER

This Conditions Rider is attached to and made a part of that certain Loan and
Security Agreement dated as of December 1, 2005 and entered into among
Borrowers, the Collateral Agent and Lenders. 

Section 1.

(A)     Closing Deliveries. Collateral Agent shall have received, in form and
substance satisfactory to the Collateral Agent, all documents, instruments and
information identified on the Sun Healthcare Loan Closing Checklist, dated as of
December 1, 2005 as it may updated and amended from time to time and all other
agreements, notes, certificates, orders, authorizations, financing statements,
pledges, security agreement and other documents which Collateral Agent may at
any time reasonably request.

(B)     Security Interests.  Collateral Agent shall have received satisfactory
evidence that all security interests and liens granted to Collateral Agent for
the benefit of Collateral Agent and Lenders pursuant to this Agreement or the
other Loan Documents have been duly perfected, and to the extent set forth in
subsection 4.7, constitute first priority liens on the Collateral other than
motor vehicles, subject only to Permitted Encumbrances and Liens permitted by
subsection 7.3.

(C)     [Omitted]

(D)     Representations and Warranties. The representations and warranties
contained herein and in the Loan Documents shall be true, correct and complete
in all material respects on and as of that Funding Date to the same extent as
though made on and as of that date, except for any representation or warranty
limited by its terms to a specific date and taking into account any amendments
to the Schedules or Exhibits as a result of any disclosures made by Borrowers to
Collateral Agent after the Closing Date and approved by Collateral Agent.

(E)     Fees. With respect to Loans or Letters of Credit to be made, continued
or issued on the Closing Date, Borrowers shall have paid all fees due to
Collateral Agent or any Lender and payable on the Closing Date.

(F)     No Default. No event shall have occurred and be continuing or would
result from funding a Loan or issuing a Letter of Credit requested by any
Borrower that would constitute an Event of Default or a Default. 

(G)     Performance of Agreements. Each Borrower shall have performed in all
material respects all agreements and satisfied all conditions which any Loan
Document provides shall be performed by it on or before the Funding Date.

(H)     No Prohibition. No order, judgment or decree of any court, arbitrator or
governmental authority shall purport to enjoin or restrain Collateral Agent or
any Lender from making any Loans or issuing any Letters of Credit.

--------------------------------------------------------------------------------

(I)     No Litigation. On the date hereof, except as set forth on Schedule 4.8,
there are no judgments outstanding against any Borrower or affecting any
property of any Borrower.  All other information contained in Schedule 4.8 is
true, correct and complete.  Without limitation, to Borrower's knowledge, except
as provided in Schedule 4.8 and except as otherwise disclosed to Collateral
Agent, there are no other actions, suits, proceedings, governmental
investigations or arbitrations threatened where it is probable that a liability
has been incurred in an amount in excess of $1,000,000 after taking account
probable insurance (including self-insured reserves) nor any development in any
action, suit, proceeding, governmental investigation or arbitration at any time
pending or affecting any Borrower or any of its property that could reasonably
be expected to result in damages, costs or expenses in excess of $1,000,000
after taking account probable insurance (including self-insured reserves).

(J)     Business Condition. Since the September 30, 2005 financial statements,
there shall not have been any Material Adverse Change except as publicly
reported to the Securities and Exchange Commission.

(K)     Lenders' Audit. Lenders shall have completed an audit to determine the
liquidity of Borrowers' Accounts and the general financial and operational
condition of Borrowers, the results of which are satisfactory to Lenders in
their sole and absolute discretion.

(L)     Establishment of Accounts.  The Borrower Deposit Accounts and the
Collection Accounts shall have been established to the satisfaction of the
Collateral Agent in its sole discretion.

Section 2.  Collateral Agent hereby agrees that within a reasonable time after
the Closing Date (not in excess of sixty (60) days):

(A)     Delivery of Notes.  Collateral Agent shall have returned to the Company
the promissory notes issued by the borrowers under the Original Loan Agreement
(each marked "Cancelled").

(B)     Release of Mortgages.  Within a reasonable time after delivery by
Borrower of suggested forms of documents necessary to release any Mortgage
(including legal descriptions), Collateral Agent shall deliver such deeds of
reconveyances and other documents, instruments and certificates, and taken such
other actions as Borrowers may request to evidence the release of all mortgages
encumbering real property granted under the Original Loan Agreement.

Collateral Agent and Lenders hereby acknowledge and agree that, nothing
contained in Section 2 of this Conditions Rider shall constitute an Obligation
of any Borrower nor shall any non-compliance, in whole or in part, with this
Section 2 constitute a Default or an Event of Default under any Loan Document

 

--------------------------------------------------------------------------------

REPORTING RIDER

This Reporting Rider is attached and made a part of that certain Loan and
Security Agreement, dated as of December 1, 2005 and entered into among
Borrowers, Collateral Agent and Lenders.

(A)     Monthly Financials. As soon as available and in any event within thirty
(30) days after the end of each month, the Company will deliver to Collateral
Agent and Lenders (1) the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such month and the related consolidated statements
of income and stockholders' equity for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, and (2) a
schedule of the outstanding Indebtedness for borrowed money of the Company and
its Subsidiaries describing in reasonable detail each such debt issue or loan
outstanding and the principal amount and amount of accrued and unpaid interest
with respect to each such debt issue or loan.

(B)     Quarterly Financials. As soon as available and in any event within
fifty-five (55) days of the end of each of the first three calendar quarters of
each Fiscal Year, the Company will deliver to Collateral Agent and Lenders
(1) the consolidated balance sheet and cash flow statement of the Company and
its Subsidiaries as at the end of each such calendar quarter and the related
consolidated statements of income, stockholders' equity and cash flow for each
such calendar quarter and (2) upon request by Collateral Agent, a reasonably
detailed schedule of the Capital Expenditures incurred during such calendar
quarter.

(C)     Year-End Financials. As soon as available and in any event within one
hundred five (105) days after the end of each Fiscal Year, the Company will
deliver to Collateral Agent and Lenders: (1) the consolidated balance sheet and
cash flow statement of the Company and its Subsidiaries as at the end of such
year and the related consolidated statements of income, stockholders' equity and
cash flow for such Fiscal Year; (2) upon request by Collateral Agent, a
reasonably detailed schedule of the Capital Expenditures incurred during such
calendar quarter, (3) report with respect to the financial statements from the
Company's Accountants, which report shall be unqualified as to going concern and
scope of audit of the Company and its Subsidiaries and shall provide in
substance that (a) such consolidated financial statements present fairly the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP and (b) that the examination by
Company's Accountants in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards; and
(5) copies of unaudited consolidating financial statements of Borrowers and
their Subsidiaries, including (a) consolidating balance sheets of the Company
and its Subsidiaries as at the end of such Fiscal Year showing intercompany
eliminations and (b) related consolidating statements of income of Borrowers and
their Subsidiaries showing intercompany eliminations.

(D)     Compliance and Pricing Certificate. Together with the delivery of each
set of financial statements referenced in subparagraphs (A), (B) and (C) above,
Borrowers will deliver to Collateral Agent and Lenders a Compliance and Pricing
Certificate, together with copies of the calculations and work-up employed to
determine Borrowers' compliance or noncompliance with the financial covenants
set forth in the Financial Covenants Rider.

6

--------------------------------------------------------------------------------

(E)     Borrowing Base Certificates. On no less than a monthly basis, but in no
event later than the 15th calendar date of each month, Borrowers shall deliver
to Collateral Agent a Borrowing Base Certificate and schedules updated to
reflect the sales and collections of Borrowers through the last calendar day of
the previous calendar month in substantially the form of Exhibit C.  In
addition, upon the request of Collateral Agent, Borrowers shall deliver to
Collateral Agent (1) an assignment schedule of all Accounts created by
Borrowers; (2) an invoice register or sales journal describing all sales of
Borrowers, in form and substance satisfactory to Collateral Agent, and copies of
invoices evidencing such sales and proofs of delivery relating thereto; (3) a
cash receipts journal; (4) a credit memo journal; and (5) an adjustment journal,
setting forth all adjustments to accounts.

(F)     Reconciliation Reports and Listings and Agings. On the Closing Date and
within twenty (20) days after the end of each calendar month and, if an Event of
Default shall have occurred and be continuing, from time to time upon the
request of Collateral Agent, Borrowers will deliver to Collateral Agent: an aged
trial balance of all then existing Accounts. As soon as available and in any
event within five (5) Business Days after both the fifteenth and the last day of
each month, and from time to time upon the request of Collateral Agent,
Borrowers will deliver to Collateral Agent: (1) a Reconciliation Report duly
executed by the Financial Officer and substantially in the form of Exhibit H as
at the last day of such period; and (2) an aged trial balance of all then
existing accounts payable.  All such reports shall be in form and substance
satisfactory to Collateral Agent.

(G)     Management Report. Together with each delivery of financial statements
of Borrowers and their Subsidiaries pursuant to subparagraph (A) above,
Borrowers will deliver to Collateral Agent and Lenders a management report: (1)
describing the operations and financial condition of the Borrowers (by business
segment) for the month then ended and the portion of the current Fiscal Year
then elapsed; (2) setting forth in comparative form the corresponding figures
from the most recent Projections for the current Fiscal Year delivered to
Collateral Agent and Lenders pursuant to subparagraph (K) below; and
(3) discussing the reasons for any significant variations. The information above
shall be presented in reasonable detail and shall be certified by the chief
financial officer of the Company to the effect that such information fairly
presents, in all material respects, the results of operations and financial
condition of Borrowers and their Subsidiaries as at the dates and for the
periods indicated, subject, in the case of any unaudited financial statements,
to changes resulting from audit and normal year-end adjustments.

(H)     Appraisals. From time to time, upon the request of Collateral Agent,
Borrowers will obtain and deliver to Collateral Agent, at Borrowers' reasonable
expense, appraisal reports in form and substance and from appraisers
satisfactory to Collateral Agent, stating the then current fair market and
orderly liquidation values of all or any portion of the Collateral; provided,
however, so long as no Default or Event of Default is continuing, Collateral
Agent shall not request an appraisal as to any particular category of Collateral
to be performed more than once every Loan Year at Borrowers' expense.

(I)     Government Notices. Borrowers will deliver to Collateral Agent promptly
following receipt copies of all notices, requests, subpoenas, inquiries or other
writings received from any governmental agency concerning the violation or
alleged violation of ERISA, the violation or alleged violation of any
Environmental Laws or the violation or alleged violation of

7

--------------------------------------------------------------------------------

the Fair Labor Standards Act, in each case to the extent that such violation or
alleged violation could reasonably be expected to have a Material Adverse
Effect.  Borrowers shall deliver to Collateral Agent an update to Schedule 4.9
no less frequently than on a quarterly basis.

(J)     Notice of Default, etc. Promptly upon a Borrower obtaining knowledge of
any of the following events or conditions, such Borrower shall deliver to
Collateral Agent a certificate of such Borrower's chief executive officer or a
Financial Officer specifying the nature and period of existence of such
condition or event and what action such Borrower has taken, is taking and
proposes to take with respect thereto: (1) any condition or event that
constitutes an Event of Default or Default; (2) any notice of default that any
Person has given to such Borrower or any of its Subsidiaries, which default if
unremedied could reasonably be expected to result in a Material Adverse Effect;
or (3) any Material Adverse Effect.

(K)     Projections. As soon as available and in any event no later than sixty
(60) days after the end of each Fiscal Year of the Company, Borrowers, will
deliver to Collateral Agent and Lenders consolidated Projections of the Company
and its Subsidiaries for the forthcoming Fiscal Year, month by month.

(L)     Census.  As soon as available, but not later than five (5) Business Days
after the end of each calendar week, Borrowers shall provide to Collateral Agent
a patient census for each of the Facilities and on a consolidated basis for the
prior calendar week.

(M)     Other Information. With reasonable promptness, Borrowers will deliver
such other information and data as Collateral Agent or any Lender may reasonably
request from time to time. 

8

--------------------------------------------------------------------------------

FINANCIAL COVENANTS RIDER

This Financial Covenants Rider is attached and made a part of that certain Loan
and Security Agreement, dated as of December 1, 2005 and entered into among
Borrowers, Collateral Agent and Lenders.

A.     Fixed Charge Coverage:

On a consolidated basis, Borrowers shall not permit their Fixed Charge Coverage
for the rolling periods specified below ending on the last day of each calendar
month to be less than 1.00 to 1.0

Period Ending

Rolling Period


October 31, 2005


Three months
 

November 30, 2005

Three months
 

December 31, 2005

Four Months
 

January 31, 2006

Five Months
 

February 28, 2006

Six Months
 

March 31, 2006

Seven Months
 

April 30, 2006

Eight Months
 

May 31, 2006

Nine Months
 

June 30, 2006

Ten Months
 

July 31, 2006

Eleven Months
 

Each Calendar month thereafter

Twelve Months

B.     Census. Borrowers, on a consolidated basis, shall not allow the Patient
census for any period of four (4) consecutive weeks for the skilled nursing and
hospital Facilities, when taken as a whole, to fall below eighty-seven percent
(87%) of the number of licensed available beds in such Facilities taken as a
whole (computed in a manner consistent with reporting practices existing on the
date of this Agreement); provided that during the period from December 1st to
January 1st of each year, the Borrowers shall not allow such census to fall
below eighty-six percent (86%).

C.     Cash Velocity.  Average monthly collections of Accounts for each three
calendar month period measured at the end of each calendar month) shall not be
less than the average daily outstanding amount hereunder for such period (i.e.,
the average daily Letter of Credit

9

--------------------------------------------------------------------------------

Reserve plus the amount of any outstanding Loans); provided, that, in addition
to all other rights and remedies, Collateral Agent shall have the right, in its
sole discretion, to consider for all purposes under this Agreement as though
Borrowers actually collected Accounts equal to such minimum required amount.

 

 

10

--------------------------------------------------------------------------------